Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 1 of 169 PageID #:60817

                                                                                   3598

    1                     IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
    2                              EASTERN DIVISION

    3    MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
    4                                                         )
                        Plaintiffs,                           )
    5    vs.                                                  )   Chicago, Illinois
                                                              )
    6    HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   January 21, 2020
         HYTERA AMERICA, INC., and HYTERA                     )
    7    COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
    8                   Defendants.                           )   10:00 o'clock a.m.

    9                               TRIAL - VOLUME 26-A
                                 TRANSCRIPT OF PROCEEDINGS
   10
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.,
   11                                and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:        KIRKLAND & ELLIS, LLP
                                    BY: MR. ADAM R. ALPER
   14                                    MR. AKSHAY DEORAS
                                         MR. BRANDON HUGH BROWN
   15                               555 California Street
                                    Suite 2700
   16                               San Francisco, California 94104
                                    (415) 439-1400
   17
                                    KIRKLAND & ELLIS, LLP
   18                               BY: MR. MICHAEL W. DE VRIES
                                         MR. CHRISTOPHER M. LAWLESS
   19                               333 South Hope Street
                                    Suite 2900
   20                               Los Angeles, California 90071
                                    (213) 680-8400
   21

   22
         Court Reporter:            JENNIFER COSTALES, CRR, RMR
   23                               Official Court Reporter
                                    219 South Dearborn Street, Room 2342
   24                               Chicago, Illinois 60604
                                    (312) 435-5895
   25                               jenny.uscra@yahoo.com
Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 2 of 169 PageID #:60818

                                                                                   3599

    1    APPEARANCES (Continued:)

    2    For the Plaintiffs:        KIRKLAND & ELLIS, LLP
                                    BY: MS. MEGAN MARGARET NEW
    3                               300 North LaSalle Street
                                    Chicago, Illinois 60654
    4                               (312) 862-7439

    5                               KIRKLAND & ELLIS, LLP
                                    BY: MS. LESLIE M. SCHMIDT
    6                               601 Lexington Avenue
                                    New York, New York 10022
    7                               (212) 446-4763

    8    For the Defendants:        STEPTOE & JOHNSON, LLP
                                    BY: MR. SCOTT M. RICHEY
    9                                    MR. MICHAEL J. ALLAN
                                         MS. JESSICA ILANA ROTHSCHILD
   10                                    MS. KASSANDRA MICHELE OFFICER
                                    1330 Connecticut Avenue NW
   11                               Washington, DC 20036
                                    (202) 429-6230
   12
                                    STEPTOE & JOHNSON, LLP
   13                               BY: MR. DANIEL S. STRINGFIELD
                                    227 West Monroe Street
   14                               Suite 4700
                                    Chicago, Illinois 60606
   15                               (312) 577-1300

   16

   17    ALSO PRESENT:              MR. RUSS LUND and
                                    MS. MICHELE NING
   18

   19

   20

   21

   22

   23

   24

   25
           Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 3 of 169 PageID #:60819
                                          Rublaitus - direct by Rothschild
                                                                                              3600

               1          (Proceedings heard in open court.          Jury out.)

               2               THE CLERK:     17 C 1973, Motorola versus Hytera.

               3               THE COURT:     Good morning, counsel.

               4               Is plaintiff ready?

00:00:07       5               MR. ALPER:     Yes, Your Honor.

               6               THE COURT:     Is defendant ready?

               7               MS. ROTHSCHILD:      Yes, Your Honor.

               8               THE COURT:     Do we have all the jurors, Eric?

               9               THE CLERK:     I don't know.      We did a minute ago.

00:01:38      10               THE COURT:     I know based upon the pleadings that

              11    counsel have been active during this break.              The Court too has

              12    been active during this break.

              13          (Jury in)

              14               THE COURT:     So as I was saying, good morning.

00:02:48      15               Please call the first witness.

              16               MR. ALLAN:     Good morning, Your Honor.

              17               The Hytera defendants call Dale Rublaitus.

              18               THE CLERK:     Please raise your right hand.

              19          (Witness duly sworn)

00:03:11      20                DALE RUBLAITUS, DEFENDANTS' WITNESS, SWORN

              21                                DIRECT EXAMINATION

              22    BY MS. ROTHSCHILD:

              23    Q.   Good morning.     Jessica Rothschild on behalf of the Hytera

              24    defendants.

00:03:25      25    A.   Good morning.
           Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 4 of 169 PageID #:60820
                                          Rublaitus - direct by Rothschild
                                                                                              3601

               1    Q.   Mr. Rublaitus, you are an engineer at Motorola, correct?

               2    A.   Yes, I am.

               3    Q.   And you've worked on DMR, digital mobile radios, at

               4    Motorola, correct?

00:03:38       5    A.   Yes, I have.

               6    Q.   During the course of your work at Motorola, you have been

               7    sent confidential information about your competitors, right?

               8    A.   I don't recall ever having confidential information sent

               9    to me.

00:03:57      10    Q.   It's your testimony that you don't recall getting --

              11    strike that.

              12                It's your testimony that you don't recall ever

              13    getting nonpublished Hytera confidential information, is that

              14    right?

00:04:09      15    A.   That's correct, I have not received confidential

              16    information.

              17    Q.   You have been involved in preparing materials for

              18    Motorola's sales team regarding presenting Motorola's products

              19    in comparison to Hytera's, correct?

00:04:22      20    A.   I have in the past, correct.

              21    Q.   Let me hand you DTX-5583.

              22                DTX-5583 is a January 23rd email that you received,

              23    correct?

              24    A.   Yes.

00:04:47      25                MS. ROTHSCHILD:     Your Honor, I'd like to move
           Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 5 of 169 PageID #:60821
                                          Rublaitus - direct by Rothschild
                                                                                              3602

               1    DTX-5583 into evidence.

               2               MS. SCHMIDT:     No objection, Your Honor.

               3               THE COURT:     It is received and may be published.

               4            (DTX-5583 was received in evidence.)

00:04:57       5    BY MS. ROTHSCHILD:

               6    Q.   And if we could turn to page 2, the email that starts this

               7    chain is from you on the bottom of the page on December 7,

               8    2012.    Do you see that?

               9    A.   Yes, I do.

00:05:11      10    Q.   And you were asking one of your colleagues to put together

              11    some documentation about Hytera's centered antenna, right?

              12    A.   Yes, I did.

              13    Q.   And if we look on page 1, the top of the page, there is an

              14    email from Alex Oon attaching a sample of the work product

00:05:33      15    that you requested, right?

              16    A.   Yes, that is.

              17    Q.   And then if we turn to page 3, we see the attachment,

              18    right?

              19    A.   That's correct.

00:05:41      20    Q.   And on the top left-hand corner, there is a Hytera slide

              21    there, correct?

              22    A.   Yes, there is.

              23    Q.   Let me hand you DTX-4679.

              24    A.   Can I --

00:06:02      25    Q.   A new exhibit.
           Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 6 of 169 PageID #:60822
                                          Rublaitus - direct by Rothschild
                                                                                              3603

               1    A.   Okay.

               2    Q.   This is your response to the email we were just looking

               3    at, correct?

               4    A.   Yes, it is.

00:06:15       5                 MS. ROTHSCHILD:    Your Honor, I'd like to move

               6    DTX-4679 into evidence.

               7                 MS. SCHMIDT:   No objection.

               8                 THE COURT:   It is received and may be published.

               9          (DTX-4679 was received in evidence.)

00:06:22      10    BY MS. ROTHSCHILD:

              11    Q.   And if we could zoom in on Mr. Rublaitus' response.

              12                 In the first paragraph, the second sentence, you

              13    write, "We would have to be very careful in how we presented

              14    the information," right?

00:06:38      15    A.   Yes, I see that, correct.

              16    Q.   And in the second paragraph, you write, "I think the info

              17    you sent responded to some Hytera slides that we (somehow)

              18    obtained, but those are not public domain," right?

              19    A.   Yes, I see where I wrote that, correct.

00:06:58      20    Q.   Now, you knew that Motorola has a compliance department to

              21    report concerns about business activities, right?

              22    A.   Yes, I do.

              23    Q.   You did not report the Hytera confidential information

              24    that you had to Motorola's compliance department, did you?

00:07:13      25    A.   I did not.     And the reason I did not, if you look at the
           Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 7 of 169 PageID #:60823
                                          Rublaitus - direct by Rothschild
                                                                                              3604

               1    information contained here, a couple of facts:              One, it was

               2    not marked "Hytera confidential;" and, two, if you look at the

               3    plots, they were actually simulated plots.             So this was not

               4    data.   This was simulations that any engineering team could

00:07:34       5    have done.     We could have done this with their antenna.

               6                 So I just wanted to highlight those, those points,

               7    the fact that -- and what I said here is they're not in the

               8    public domain.      What I meant by that was they were available

               9    for their dealer channel, but they were not, you know, online.

00:07:56      10    That's what I meant by that.

              11    Q.    Simulations are things that Hytera had prepared.             The

              12    simulations reflected specifically in that slide was something

              13    that Hytera prepared, correct?

              14    A.    Yes.   Antenna simulations are something that's common in

00:08:12      15    our industry.     When we have an antenna, there are programs

              16    that you can simulate the performance before you actually make

              17    it.

              18    Q.    And these were not in the public domain as your email

              19    states in DTX-4679, correct?

00:08:26      20    A.    As I stated, what I meant by "not in the public domain" is

              21    that this was not on the Internet.           But, again, this was

              22    something that Hytera was highlighting on their websites.

              23                 If you look at the slide closely, it's hard to see

              24    here, but they comment on it on a slide at the bottom bullet,

00:08:44      25    it says, "Better omnidirectional performance."              At the time
           Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 8 of 169 PageID #:60824
                                          Rublaitus - direct by Rothschild
                                                                                               3605

               1    Hytera was highlighting that it's a key advantage.

               2    Q.   And you write, "My thought is that we want to attack them

               3    in what they are currently publishing," right?

               4    A.   That's correct.      That's what I just mentioned.          They were

00:09:01       5    highlighting it as a key competitive advantage.

               6               And what we actually did later on is that we actually

               7    evaluated their antenna performance, because what we were

               8    doing was trying to understand how it compared to ours.                   And

               9    it turns out that the performance was much worse than our

00:09:19      10    antenna was.

              11    Q.   You're aware, aren't you, Mr. Rublaitus, that

              12    documentation marked "Motorola confidential" gets regularly

              13    published on the Internet, right?

              14    A.   I'm not aware of that.        Is there something you're

00:09:37      15    referring to?

              16    Q.   You're aware that Motorola has somebody who as part of his

              17    job is to locate Motorola confidential information on the

              18    Internet and shut it down as quickly as possible, isn't that

              19    right?

00:09:50      20    A.   I'm not sure exactly what you are referring to there.                  Is

              21    there a specific item you are talking about?

              22    Q.   Do you recall when you were deposed and you took the oath

              23    to testify in this case, correct?

              24    A.   Yes, I did, mm-mm.

00:10:18      25    Q.   And during your deposition you talked about a gentleman
           Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 9 of 169 PageID #:60825
                                          Rublaitus - direct by Rothschild
                                                                                              3606

               1    named Mr. Ruscitti?

               2    A.   Okay, yes.     So Michael Ruscitti, he runs our --

               3                 THE COURT:   We wait for the question.

               4                 THE WITNESS:   I'm sorry.

00:10:38       5                 THE COURT:   What is the question?

               6    BY MS. ROTHSCHILD:

               7    Q.   And during your deposition, you testified that

               8    Mr. Ruscitti as part of his job conducts a routine scan of the

               9    Internet, right?

00:10:48      10    A.   I did, correct.

              11    Q.   And that obviously as soon as we find it, meaning Motorola

              12    confidential information, we try to shut it down as quickly as

              13    possible, right?

              14    A.   That's correct.

00:11:01      15    Q.   Okay.

              16    A.   So Michael Ruscitti, he --

              17                 THE COURT:   Would you wait for the question, please.

              18                 THE WITNESS:   I'm sorry.

              19    BY MS. ROTHSCHILD:

00:11:09      20    Q.   Let's take a look at some examples of Motorola marked

              21    confidential information that's available online.

              22                 MS. ROTHSCHILD:    Can I please get DTX-5586.

              23    BY MS. ROTHSCHILD:

              24    Q.   Mr. Rublaitus, do you recognize the Motorola branding on

00:11:41      25    DTX-5586?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 10 of 169 PageID #:60826
                                       Rublaitus - direct by Rothschild
                                                                                           3607

            1   A.   Yes, I do.

            2   Q.   And do you have any reason to believe this is not a

            3   Motorola document?

            4   A.   No.    This is a very old Motorola document.

00:11:58    5                MS. ROTHSCHILD:     Your Honor, I'd like to move

            6   DTX-5586 into evidence.

            7                MS. SCHMIDT:    No objection.

            8                THE COURT:   It is received and may be published.

            9          (DTX-5586 was received in evidence.)

00:12:05   10   BY MS. ROTHSCHILD:

           11   Q.   As you see on the bottom of DTX-5586, there is a web

           12   address.     Do you see that?

           13   A.   Yes, I do, mm-mm.

           14   Q.   This document comes from a website called

00:12:18   15   repeater-builder.com.        Do you see that?

           16   A.   Yes, I do.

           17   Q.   And a repeater is one of the three DMR products, right?

           18   We have portables, mobiles and repeaters, right?

           19   A.   Correct.

00:12:33   20   Q.   Okay.    And we see on the top of the page there is a date.

           21   It says "1/10/2020."        Do you see that?

           22   A.   I see that.

           23   Q.   So this document was available online at least as of

           24   January 10, 2020, right?

00:12:44   25   A.   Yes.    I'm not -- we could go to the site and pull it, but
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 11 of 169 PageID #:60827
                                       Rublaitus - direct by Rothschild
                                                                                           3608

            1   I'm assuming that that's correct, yes.

            2   Q.   I think we can actually go to the site and pull it.

            3              MS. ROTHSCHILD:       Jim, are you able to do that?

            4   BY MS. ROTHSCHILD:

00:13:08    5   Q.   So we see that we have pulled up the website

            6   http://www.repeater-builder.com/motorola/cdm/pdfs/cdm-series-

            7   product-overview.pdf.

            8              Do you see that on your screen?

            9   A.   I see that.

00:13:36   10   Q.   And we also see on the bottom of each page of this

           11   document that it's marked "Motorola confidential proprietary,"

           12   right?

           13   A.   I see that.     And if you'd like, I could explain what

           14   exactly this is here.

00:13:46   15   Q.   I just want to confirm it does say "Motorola confidential

           16   proprietary" on the bottom of each page of this 19-page

           17   document, is that right?

           18   A.   It does say that.       But I think that there is some context

           19   that would actually be helpful to the jury.

00:14:00   20              THE COURT:     Wait for the question.

           21              THE WITNESS:      Okay.    I'm sorry.

           22              THE COURT:     Then you may answer.        Eventually your

           23   attorney will have an opportunity to ask questions of you.

           24   But for now, wait for the question.

00:14:10   25              THE WITNESS:      Okay.    I'm sorry.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 12 of 169 PageID #:60828
                                       Rublaitus - direct by Rothschild
                                                                                           3609

            1   BY MS. ROTHSCHILD:

            2   Q.   Let's take a look at another example.

            3                Can we please get -- do you have them one by one?

            4   Okay.    Let's do 5586 -- excuse me, DTX-5587.

00:14:30    5                DTX-5587 is a document entitled "Motorola Electronic

            6   Catalog - ECAT," right?

            7   A.   Yes, I see that.

            8   Q.   And this is, in fact, a Motorola product catalog, is that

            9   right?

00:14:45   10   A.   Can I have a minute to -- I've never seen this document

           11   before, so could I have a minute to look through it?

           12   Q.   Absolutely.

           13         (Pause)

           14   BY THE WITNESS:

00:15:18   15   A.   Okay.

           16   BY MS. ROTHSCHILD:

           17   Q.   Is this Motorola's electronic catalog or one of Motorola's

           18   electronic catalogs?

           19   A.   I'm not certain of that.         It looks like it came from our

00:15:29   20   ECAT system, at least that's what it says on the document.

           21   Q.   And that's a Motorola electronic catalog system?

           22   A.   Yes, that's correct.

           23   Q.   Okay.

           24                MS. ROTHSCHILD:     Your Honor, I would like to move

00:15:41   25   DTX-5587 into evidence.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 13 of 169 PageID #:60829
                                       Rublaitus - direct by Rothschild
                                                                                           3610

            1                MS. SCHMIDT:    I have no objection.

            2                THE COURT:   All right.     It is received and may be

            3   published.

            4          (DTX-5587 was received in evidence.)

00:15:49    5   BY MS. ROTHSCHILD:

            6   Q.   And, Mr. Rublaitus, do you see on the bottom of this page

            7   there is, on each page of the document, there is a URL website

            8   listed on this as well?

            9   A.   I see that, correct.

00:16:02   10   Q.   And on the bottom of each page there is also a Motorola

           11   confidentiality designation stating "Motorola Confidential and

           12   Proprietary," correct?

           13   A.   Yes, I see that.

           14   Q.   Okay.    And like the last document, this one has a date at

00:16:16   15   the top indicating that it was pulled on January 10, 2020.                  Do

           16   you see that?

           17   A.   I do see that.

           18   Q.   Let's take a look at a couple more examples.

           19                MS. ROTHSCHILD:     Can I get the next two please, Jen,

00:16:29   20   DTX-5588 and 5589.

           21   BY MS. ROTHSCHILD:

           22   Q.   Mr. Rublaitus, to you recognize DTX-5588 and DTX-5589 as

           23   Motorola documents?

           24   A.   Yes, they say "Motorola" on them, correct.

00:16:59   25                MS. ROTHSCHILD:     I'd like to move DTX-5588 and
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 14 of 169 PageID #:60830
                                       Rublaitus - direct by Rothschild
                                                                                           3611

            1   DTX-5589 into evidence.

            2                MS. SCHMIDT:    No objection.

            3                THE COURT:   They are received and may be published.

            4           (DTX-5588 and DTX-5589 were received in evidence.)

00:17:08    5                THE COURT:   Counsel, can you give the jury some

            6   perspective as to when this is occurring?

            7                MS. ROTHSCHILD:     So these ones are dated, Your Honor.

            8                THE COURT:   You may inquire so that the jury can pick

            9   up on where you are, at what point in time.

00:17:21   10   BY MS. ROTHSCHILD:

           11   Q.   DTX-5588, this is a Motorola document entitled "Paging

           12   Systems Infrastructure" from May 22nd, 1998.              Do you see that

           13   on the cover page?

           14   A.   Yes, I do.

00:17:35   15   Q.   And we see on the top of the page "1/10/2020," indicating

           16   that this document was pulled on that date.               Do you see that?

           17   A.   I see that.

           18   Q.   And on the bottom of each page there is a website

           19   indicating where it was pulled from the Internet, correct?

00:17:52   20   A.   Yes, I see that.

           21   Q.   Okay.    And this document relates to Nucleus.            Do you see

           22   that?

           23   A.   Yes, I see that.

           24   Q.   And Nucleus was a component of Motorola's DMR Matrix

00:18:07   25   radios, right?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 15 of 169 PageID #:60831
                                       Rublaitus - direct by Rothschild
                                                                                           3612

            1   A.   No.   That's incorrect.       I think that the context here is

            2   much different.      Nucleus, we used Nucleus OS inside our radio.

            3   But what this is talking about is Nucleus, this was the name

            4   of the product.      It was a paging transmitter from 20 years ago

00:18:22    5   that I don't believe we even make this anymore.              So they're

            6   not the same Nucleus.

            7   Q.   This is a Motorola document marked "Motorola Confidential

            8   Proprietary" that is available publicly on the Internet,

            9   correct?

00:18:36   10   A.   Yes, I see that.       And it looks like what it contains is

           11   simply release information about this product.              It's very old

           12   and we don't even make any more.

           13   Q.   Very old being from the '90s, right?

           14   A.   This is 20 years old, yes.

00:18:52   15   Q.   And literal as ASTRO products are 20 years old, too,

           16   right?

           17   A.   ASTRO has been around since the '90s, that's correct.

           18   Q.   And the DMR products that are at issue, those are from

           19   2006 and 2007?      That's when it was first released, right?

00:19:07   20   A.   2007 is when we first released our DMR product, that's

           21   correct.

           22   Q.   Let's look at DTX-5589.        This is another Motorola document

           23   found on the Internet.        If you look at the bottom of the page

           24   we see a website, edmssa.org.          Do you see that?

00:19:27   25   A.   Yes, I see that.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 16 of 169 PageID #:60832
                                       Rublaitus - direct by Rothschild
                                                                                           3613

            1   Q.   Do you recognize EDMSSA as Eastern Division Motorola

            2   Service Shops Association, a partner of Motorola?

            3   A.   No, I don't.      I've not seen this document before.           Can I

            4   take a minute to look at this one, please?

00:19:41    5   Q.   Yes.    But specifically I was asking about EDMSSA.             Are you

            6   familiar with that organization?

            7   A.   I am not.

            8   Q.   Okay.    Take a moment and look at the document.

            9         (Pause)

00:20:07   10   BY THE WITNESS:

           11   A.   Okay.

           12   BY MS. ROTHSCHILD:

           13   Q.   If we look on the bottom of page 2, we see at the bottom

           14   of the page "Partner Empower Service Specialization" and a

00:20:21   15   date there.     Do you see that?

           16   A.   Yes, I do.

           17   Q.   December 2013, right?

           18   A.   Yes, that's correct.

           19   Q.   And then right beneath that it says "Proprietary and

00:20:28   20   Confidential," correct?

           21   A.   Yes, I see that.

           22   Q.   So this is another Motorola document marked "Proprietary

           23   and Confidential" that's available on the Internet, correct?

           24   A.   Yeah, this is a document that's available on the Internet.

00:20:46   25   But if it was with our EDMSSA team, this, it talks about our
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 17 of 169 PageID #:60833
                                       Rublaitus - direct by Rothschild
                                                                                           3614

            1   Partner Empower program, so, again, this is just a program

            2   that we have for our partners and that's it.              There is -- I'm

            3   not certain why it's labeled "Proprietary and Confidential"

            4   because this is something we provide to our partners, so ...

00:21:09    5                MS. ROTHSCHILD:     Can I please get DTX-5590 and 5591?

            6   BY MS. ROTHSCHILD:

            7   Q.   Do you recognize DTX-5590 and 5591 as documents prepared

            8   by Motorola Solutions?

            9   A.   It looks like they are.        But I've never seen these

00:21:37   10   documents before.

           11   Q.   Do you want to take a moment and flip through them?

           12   A.   Yes, please.

           13         (Pause)

           14   BY THE WITNESS:

00:22:28   15   A.   Okay.

           16   BY MS. ROTHSCHILD:

           17   Q.   These documents, DTX-5590 and DTX-5591, are two Motorola

           18   Solutions proposals, correct?

           19   A.   Yes, that's what it looks like they are, for the town of

00:22:41   20   Collierville and Routt County, correct.

           21                MS. ROTHSCHILD:     Your Honor, I'd like to move

           22   DTX-5590 and 5591 into evidence.

           23                MS. SCHMIDT:    I have no objection.

           24                THE COURT:   They are received and may be published.

00:22:45   25          (DTX-5590 and DTX-5591 were received in evidence.)
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 18 of 169 PageID #:60834
                                       Rublaitus - direct by Rothschild
                                                                                           3615

            1   BY MS. ROTHSCHILD:

            2   Q.   If we could please pull up DTX-5590.            And we see at the

            3   top of this page that this document, like the others that

            4   we've been reviewing, was pulled up on January 10, 2020,

00:23:02    5   right?

            6   A.   Yes, that's correct.

            7   Q.   And at the bottom of the page we see a website address.

            8   Do you see that?

            9   A.   Yes, I see that.

00:23:10   10   Q.   Okay.    And this is another document that's available

           11   publicly, correct?

           12   A.   It looks like you pulled it from the Internet.              And this

           13   is, actually both of these documents are, it's not surprising

           14   because typically when we do a system sale, we will -- you

00:23:27   15   know, I think a lot of the municipal localities, they are

           16   required to make this information publicly available.

           17                But it looks like what these are is simply

           18   highlighting services and the proposals that we're making of a

           19   system.

00:23:42   20   Q.   DTX-5590 is from November 14th, 2018, correct?

           21   A.   Yes, I see that.

           22   Q.   I'd like to direct your attention to the bottom of the

           23   page.    There is some language in small print there.             If we

           24   could zoom in on that.

00:23:56   25                It says, "The design, technical, pricing and other
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 19 of 169 PageID #:60835
                                       Rublaitus - direct by Rothschild
                                                                                           3616

            1   information ("information") furnished with this submission is

            2   proprietary and/or trade secret information of Motorola

            3   Solutions, Inc. ("Motorola Solutions") and is submitted with

            4   the restriction that it is to be used for evaluation purposes

00:24:26    5   only.    To the fullest extent allowed by applicable law, the

            6   information is not to be disclosed publicly or in any manner

            7   to anyone other than those required to evaluate the

            8   information without the express written permission of Motorola

            9   Solutions."

00:24:43   10              Did I read that correctly?

           11   A.   Yes, you did.

           12   Q.   And if we look at the next document, DTX-5591, if we could

           13   pull that up, please.        This document is dated March 13th,

           14   2019, right?

00:24:58   15   A.   Yes, I see that.

           16   Q.   And it too is available online, correct?

           17   A.   It looks like you pulled it from a website, correct.

           18   Q.   And if we look at the language at the bottom, we see the

           19   same language that we just looked at in DTX-5590, indicating

00:25:14   20   that "the information contained in the document is proprietary

           21   and/or trade secret information of Motorola Solutions,"

           22   correct?

           23   A.   Yes, that's what it says.

           24   Q.   You can put that document aside.

00:25:32   25   A.   I think that there is some context though that would be
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 20 of 169 PageID #:60836
                                       Rublaitus - direct by Rothschild
                                                                                           3617

            1   really helpful for the jury to understand about these

            2   documents.

            3                THE COURT:   I am going to tell you this for the last

            4   time.

00:25:39    5                THE WITNESS:    Okay.

            6                THE COURT:   Wait for the question.

            7                THE WITNESS:    Okay.

            8                THE COURT:   Do you understand that?

            9                THE WITNESS:    Okay.    I'm sorry, sir.

00:25:44   10                THE COURT:   Do you understand that?

           11                THE WITNESS:    Yes, I do.

           12                THE COURT:   Proceed.

           13   BY MS. ROTHSCHILD:

           14   Q.   I'd like to shift gears a little bit and talk about

00:25:51   15   Motorola's manufacturing.         You're familiar with that, correct?

           16   A.   Yes, I am.

           17   Q.   And specifically for DMR products, right?

           18   A.   Yes, I am.

           19   Q.   Okay.    The Matrix products, Motorola's first generation of

00:26:04   20   DMR, those products were manufactured in Penang, right?

           21   A.   The first generation was manufactured in Penang, that's

           22   correct.

           23   Q.   And that's in Malaysia, right?

           24   A.   Yes.

00:26:15   25   Q.   Now, originally Motorola manufactured those products at
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 21 of 169 PageID #:60837
                                       Rublaitus - direct by Rothschild
                                                                                           3618

            1   its own plant in Penang, right?

            2   A.   Yes.    Over time we sold off our manufacturing operations

            3   in Penang to Samina.

            4   Q.   Right.    So Motorola does not manufacture any DMR products

00:26:33    5   itself anymore, correct?

            6   A.   It depends on what you mean, what your definition of

            7   "manufacture" is, because there is some manufacturing work

            8   that we still do for our DMR products.

            9               We have a staging area in our Elgin, Illinois

00:26:49   10   facility and we stage systems there.            So I would say that that

           11   is manufacturing of DMR products.

           12   Q.   Thank you for the clarification.

           13               Actual manufacturing of the mobiles, portables and

           14   repeaters, that's done by Samina, correct?

00:27:03   15   A.   Today it is, that's correct.

           16   Q.   And Motorola does not manufacture mobiles, portables or

           17   repeaters in the United States, correct?

           18   A.   For, are you referring --

           19   Q.   For DMR.

00:27:17   20   A.   For DMR products, no, we don't.          We use Samina as our

           21   manufacturer for those products.           And we have tight

           22   relationships with Samina because we have a supply chain

           23   organization that works with them since they're producing

           24   products for us.

00:27:31   25   Q.   Let's switch gears again and talk about some people who
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 22 of 169 PageID #:60838
                                       Rublaitus - direct by Rothschild
                                                                                           3619

            1   left Motorola and joined Hytera.

            2                You're aware that G.S. Kok, Sam Chia and Y.T. Kok

            3   each left Motorola and joined Hytera, is that right?

            4   A.   Yes, I am.

00:27:57    5   Q.   Okay.    And that happened in 2008, right?

            6   A.   I believe, I know G.S. left in 2008.            I'm not certain

            7   about the other two.

            8   Q.   Well, you were actually kept informed of the departure of

            9   Sam Chia in 2008, weren't you?

00:28:10   10   A.   I may have been.       I just don't remember exactly when he

           11   left.

           12   Q.   Let me give you a document that might refresh your

           13   recollection.

           14                MS. ROTHSCHILD:     Can I get DTX-4625?

00:28:19   15   BY MS. ROTHSCHILD:

           16   Q.   DTX-4625 is an email that you received, correct?

           17   A.   Yes, it is.

           18                MS. ROTHSCHILD:     Your Honor, I'd like to move

           19   DTX-4625 into evidence.

00:28:39   20                MS. SCHMIDT:    No objection.

           21                THE COURT:   It is received and may be published.

           22           (DTX-4625 was received in evidence.)

           23                THE COURT:   Which attorney will be conducting further

           24   examination of this witness on behalf of Motorola?

00:28:47   25                MS. SCHMIDT:    I will, Your Honor.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 23 of 169 PageID #:60839
                                       Rublaitus - direct by Rothschild
                                                                                           3620

            1                THE COURT:   Do you understand that?

            2                THE WITNESS:    Yes, I do.

            3                THE COURT:   All right.     That attorney will be asking

            4   you questions shortly.

00:28:57    5                All right.   Please proceed.

            6                THE WITNESS:    Thank you.

            7   BY MS. ROTHSCHILD:

            8   Q.   This is an email that you received on May 29th, 2008 from

            9   Nickie Petratos, correct?

00:29:15   10   A.   Yes.

           11   Q.   And Nickie Petratos, she was the head of DMR at the time,

           12   is that right?

           13   A.   In 2008, that's correct.

           14   Q.   Okay.    And I'd like to direct your attention to the email

00:29:26   15   that started this chain.         It's an email from Solomon Lorthu.

           16   Do you see that?

           17   A.   Yes, I do.

           18   Q.   And Mr. Lorthu was an engineer at Motorola Penang, right?

           19   A.   Yes, he was.

00:29:37   20   Q.   Okay.    And he took over G.S. Kok's position when G.S. Kok

           21   left, correct?

           22   A.   That's correct.

           23   Q.   And he sent an email on May 28, 2008 to Ms. Petratos,

           24   copying P.B. Teo and Russ Lund, with the subject names.                Do

00:29:56   25   you see that?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 24 of 169 PageID #:60840
                                       Rublaitus - direct by Rothschild
                                                                                           3621

            1   A.   Yes, I do.

            2   Q.   And P.B. Teo is the individual that G.S. Kok reported to

            3   when he was at Motorola, correct?

            4   A.   That's correct.

00:30:04    5   Q.   And Russ Lund at the time was the head of Asia Pacific

            6   Division, right?

            7   A.   Correct.

            8   Q.   And Mr. Lorthu reported to Ms. Petratos, the head of DMR,

            9   "Per our conversation just now, here are the names," right?

00:30:21   10   A.   Yes, I see that.

           11   Q.   It says "Confirmed verbally joining GS," right?

           12   A.   Yes.

           13   Q.   And you understood that to mean G.S. Kok, right?

           14   A.   That's correct.      It wasn't really surprising because these

00:30:33   15   are people that G.S. worked with, so ...

           16   Q.   And "verbally joining G.S. Kok" meant joining G.S. Kok at

           17   Hytera, right?

           18   A.   That's correct.

           19   Q.   Okay.    And the second name listed there is Sam Chia,

00:30:46   20   correct?

           21   A.   Correct.

           22   Q.   I'm sorry, I didn't hear you.

           23   A.   I'm sorry.     Correct.

           24   Q.   Thank you.

00:30:53   25                And this information is forwarded to you on May 29,
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 25 of 169 PageID #:60841
                                       Rublaitus - direct by Rothschild
                                                                                           3622

            1   2008 by Ms. Petratos, the head of DMR, right?

            2   A.   That is correct.

            3   Q.   And you were located here in the United States, right?

            4   A.   Yes.

00:31:07    5   Q.   So you're being informed about departures in Malaysia the

            6   day after the head of DMR is informed about them, right?

            7   A.   Nickie was letting me know that a couple of people have

            8   left, that's correct.

            9   Q.   Okay.    The parties have stipulated to the fact that Sam

00:31:22   10   Chia joined Hytera on June 16, 2008.            June 16, 2008, that's

           11   later than May 29th, 2008, correct?

           12   A.   Yes, it is.

           13   Q.   So Motorola, or at least you and Ms. Petratos, the head of

           14   DMR, and the others listed on this email were all aware that

00:31:40   15   Sam Chia was going to Hytera before he started there, correct?

           16   A.   Nickie informed me on May 28th.          That's what it says here.

           17   Q.   And that's before June 16, 2008, right?

           18   A.   Yes.    But I'm not sure when he started.            It's not uncommon

           19   though for us to give a couple weeks before people leave.

00:31:58   20   Q.   A few months later, Motorola discovered that Hytera had

           21   several patents on its own DMR development, right?

           22   A.   Is there a specific thing you are referring to or --

           23   Q.   Let me refresh your recollection.

           24                MS. ROTHSCHILD:     Can I please have DTX-4295.

00:32:20   25   BY THE WITNESS:
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 26 of 169 PageID #:60842
                                       Rublaitus - direct by Rothschild
                                                                                           3623

            1   A.   Thank you.

            2   BY MS. ROTHSCHILD:

            3   Q.   You received DTX-4295, correct?

            4   A.   Yes.    It looks like I was copied on this.

00:32:40    5                MS. ROTHSCHILD:     Your Honor, I'd like to move

            6   DTX-4295 into evidence.

            7                MS. SCHMIDT:    No objection.

            8                THE COURT:    It is received and may be published.

            9          (DTX-4295 was received in evidence.)

00:32:49   10   BY MS. ROTHSCHILD:

           11   Q.   DTX-4295 is an email from Nickie Petratos, the head of

           12   DMR, on July 24, 2008 to yourself and some of your colleagues,

           13   "Subject:     DMR patent from HYT," meaning Hytera, correct?

           14   A.   Mm-mm, that's correct.

00:33:07   15                I don't recall this document, so could I have a

           16   minute to look through it?

           17   Q.   Sure.

           18   A.   Thank you.

           19         (Pause)

00:33:14   20   BY THE WITNESS:

           21   A.   Okay.    Thank you.

           22   BY MS. ROTHSCHILD:

           23   Q.   So based on just the subject of this email, Motorola was

           24   aware as of July of 2008 that Hytera had patents on DMR,

00:34:03   25   right?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 27 of 169 PageID #:60843
                                       Rublaitus - direct by Rothschild
                                                                                           3624

            1   A.   It looks like what we were -- that what this was referring

            2   to is that they were submitting a patent and related to DMR.

            3   So we were part of the DMR standards body at the time, and so

            4   we were interested in anything that was related to DMR at the

00:34:19    5   time.

            6                And I'm not sure exactly what happened with this one,

            7   but it looks like we were just trying to understand exactly

            8   what it meant.

            9   Q.   And Ms. Petratos attached an email chain to her email,

00:34:32   10   which starts, we see it on page 2 and continues, correct?

           11   A.   Yes, I see that.

           12   Q.   And if we look on page 3, there is an email in the middle

           13   of the page from a Ricardo Gonzalez.            Do you see that?

           14   A.   Yes, I see.

00:34:52   15   Q.   And he writes on July 23, 2008, "The open question really

           16   is whether we can deduct anything about Hytera efforts on

           17   trying to develop DMR."

           18                Do you see that?

           19   A.   Yeah.    Yes, yes, I do see that.

00:35:10   20   Q.   And "deduct," that's most likely a typo for "deduce"?

           21   A.   I'm sorry, can you repeat that?

           22   Q.   "Deduct," that's most likely a typo for "deduce"?

           23   A.   I believe so, correct.

           24   Q.   And then he writes, "There are some rumors that they're

00:35:24   25   trying to develop a Tier 3 DMR solution," right?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 28 of 169 PageID #:60844
                                       Rublaitus - direct by Rothschild
                                                                                           3625

            1   A.   Yes, that's what he says, because at the time that is

            2   something that I think that they were looking at, as if there

            3   is two tiers of DMR, there is DMR Tier 2, which is

            4   non-trunking, and DMR Tier 3, which is trunking.               And what

00:35:46    5   they were looking at was something around trunking, which

            6   would be DMR Tier 3.

            7   Q.   And then he writes, "The fact that they have a patent

            8   specifically mentioning DMR means they must be doing some

            9   investment in the DMR area.         Can we estimate anything about

00:35:59   10   how advanced they may be based on the patent information?"

           11   Right?

           12   A.   Yes, I see where it says that.

           13   Q.   So there is a rumor that Hytera is developing DMR Tier 3

           14   trunking and Motorola is looking into trying to figure how far

00:36:15   15   along Hytera's development has progressed, right?

           16   A.   I don't know if I would say that.           I think that what we

           17   were doing is that -- so in 2008, this would have been a year

           18   after we launched our product, we would have been -- Hytera

           19   was part of the DMR Association.           So obviously if they have

00:36:31   20   any patents associated with DMR, we would be interested.

           21              It looks like they were focused more on DMR Tier 3.

           22   And they actually came out with a DMR Tier 3 product before we

           23   did, because we went down a different path.               We went with

           24   something called Connect Plus for wide area trunking.

00:36:48   25              But yes, that's what they were looking at.             It looks
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 29 of 169 PageID #:60845
                                       Rublaitus - direct by Rothschild
                                                                                           3626

            1   like DMR Tier 3.       And that's what the questions related to

            2   this document are all about.

            3   Q.   And just a quick clarification based on something you just

            4   said.    You said Motorola already had a product out for a year

00:37:01    5   at the time of this email.         That was a Tier 2 product, not a

            6   Tier 3 product, right?

            7   A.   That is correct, that is correct.

            8   Q.   Okay.    And moving up on that second -- excuse me -- third

            9   page of the document, there is a response from Tom Bohn.                   Do

00:37:14   10   you see that?

           11   A.   Yes, I see that.

           12   Q.   And in that first paragraph, there is a sentence that

           13   starts in the fourth line, "From," do you see that?

           14   A.   Yes.    "From looking at the information below"?

00:37:27   15   Q.   Yes.    He writes, "I would conclude that they have been

           16   working on this for some time.          (It was filed in May of 2007

           17   and ideas like this aren't born overnight.)"

           18                Do you see that?

           19   A.   Yes, I see that.

00:37:42   20   Q.   And then if we look at the last sentence of that

           21   paragraph, Mr. Bohn writes, "If we assume they started this

           22   for DMR, since this is the protocol they list, then I would

           23   conclude they have been working on this for at least 1.5

           24   years," right?

00:37:57   25   A.   Yes, I see that.       And, again, Tier 3 trunking standard is
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 30 of 169 PageID #:60846
                                       Rublaitus - direct by Rothschild
                                                                                           3627

            1   something that it's more complex than what Tier 2 was.                So

            2   that's reasonable to believe that they had been doing some

            3   work on that.

            4   Q.   So as of July 2008, Hytera has been working on DMR for at

00:38:20    5   least 1.5 years.       That takes their development back to at

            6   least January of 2007, correct?

            7   A.   So, again, all I can say is that this is Tom's estimate.

            8   What we were really looking at here is the essence of what

            9   this patent was about.        When exactly Hytera started working on

00:38:38   10   DMR, I mean, this was a guess by Tom.            That's all, that's all

           11   it was.

           12   Q.   Well, it was a guess, a reasonably educated guess based on

           13   how long it takes for a patent application to publish, right?

           14   A.   Yes.    Patents do take a while to publish, correct.

00:38:55   15   Q.   And if we look at the second paragraph of this email, he

           16   sheds a little bit more light.          He writes, "One more piece of

           17   information that may be useful, I thought I remembered them

           18   attending one DMR meeting a few years back.               I looked through

           19   meeting minutes and found that they attended DMR meeting

00:39:14   20   number 19, which was held in January of 2006.              So it's

           21   possible this is when they started to work on DMR," right?

           22   A.   Yes, I see where it says that.          And I think what Tom is

           23   commenting is that people who were part of the DMR

           24   Association, they were expected to attend the DMR meetings.

00:39:33   25   And there are a number of people who attended meetings and
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 31 of 169 PageID #:60847
                                       Rublaitus - direct by Rothschild
                                                                                           3628

            1   really hadn't -- they were attending the meetings to

            2   understand what DMR was and exactly how they were going to fit

            3   their products into it.

            4   Q.   If we move up the email chain on the bottom of page 2,

00:39:47    5   there is an email from John Gorrell at the -- he's a strategy

            6   manager in the government and public safety division.                Do you

            7   see that?

            8   A.   Yes, I see that.

            9   Q.   Okay.    And he explains that "Any information that can be

00:40:01   10   gleaned from this would be very helpful, as we are currently

           11   conducting a deep dive on Hytera," right?

           12   A.   Yes, I see that.

           13   Q.   And then moving up even further, the next email is from a

           14   Marcel Verdonk.      Do you see that?

00:40:17   15   A.   Yes, I see that.

           16   Q.   And he writes, "Do you have any recent insights whether

           17   Hytera is developing DMR?         Do we know what G.S. Kok is working

           18   on since he joined them as head of R&D," right?

           19   A.   Yes, I see that.

00:40:34   20   Q.   So Motorola's employees are interested in what G.S. Kok, a

           21   former Motorola employee, was working on at Hytera, correct?

           22   A.   Yes.    The question here is that someone is asking if we

           23   know what he's working on because, again, we had launched our

           24   product in 2007, and we had suspected that at some point in

00:40:57   25   time they were going to also launch a DMR product because they
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 32 of 169 PageID #:60848
                                       Rublaitus - direct by Rothschild
                                                                                           3629

            1   were part of the DMR Association.

            2   Q.   And as part of their efforts to launch a DMR product, you

            3   knew that G.S. Kok was working on that for Hytera, correct?

            4   A.   I don't know if we knew that for certain, exactly what

00:41:13    5   G.S. was working on, because I do recall that he was also

            6   working on Hytera TETRA products at the time, too.

            7   Q.   If we look at the email at the top of page 2, there is an

            8   email from a TeckMoh Phey to Ms. Petratos.             Do you see that?

            9   A.   Yes, I see that.

00:41:36   10   Q.   And he is asking whether Hytera's patent filing resembles

           11   anything Motorola did, right?

           12   A.   Yes, I see that.

           13   Q.   Okay.    And then this is what gets forwarded to you on page

           14   1, right?

00:41:51   15   A.   That is correct.

           16   Q.   Let me hand you DTX-4294.

           17                DTX-4294 is an email that you received that's

           18   actually a continuation of the email we were just looking at,

           19   correct?

00:42:12   20   A.   It looks like it.       Yes, it is.

           21                MS. ROTHSCHILD:     Your Honor, I would like to move

           22   DTX-4294 into evidence.

           23                MS. SCHMIDT:    No objection.

           24                THE COURT:   It is received and may be published.

00:42:22   25          (DTX-4294 was received in evidence.)
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 33 of 169 PageID #:60849
                                        Rublaitus - direct by Rothschild
                                                                                           3630

            1   BY MS. ROTHSCHILD:

            2   Q.   So the first email, that chain at the bottom is that email

            3   from Nickie Petratos that we were just looking at from July

            4   24th, 2008, right?

00:42:39    5   A.   Yes, I see that.

            6   Q.   Okay.    And what we were just looking at in DTX-4295 was a

            7   question from TeckMoh Phey to Ms. Petratos asking whether

            8   Hytera's patent resembled anything that Motorola did, right?

            9   A.   Yes.    I see that.

00:42:58   10   Q.   Okay.    And Ms. Petratos has an email at the top of this

           11   page on July 24, 2008, saying, "I need enough information to

           12   answer TeckMoh's question," right?

           13   A.   Yes, I see that.

           14   Q.   "And consider what Motorola actions (our actions) should

00:43:23   15   be - if any," right?

           16   A.   Yes, I see that.

           17   Q.   You can put that aside.         We are done with that exhibit.

           18   A.   There is no question about the patent or anything?               Okay.

           19   Q.   No.

00:43:41   20                THE COURT:    Not from this attorney.

           21                Proceed.    Proceed.

           22   BY MS. ROTHSCHILD:

           23   Q.   In early 2010, Hytera launched its DMR professional

           24   radios, right?

00:43:52   25   A.   Yes, they did.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 34 of 169 PageID #:60850
                                       Rublaitus - direct by Rothschild
                                                                                           3631

            1   Q.    Okay.    And Motorola monitored Hytera's offerings as soon

            2   as those radios were released, right?

            3   A.    Yes.    We monitor all of our competitors.

            4   Q.    Including marketing materials, right?

00:44:05    5   A.    Yes, correct.

            6   Q.    Were those at various trade shows?

            7   A.    Yes.    We attend trade shows just like other competitors

            8   do.

            9   Q.    Including IWCE?

00:44:16   10   A.    Correct, mm-mm.

           11   Q.    And you even monitored what was available before the

           12   radios officially launched, right?

           13   A.    We would go to their booths and see what type of things

           14   that they were showing, correct.

00:44:30   15   Q.    And you attended IWCE in the spring or early 2009, right?

           16   A.    I attended many of the events across the years.             It likely

           17   was, you know, I attended it in 2009.

           18   Q.    And you would report on your observations at those expos,

           19   correct?

00:44:47   20   A.    I have done that, correct.

           21   Q.    And let me give you DTX-4628.

           22                 DTX-4628 is an April 1st, 2009 email that you sent,

           23   correct?

           24   A.    Yes, it is.

00:45:14   25   Q.    Okay.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 35 of 169 PageID #:60851
                                       Rublaitus - direct by Rothschild
                                                                                           3632

            1                MS. ROTHSCHILD:     Your Honor, I would like to move

            2   DTX-4628 into evidence.

            3                MS. SCHMIDT:    No objection, Your Honor.

            4                THE COURT:   It is received and may be published.

00:45:18    5           (DTX-4628 was received in evidence.)

            6   BY MS. ROTHSCHILD:

            7   Q.   So this email chain spans March 30th, 2009 to April 1st,

            8   2009, right?

            9   A.   Yes, that's correct.

00:45:34   10   Q.   Okay.    And that was about a year before Hytera launched

           11   its DMR products, correct?

           12   A.   Yes, they launched in 2010, that's right.

           13   Q.   And on the bottom of the page, you receive an email from

           14   Tom Bohn sent to you and one of your colleagues asking for

00:45:51   15   "Quick notes on your observation for IWCE," right?

           16   A.   Yes.

           17   Q.   Does that refresh your recollection that you attended IWCE

           18   in March 2009?

           19   A.   Uh-huh, yes.

00:46:02   20   Q.   Okay.    Now, I'd like to direct your attention to your

           21   email, in particular the first half of the email, which is

           22   where you describe Hytera's showings at IWCE.              Do you see

           23   that?

           24   A.   Mm-mm, yes, I do.

00:46:19   25   Q.   And Hytera does occupy the first half of your email,
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 36 of 169 PageID #:60852
                                       Rublaitus - direct by Rothschild
                                                                                           3633

            1   correct?

            2   A.   Yes.    I think it shows here I reported on what Hytera was

            3   doing, Icom, Kenwood, all of our competitors.

            4   Q.   Okay.    And in the third paragraph of your email, it

00:46:34    5   starts, "Showed preliminary version of a DMR portable

            6   (compatible with MOTOTRBO)" right?

            7   A.   Yes, I see that.

            8   Q.   And MOTOTRBO, that's Motorola's DMR product, right?

            9   A.   That's correct.

00:46:50   10   Q.   And you write in the third line, "The model had the same

           11   front GCAI" -- that's global common accessory interface,

           12   right?

           13   A.   Yeah.    Do you want me to explain what I mean by that?

           14   Q.   Well, GCAI is global common accessory interface, right?

00:47:13   15   A.   That's correct.

           16   Q.   Okay.    "So the model had the same front global common

           17   accessory interface and rear accessory connector as we are

           18   using on our MOTOTRBO mobile today," right?

           19   A.   Yes, that's what I said here.          And it was for a plastic

00:47:27   20   model.    So, again, you know, just from observation, it looked

           21   like their front connector was similar to what our GCAI

           22   connector was.      And that was something of note, because the

           23   concern we would have had, if it is compatible, ours is

           24   proprietary.

00:47:44   25                So we could get into a situation where if it was the
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 37 of 169 PageID #:60853
                                       Rublaitus - direct by Rothschild
                                                                                           3634

            1   exact same connector, we could have problems interoperating

            2   between the radios.       But, again, this was a plastic model.             So

            3   this was just my notes on what I observed that it looked

            4   physically like our GCAI connector.

00:48:01    5   Q.   And the GCAI connector, that is something that is

            6   proprietary to Motorola, right?

            7   A.   Yes, it is proprietary, because GCAI is much more than

            8   just the physical connector.          It includes all the software

            9   that drives our accessory interface and provides for all the

00:48:17   10   things we can do with our accessory interface.              So it's much

           11   more than just what the connector is.

           12              And by the way, the connector actually was different.

           13   It didn't even have the same physical form as our GCAI.

           14   Q.   On April 1st, 2009, you were reporting to your colleagues

00:48:30   15   that Hytera's model had the same front GCAI as Motorola's

           16   MOTOTRBO mobile radio, correct?

           17   A.   Correct, because their plastic model, the accessory

           18   connector looked very similar to what our GCAI was.

           19   Q.   You were concerned about that, weren't you?

00:48:48   20   A.   I think I just explained that, because the only concern

           21   that we would have, had it been the same form factor, the same

           22   type of connector where you can take one of our microphones

           23   and put it on their radio, we would not know how that would

           24   work.

00:49:04   25              And more importantly for us is that we were worried
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 38 of 169 PageID #:60854
                                       Rublaitus - direct by Rothschild
                                                                                           3635

            1   that if it had been the same connector, you could take one of

            2   the Hytera mics and put it on our radio and then that could

            3   cause damage to our radio, for example.            That would have been

            4   our concern.

00:49:17    5                But at the end of the day it really didn't matter

            6   because the connectors were different.            There was no

            7   compatibility between the two.

            8   Q.   And you learned that later, right?

            9   A.   Again, this was just a plastic model.            When they came out

00:49:29   10   with a product, it was they were different connectors.

           11   Q.   Which you learned later when the product came out, right?

           12   A.   Yes.

           13   Q.   And at the time that you sent this email in April of 2009,

           14   you were concerned that it looked like Hytera's radio

00:49:41   15   contained Motorola's proprietary GCAI, correct?

           16   A.   No.    I disagree with that.       That's not what I said.

           17   Q.   And you recall your deposition testimony on April 18,

           18   2019?

           19   A.   Yes, I did.

00:49:53   20   Q.   Okay.

           21   A.   And I --

           22   Q.   And you were under oath at the time, right?

           23   A.   Yes, I was.     And I said in my deposition that I was

           24   concerned, and I think I just explained the concern, that had

00:50:02   25   it been the exact same physical connector, our concern was
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 39 of 169 PageID #:60855
                                       Rublaitus - direct by Rothschild
                                                                                           3636

            1   that if someone took one of their mics and put them on our

            2   radio, it could possibly damage our radio.             That would be the

            3   only concern.

            4   Q.   And that was the concern that you had on April 1st, 2009

00:50:16    5   when you sent this email, right?

            6   A.   Based on seeing a plastic model, correct.

            7   Q.   And this is 2009, a year before Hytera launched its DMR

            8   product line, right?

            9   A.   Yes, that's correct.

00:50:28   10   Q.   Okay.    In the next paragraph of your email, you reported

           11   that Hytera was interested in our strategy regarding trunking.

           12   They are currently pursuing the DMR Tier 3 standard but wanted

           13   to understand Motorola's direction for trunking.               G.S." --

           14   that's G.S. Kok, right?

00:50:47   15   A.   Yes, it is.

           16   Q.   "G.S. said he has been discussing this with ChowLeng and

           17   YitKai," right?

           18   A.   That's what it says here.

           19   Q.   Okay.    ChowLeng and YitKai are or were at least at the

00:51:01   20   time Motorola employees in Asia, right?

           21   A.   That's correct.      They were members of our sales team.

           22   Q.   And you learned this information directly from G.S. Kok,

           23   right?    That's what you are reporting in your email?

           24   A.   Yeah.    Evidently I must have talked to them at the meeting

00:51:17   25   because, again, DMR Tier 3, this was something that, again, a
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 40 of 169 PageID #:60856
                                       Rublaitus - direct by Rothschild
                                                                                           3637

            1   standard.     So all the parties that are part of the DMR

            2   Association, they talk about standards.            And what he was

            3   asking about, G.S. is talking about with our salespeople is

            4   that were we going to push the standard or not.

00:51:41    5               And it turns out, as I stated earlier, that Hytera

            6   went in the direction of going with the DMR Tier 3 standard.

            7   But we actually chose a different route for our initial

            8   wide-area trunking offering and then later introduced our DMR

            9   Tier 3 offering.

00:51:59   10   Q.   And at this IWCE in 2009, as stated in your next

           11   paragraph, you say, "They also showed an operational DMR Tier

           12   1 portable targeted for release late this year or early next

           13   year," right?

           14   A.   Yes, I see that.

00:52:19   15   Q.   Let's take a look at DTX-4630.

           16               DTX-4630 is a June 2010 email that you received,

           17   correct?

           18   A.   Yes, I see that.

           19               MS. ROTHSCHILD:      Your Honor, I'd like to move

00:52:50   20   DTX-4630 into evidence.

           21               MS. SCHMIDT:     No objection.

           22               THE COURT:    It is received and may be published.

           23          (DTX-4630 was received in evidence.)

           24   BY MS. ROTHSCHILD:

00:52:56   25   Q.   So to orient everyone, the last document that we were
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 41 of 169 PageID #:60857
                                       Rublaitus - direct by Rothschild
                                                                                           3638

            1   looking at was a report on Hytera's showings a year before it

            2   launched DMR products.        And this is June 2010, a few months

            3   after Hytera has launched its DMR portfolio, right?

            4   A.   Yes, I believe it would have been correct.

00:53:15    5   Q.   And the subject of this email is "Observations from TETRA

            6   World Congress," which took place in Singapore in 2010,

            7   correct?

            8   A.   I'm not sure where it took place.           But yeah, it's

            9   observations from TETRA World Congress.

00:53:28   10   Q.   So you --

           11   A.   Oh, yes, in the first line it says that, sorry.

           12   Q.   And this email is forwarded to you on June 3, 2010 from

           13   Ted Kozlowski.      At that point in time, had he taken over as

           14   the head of DMR?

00:53:45   15   A.   In 2010, he was part of our organization with DMR, so yes.

           16   Q.   And he sends it to you, "FYI.          Do" - in all caps - "not

           17   forward."     Or maybe there is a typo there.          But do not forward

           18   is what he means, right?

           19   A.   Yes, I see that.

00:54:02   20   Q.   And that was his instruction about an email with a summary

           21   of observations from TETRA World Congress, right?

           22   A.   Yes, because Bruce Claxton -- I think for some context,

           23   Bruce Claxton was part of our industrial design team.                So he

           24   was interested in what the radios looked like.              He was not an

00:54:22   25   engineer.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 42 of 169 PageID #:60858
                                       Rublaitus - direct by Rothschild
                                                                                           3639

            1   Q.     And what the radios looked like, meaning like the casing

            2   and outer hardware?

            3   A.     Exactly, exactly.

            4   Q.     And the email that's forwarded is an email about his

00:54:40    5   observations at TETRA World Congress from running into an

            6   ex-Motorolan who is heading engineering for Hytera, right?

            7   A.     Yes, I see that.

            8   Q.     And he was describing an encounter he had with G.S. Kok,

            9   right?

00:54:55   10   A.     I'm not sure it was -- it doesn't specifically say G.S.

           11   Kok.    But it could have been G.S. Kok, correct.

           12   Q.     In the second paragraph, he explains, "They will have a

           13   slim DMR radio for October of this year," meaning October of

           14   2010, right?

00:55:14   15   A.     Yes.

           16   Q.     He says, "I saw the proto" -- meaning prototype, right?

           17   A.     Correct.

           18   Q.     "It's very thin and a variant from a covert product they

           19   are making or ready to introduce," right?

00:55:28   20   A.     That's what it says, correct.

           21   Q.     And the covert product is one that you can kind of put in

           22   your pocket?

           23   A.     It's a small form factor radio, yeah.          Covert for covert

           24   operations, where you can't really tell that someone has a

00:55:40   25   radio on them.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 43 of 169 PageID #:60859
                                       Rublaitus - direct by Rothschild
                                                                                           3640

            1   Q.   And he continues, "Only a speaker and controls were added.

            2   They have pushed for thin components and small size," right?

            3   A.   Yes, I see that.

            4   Q.   He says, "We talk about thin ... they are there," right?

00:55:56    5   A.   Yes, I see that.

            6   Q.   Now, Mr. Claxton was not the only person from Motorola who

            7   went to the TETRA World Congress meeting in Singapore in 2010,

            8   right?

            9   A.   I'm certain that other people go to that event.

00:56:13   10   Q.   You would expect people like ChowLeng Hong and TeckMoh

           11   Phey to have attended given that they are in Motorola's Asia

           12   office?

           13   A.   They may have.      At the time I'm not sure who would have

           14   been responsible for TETRA.         But they may have gone to

00:56:30   15   Singapore because it was in the same region.

           16   Q.   And they did, in fact, attend that meeting and that is

           17   when they started their attempt to recruit the gentleman whose

           18   information is recorded in this email, G.S. Kok's, isn't that

           19   right?

00:56:45   20   A.   I'm sorry, could you repeat that question?

           21   Q.   At this TETRA World Congress meeting in Singapore in May

           22   of 2010, that's what ChowLeng Hong and TeckMoh Phey started

           23   Motorola's attempt to recruit G.S. Kok back from Hytera, isn't

           24   that right?

00:57:00   25   A.   I'm not aware of that.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 44 of 169 PageID #:60860
                                       Rublaitus - direct by Rothschild
                                                                                           3641

            1   Q.   You're familiar with what a blueprint is, aren't you?

            2   A.   Yes.

            3   Q.   It contains detailed instructions on how to construct

            4   something, is that right?

00:57:19    5   A.   Yeah, at a high level, that's correct.

            6   Q.   And a blueprint for a radio, for example, that would have

            7   details of the hardware for putting together a radio, right?

            8   A.   I'm not sure exactly what you are asking because -- is

            9   there a specific question you are asking?

00:57:38   10   Q.   If you have a blueprint for a radio, that would tell you

           11   how to assemble a radio, right?

           12   A.   I'm still not understanding.          A blueprint for a radio, are

           13   you talking a part, the entire radio assembly, the mechanics,

           14   the electronics?       I mean, our radios are very complex.           Is

00:57:56   15   there a specific part that you are referring to?

           16   Q.   If you have a blueprint for the entire radio.

           17   A.   We have an overall assembly diagram, if that's what you

           18   are referring to.

           19   Q.   Would a blueprint of a Motorola radio contain Motorola

00:58:12   20   trade secrets?

           21   A.   No.    You know, an assembly diagram is not a trade secret.

           22   Q.   Motorola prepares a couple of kinds of manuals, service

           23   manuals and user manuals, right?

           24   A.   That's correct.

00:58:29   25   Q.   And user manuals go to the individual or end user of the
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 45 of 169 PageID #:60861
                                       Rublaitus - direct by Rothschild
                                                                                           3642

            1   radio, right?

            2   A.   That's correct.

            3   Q.   And service manuals are given to dealers, right?

            4   A.   Yes, service manuals, exactly.          The user manual is to tell

00:58:44    5   the user how to use the product.           Service manuals tells our

            6   service personnel how to service and repair the product.

            7   Q.   And the service manuals contain more details?

            8   A.   Yes, they do.

            9   Q.   And they are given to channel partners or dealers under

00:58:58   10   terms of restricted access, right?

           11   A.   They are given to our channel partners.              But service

           12   manuals that we have, as well as I know other companies have,

           13   they typically are available on the Internet.

           14   Q.   It's your testimony today that channel partners are not

00:59:16   15   given service manuals under terms of restricted access?

           16   A.   They are.     I think I said that, yes.

           17   Q.   And if they're available on the web, they would be under

           18   restricted access portals, right?

           19   A.   For our dealer channel, that's correct.

00:59:32   20   Q.   So not just widely available.          I couldn't pull them off

           21   like those other exhibits that we looked at earlier today were

           22   pulled directly from the Internet, right?

           23   A.   No.   I believe you could.        I believe you could pull our

           24   service manuals, because a service manual, again, a service

00:59:46   25   manual, the purpose of that is for someone who is repairing a
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 46 of 169 PageID #:60862
                                       Rublaitus - direct by Rothschild
                                                                                           3643

            1   radio, it shows them what the parts are, where the parts are

            2   and the information they need to service the radio.

            3   Q.   Is it your testimony that Motorola was never concerned

            4   about the level of detail in its service manuals being made

01:00:06    5   publicly available and wanting to shut that down?

            6   A.   No.   I would disagree with that.          Because when we launched

            7   our first product, this was the first product that we had in

            8   the DMR space, and so we put, in addition to the schematics

            9   that show how the parts are connected, as well as the overlays

01:00:27   10   that show where the parts are, as well as the parts list to

           11   show what the parts are, we put in a theory of operations

           12   section.

           13              Since this was a brand-new product, we put probably

           14   too much, an extensive amount of information about the theory

01:00:42   15   of operation.

           16              And one of the things that we did in our second

           17   generation product is that we pared that down for two reasons.

           18   One, it wasn't really necessary because the people repairing

           19   that don't need that level of detail.            They just need to know

01:00:55   20   where the parts are and how to troubleshoot them.

           21              And the second reason is that it made our service

           22   manuals quite lengthy, and there was really no need to have

           23   them that lengthy.

           24   Q.   It sounds like you are talking about a couple of exhibits

01:01:08   25   that I am about to hand you, DTX-4632 and 4637.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 47 of 169 PageID #:60863
                                       Rublaitus - direct by Rothschild
                                                                                           3644

            1               You received these?

            2   A.   Yes, I did.

            3               MS. ROTHSCHILD:      Your Honor, I'd like to move

            4   DTX-4632 and DTX-4637 into evidence.

01:01:27    5               MS. SCHMIDT:     No objection.

            6               THE COURT:    Both are received and may be published.

            7          (DTX-4632 and DTX-4637 were received in evidence.)

            8   BY MS. ROTHSCHILD:

            9   Q.   Let's please pull up DTX-4632.          This is an email from

01:01:35   10   August of 2010.      And the subject is "Limiting the detail of

           11   our hardware service manuals," right?

           12   A.   Mm-mm, yes, I see that.

           13   Q.   And if we could go to page 3 of this email.             There is an

           14   email from a Steve Engel on August 12, 2010.              And he's

01:01:58   15   reporting at the end of the second line of the email, "I've

           16   even heard that the Hytera theory of operations in their

           17   service manual is nearly a copy of ours for Matrix," right?

           18   A.   That's what it says there, correct.

           19   Q.   So we're talking about DMR hardware service manuals,

01:02:16   20   right?

           21   A.   Yes.    As I explained, our first, our Matrix product

           22   service manual, this is referring to our second generation

           23   product of service manual.         And we were looking to pare it

           24   down from what we included in the first generation.

01:02:30   25   Q.   The first generation being Matrix, right?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 48 of 169 PageID #:60864
                                       Rublaitus - direct by Rothschild
                                                                                           3645

            1   A.   Correct.

            2   Q.   And this email is from August of 2012, which is a few

            3   months after Hytera has launched its DMR radios, right?

            4   A.   It's actually August of 2010.          But yes, this would have

01:02:45    5   been -- I think you said "2012."

            6   Q.   I'm sorry.     Thank you.     So let me restate that.

            7               This email is from August of 2010, just a few months

            8   after Hytera's radios launched in the first quarter of 2010,

            9   right?

01:03:00   10   A.   Yes, that's correct.

           11   Q.   And this email is indicating that people at Motorola had

           12   noticed similarities in the DMR product documentation, right?

           13   A.   I think what it's -- again, what Steve wrote here is that

           14   their service manual looked a lot like our service manual.

01:03:19   15   Not very surprising though, because a service manual --

           16   service manuals typically look alike, because they'll have

           17   schematics, they'll have parts list, and they'll have

           18   overlays.     So the fact that they looked a little bit like ours

           19   is not that surprising.

01:03:32   20   Q.   So it's your testimony that they were similar just in

           21   terms of overlying content and not the actual substance?

           22   A.   Yes, that's correct.

           23   Q.   If we look on page 2 of the email, there is an email from

           24   a Lubo Harizanov, who is a Motorola product planner, right?

01:03:54   25   A.   Yes, he is.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 49 of 169 PageID #:60865
                                       Rublaitus - direct by Rothschild
                                                                                           3646

            1   Q.   Okay.    He writes, "In March the Penang GCD team" -- what

            2   is GCD?

            3   A.   Global content development.         So this would be the people

            4   who develop our manuals for us.

01:04:06    5   Q.   Okay.    "In March the Penang GCD team brought to my

            6   attention that one of our North America parts distributors,

            7   Wiscomm, who is also an Icom dealer, has placed on his website

            8   all" - in all caps - "of the Motorola user guides and manuals

            9   for sale.     That included the MOTOTRBO detailed service manuals

01:04:32   10   with board level diagrams and component descriptions.                So

           11   anyone with a credit card could buy the manuals and have the

           12   blueprints to our radios, without wasting time to reverse

           13   engineer them," right?

           14   A.   I see what it says there.         But that's not true.

01:04:45   15   Q.   And nobody responds to this email saying that's not true,

           16   right?

           17   A.   No one responded to that.         But we know a service manual is

           18   not the blueprint for a radio.          It does not contain all the

           19   detailed design.

01:05:01   20                As I explained, the service manual is just how to

           21   repair that product.        It does -- it contains nothing about how

           22   we did our detailed design.         Those are two completely

           23   different things.

           24   Q.   In the third paragraph of the email, Mr. Harizanov writes

01:05:19   25   that "Wiscomm called yesterday," meaning he spoke with Wiscomm
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 50 of 169 PageID #:60866
                                       Rublaitus - direct by Rothschild
                                                                                           3647

            1   in August of 2010, right?

            2   A.   Yes, he would have spoken with them, right.

            3   Q.   Okay.    In August 2010, that's a few months after Motorola

            4   is informed of this issue in March of 2010, right?

01:05:35    5   A.   What issue are you referring to, the -- oh, yes, correct.

            6   Mm-mm.    You are just reading, yes.

            7   Q.   If you could look at the other email that I handed you

            8   with this one, DTX-4637, which is another string related to

            9   the same issue.      Do you see that one?

01:05:55   10   A.   Yes, I see that.

           11   Q.   And I'd like to direct your attention to your email, the

           12   second email on the first page.          That is from you?

           13   A.   Yes, I see that.

           14   Q.   This says August 25th, 2010.          And you are explaining that

01:06:15   15   this was a follow-up to the findings in reviewing the Hytera

           16   service manual, right?

           17   A.   Yes.

           18   Q.   "Where it appeared that theirs looked strikingly similar

           19   to ours," right?

01:06:27   20   A.   Yes, that's what I said.

           21   Q.   That's your language, "strikingly similar," right?

           22   A.   Yes.    As I said, service manuals typically look very

           23   similar because they have information about schematics, they

           24   have information about overlays, and they have information

01:06:43   25   about where their product components, what the product
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 51 of 169 PageID #:60867
                                       Rublaitus - direct by Rothschild
                                                                                           3648

            1   components are.

            2   Q.   And the documentation that you found to be strikingly

            3   similar, that's documentation that accompanied Hytera's

            4   products, right?

01:06:55    5   A.   This would have been the Hytera service manual, right.

            6   Q.   I'd like to pull up previously admitted DTX-4825.               You can

            7   see it on your screen.

            8                MS. SCHMIDT:    May we get a copy of that?

            9                MS. ROTHSCHILD:     Sure.

01:07:12   10   BY MS. ROTHSCHILD:

           11   Q.   Would you like that copy as well?

           12   A.   Yes, please.      Thank you.

           13   Q.   DTX-4825 is a Motorola email from March 14, 2017, the day

           14   Motorola filed its lawsuit against Hytera.             And there are some

01:07:30   15   talking points on legal action against Hytera.              That's the

           16   subject of the email.        And I'd like to direct your attention

           17   to the top of page 3.

           18   A.   Okay.    I see that.

           19   Q.   The first bullet on the top of this page says, "Members of

01:07:49   20   both our sales force and product development teams noticed

           21   striking similarities between Hytera products and marketing

           22   materials and those of Motorola Solutions'," right?

           23   A.   Yes, we noticed that, correct.

           24                MS. ROTHSCHILD:     We can take that down.

01:08:10   25   BY MS. ROTHSCHILD:
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 52 of 169 PageID #:60868
                                       Rublaitus - direct by Rothschild
                                                                                           3649

            1   Q.   Now, as soon as Hytera's products launched, Motorola

            2   started analyzing the hardware, right?

            3   A.   Yeah.    Typically when our competitors launch products, we

            4   take a look at them and understand how they perform.

01:08:28    5                THE COURT:   When a competitor launches a product, can

            6   you just buy it on the market?

            7                THE WITNESS:    Yes, you can.

            8                THE COURT:   What is your understanding of the word

            9   "launch" in that context?

01:08:37   10                THE WITNESS:    When they launch a product, it's

           11   available for sale.

           12                THE COURT:   Launched into the marketplace?

           13                THE WITNESS:    Correct.

           14                THE COURT:   And you and anyone else can buy it?

01:08:44   15                THE WITNESS:    Yes, that's correct.

           16                THE COURT:   All right.     We'll take a break at this

           17   point, members of the jury.

           18          (Recess.    Jury in)

           19                THE COURT:   Please proceed.

01:27:41   20   BY MS. ROTHSCHILD:

           21   Q.   Before we broke, we were talking about that once a product

           22   launches, like when Hytera first launched its DMR products,

           23   Motorola obtained products and started analyzing them, right?

           24   A.   Yes.    Typically when products launch, where people or our

01:28:00   25   competitors put them into sale, we will get those products and
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 53 of 169 PageID #:60869
                                       Rublaitus - direct by Rothschild
                                                                                           3650

            1   look at them, correct.

            2   Q.   And when Motorola started doing that analysis, it started

            3   to notice similarities in the products themselves, right?

            4   A.   Is there something you are referring to specifically or --

01:28:15    5   Q.   Motorola noticed that portions of hardware were identical

            6   between Hytera and Motorola's radios, right?

            7   A.   I'm not exactly sure what you are referring to.

            8               MS. ROTHSCHILD:      Can I please get DTX-4631 and 4636.

            9   BY MS. ROTHSCHILD:

01:28:37   10   Q.   These are emails from August 26, 2010 that you either

           11   received in the first instance for DTX-4631 and then responded

           12   to in DTX-4636, correct?

           13   A.   Yes, that's correct.

           14               MS. ROTHSCHILD:      Your Honor, I'd like to move

01:28:52   15   DTX-4631 and DTX-4636 into evidence.

           16               MS. SCHMIDT:     I have no objection.

           17               THE COURT:    They are received and may be published.

           18          (DTX-4631 and DTX-4636 were received in evidence.)

           19   BY MS. ROTHSCHILD:

01:28:59   20   Q.   Let's start with the first email in the chain, DTX-4631,

           21   which is from your colleague, Eric Eppley, on August 26, 2010,

           22   "Subject:     Hytera receiver comparison," right?

           23   A.   Yes, correct.

           24   Q.   And he writes, "Dale, here is a summary of the

01:29:20   25   similarities that I found between the Hytera and MOTOTRBO
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 54 of 169 PageID #:60870
                                       Rublaitus - direct by Rothschild
                                                                                           3651

            1   receiver chain," right?

            2   A.   Yes, that's correct.

            3   Q.   And this is an analysis of DMR radios, right?

            4   A.   Yes.    What we were doing is comparing, looking at the

01:29:33    5   front end of the receiver and comparing what we did for

            6   MOTOTRBO versus what Hytera had done.

            7   Q.   And if we look at the attachment on page 2, there is a

            8   summary in gray.       Do you see that?

            9   A.   Yes, I see that.

01:29:49   10   Q.   Okay.    And Mr. Eppley reported on the receiver

           11   architecture that the block diagram is identical to MOTOTRBO,

           12   right?

           13   A.   Yes.    I see that.

           14   Q.   "And the PCB filter spirals, varaktors, mixer, crystal

01:30:09   15   filter and Abacus III, all identical," right?

           16   A.   Yes, that's what it says.

           17   Q.   And then the last point it says, "Hytera uses same PCB for

           18   UHF B1 and B2," right?

           19   A.   That's correct.

01:30:22   20   Q.   And then if we look at your response, which is in the

           21   second exhibit that you were handed, DTX-4636.              So we see in

           22   response to Mr. Eppley's summary of the similarities he found

           23   between the Hytera and Motorola DMR receiver chain portions of

           24   the radio, you wrote, "Eric, this is perfect," two exclamation

01:30:52   25   points, right?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 55 of 169 PageID #:60871
                                       Rublaitus - direct by Rothschild
                                                                                           3652

            1   A.   Yes, I see that.

            2   Q.   And then you wrote, "I captured the schematics, but this

            3   slide tells an even more powerful story," right?

            4   A.   Yes, I did.     And the story it was really telling is the

01:31:05    5   fact that between MOTOTRBO and Hytera, we were both using

            6   off-the-shelf parts for our receiver block.

            7   Q.   And that's part of the hardware, right?

            8   A.   Yeah.    That's one, one component of the hardware, that's

            9   correct.

01:31:18   10   Q.   And Motorola continued throughout 2010 to do more analyses

           11   of the Hytera DMR radio hardware, right?

           12   A.   We, yeah, we looked at their products, correct.

           13   Q.   Let me hand you DTX-4161.

           14                This is a Motorola email from December 28, 2010,

01:31:46   15   "Subject:     Hytera portable DM breakdown."

           16                You're the first person listed on the CC line.            Do

           17   you see that?

           18   A.   Yes, I do.

           19                MS. ROTHSCHILD:     Your Honor, I'd like to move

01:31:54   20   DTX-4161 into evidence.

           21                MS. SCHMIDT:    No objection.

           22                THE COURT:   It is received and may be published.

           23          (DTX-4161 was received in evidence.)

           24   BY MS. ROTHSCHILD:

01:32:01   25   Q.   And, Mr. Rublaitus, do you need a moment to flip through
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 56 of 169 PageID #:60872
                                       Rublaitus - direct by Rothschild
                                                                                           3653

            1   it?

            2   A.    No.   I believe I remember this document.

            3   Q.    And if we look at the attachment, which is entitled "HYT

            4   PD782 cost estimate updated," that's a reference to Hytera's

01:32:24    5   portable DMR radio, right?

            6   A.    Yes, that's correct.

            7   Q.    And if we look at page 3, for example, this shows a

            8   comparison of high cost EE parts, right?

            9   A.    Yeah.   So this would have been all the electrical parts.

01:32:43   10   We broke them down and did a cost analysis of how our older

           11   product, the Neo, compared to their product and also what our

           12   next generation product was going to compare as far as costs.

           13   Q.    And that Neo product, that's the one that was part of the

           14   Matrix original Motorola DMR platform, right?

01:33:00   15   A.    That's correct.

           16   Q.    Okay.   And so Motorola had figured out that Hytera used

           17   the Abacus IFIC for demodulation, right?

           18   A.    Yes, they did.

           19   Q.    And knew that Hytera was using a SkyWork synthesizer,

01:33:19   20   right?

           21   A.    Yes, yes.    Where the Abacus part was something available,

           22   common, off-the-shelf part, commercially available, the

           23   synthesizer part that they used was off the shelf, but we used

           24   our own.

01:33:29   25   Q.    If we turn to page 5, we see that there is a section on
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 57 of 169 PageID #:60873
                                       Rublaitus - direct by Rothschild
                                                                                           3654

            1   electrical components, right?

            2   A.   Yes, I see that.

            3   Q.   And if we can put up pages 6 and 7, we see that Motorola

            4   has taken apart a Hytera portable DMR radio and labeled all of

01:33:51    5   the components on these diagrams, right?

            6   A.   Yeah.    This is typically what we'll do for a competitive

            7   analysis.     We'll disassemble the radio and then look at them

            8   and determine what parts were used and what their blocks look

            9   like.

01:34:07   10   Q.   And then if we turn to pages 8 and 9, we see itemization

           11   of the hardware components that have been labeled on the prior

           12   two pages that we were looking at, right?

           13   A.   Correct.     So this was the second part of the analysis.

           14   The first part was analyzing the blocks, and then the second

01:34:24   15   part is that we, at this time, we still had a supply chain

           16   manufacturing component, so our manufacturing team would look

           17   at this and come up with an estimate of what we thought the

           18   cost was of the parts being used.

           19   Q.   And Motorola did that for the electrical components and

01:34:39   20   also for the mechanical parts, which we see on page 18, right?

           21   A.   Correct, correct, we did.

           22   Q.   Okay.    And so if we continue with the next couple of

           23   pages, page 19 is a breakdown of the acoustics elements,

           24   right?

01:34:56   25   A.   I'm sorry, which page are you on?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 58 of 169 PageID #:60874
                                       Rublaitus - direct by Rothschild
                                                                                           3655

            1   Q.   19.

            2   A.   Okay.    Yes, yes, correct.       Again, we just looked at things

            3   like the speaker and then did a cost estimate to kind of give

            4   us an idea of how did our costs compare to their costs.

01:35:10    5   Q.   And the remarks for the speaker that Hytera was using is,

            6   it says, "Similar spec to Neo," right?

            7   A.   Mm-mm, yes, that's what it says.

            8   Q.   Again, Neo is Motorola's MOTOTRBO portable radio, right?

            9   A.   Correct.

01:35:24   10   Q.   And this analysis, this was for Hytera's color radio,

           11   right?

           12   A.   Yeah, this would have been their display radio, right.

           13   Q.   Okay.    And Hytera was the first to come out with a color

           14   radio, right, color DMR radio?

01:35:43   15   A.   Yeah.    I believe their DMR radio was the first, because

           16   our Neo radio did not have a color display.               Our Belize

           17   product then did have a color display.

           18                MS. ROTHSCHILD:     Can I please get DTX-4422?

           19                THE WITNESS:    Thank you.

01:36:03   20   BY MS. ROTHSCHILD:

           21   Q.   This is an August 2010 internal Motorola email and you are

           22   listed on the CC line.        Do you see that?

           23   A.   Yes, yes, I do.

           24                MS. ROTHSCHILD:     Your Honor, I'd like to move

01:36:18   25   DTX-4422 into evidence.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 59 of 169 PageID #:60875
                                       Rublaitus - direct by Rothschild
                                                                                           3656

            1                MS. SCHMIDT:    No objection.

            2                THE COURT:   It is received and may be published.

            3          (DTX-4422 was received in evidence.)

            4   BY MS. ROTHSCHILD:

01:36:24    5   Q.   We see the subject of this email is "Direct display

            6   rendering proposals and final decision Paradise 2.0," right?

            7   A.   Yes.    I don't recall this document.         Could I have a second

            8   to look through it?

            9   Q.   Absolutely.

01:36:39   10   A.   Thank you.

           11         (Pause)

           12   BY THE WITNESS:

           13   A.   Okay.

           14   BY MS. ROTHSCHILD:

01:37:01   15   Q.   And so the subject being "Direct display rendering

           16   proposals and final decision Paradise 2.0," that's a reference

           17   to the platform that had the Belize model that had Motorola's

           18   first color screen, right?

           19   A.   That's correct, yeah.        It would have been actually the

01:37:19   20   Paradise platform included our Belize portable and our Bali

           21   mobile, and both of those had color displays.

           22   Q.   And in the fall of 2010, part of what this email is

           23   discussing is what display screen to use in Motorola's DMR

           24   radios, right?

01:37:35   25   A.   Yeah, because there is a couple considerations that when
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 60 of 169 PageID #:60876
                                       Rublaitus - direct by Rothschild
                                                                                           3657

            1   we were deciding on what to use and that there is the hardware

            2   considerations of what does a display look like, how, how --

            3   you know, what the display resolution is, as well as the

            4   software aspects that we had to consider, too, because we

01:37:54    5   wanted to have a software that could drive both the portable

            6   and the mobile displays.

            7   Q.   I'd like to direct your attention to the bottom of the

            8   first page.     There is an email from Nirbhaya Pathak of

            9   Motorola, where he's explaining in the first line of his

01:38:10   10   email, "I would like to have a well thought through and

           11   scaleable proposal rather than just solving current problem,"

           12   right?

           13   A.   Yes, I see that.

           14   Q.   And this email continues into the second page, right?

01:38:27   15   A.   Yes, it does.

           16   Q.   Okay.    And the second paragraph in blue that starts on the

           17   second page says, "Time is running out for us, we need to

           18   close our current option matching with future requirements.

           19   Let's not be myopic and just think for current problem to

01:38:45   20   solve," right?

           21   A.   Yes, I see where it says that.

           22   Q.   Okay.    And if we look back for a moment on page 1, there

           23   is an email in the middle of the page from a Mark Keck.                And

           24   he says, "Comments below."         And his text is in red.        Do you

01:39:01   25   see that?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 61 of 169 PageID #:60877
                                       Rublaitus - direct by Rothschild
                                                                                           3658

            1   A.   Yes, I see that.

            2   Q.   So then if we look on page 2, there is a response to the

            3   comment that we just looked at in red.            And there is a

            4   notation "Keck."       And that is Mr. Keck's response, right?

01:39:17    5   A.   Yes, it is.

            6               And just to explain, Mark Keck was an electrical

            7   engineer at the time and Nirbhaya was a software engineer at

            8   the time.

            9   Q.   And Mr. Keck writes "Myopic," three question marks, right?

01:39:34   10   A.   Yes, I see that.

           11   Q.   Then he writes, "The solution I present below might not

           12   have the pretty PowerPoint slides but it is far from myopic.

           13   If you're able to read between the lines you'd see that while

           14   I do cut the cord to mobile, it opened up a world of

01:39:51   15   possibilities on the portable side.           This is common to TETRA,

           16   it will be common to Malta."

           17               Malta, that was one of the products in the Paradise

           18   platform?

           19   A.   That's correct.

01:40:00   20   Q.   Was that the mobile?

           21   A.   No.    The Malta was a very small form factor radio.             It was

           22   a thin radio.

           23   Q.   And then he writes, "It allows for monochrome, grayscale

           24   and color displays of resolutions up to QVGA and beyond.                   This

01:40:15   25   is the interface we would have designed in a year ago if the
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 62 of 169 PageID #:60878
                                       Rublaitus - direct by Rothschild
                                                                                           3659

            1   business folks would have asked for color then."               Right?

            2   A.    Yes, because at the time our business team did not ask for

            3   a color display.       And we in the Paradise program, we actually

            4   had to change direction.         And it looks like what this email is

01:40:35    5   really talking about is what is the direction we are going to

            6   go?   And do we allow for something that could expand into

            7   broader capabilities, or do we just try to solve the immediate

            8   problem?

            9                 And what we were trying to do was come up with a

01:40:55   10   compromise solution that would provide the best display and

           11   get us fastest to market.

           12   Q.    And the last sentence of Mr. Keck's comment on this issue

           13   is, "The only reason that we're running out of time now is

           14   because we have a business team that is running scared of

01:41:12   15   Hytera and has adopted a reactionary 'me too' attitude,"

           16   right?

           17   A.    Yes, because, again, as you mentioned, Hytera was the

           18   first out with a color display.          And our business team was

           19   considering how do we react to that with our product line.

01:41:31   20   Q.    And this is the fall of 2010, right?

           21   A.    That's correct.

           22   Q.    Okay.    And around this time Motorola was tracking the

           23   patent submissions of people who had left Motorola for Hytera,

           24   right?

01:41:47   25   A.    Is there something specific you are referring to as far as
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 63 of 169 PageID #:60879
                                       Rublaitus - direct by Rothschild
                                                                                           3660

            1   patents?

            2   Q.   Let me hand you two exhibits, DTX-4635 and DTX-4644.

            3              And, Mr. Rublaitus, you either received or sent these

            4   emails in DTX-4635 or 4644, correct?

01:42:16    5   A.   Yes, I see that.

            6              MS. ROTHSCHILD:       Your Honor, I'd like to move

            7   DTX-4635 and DTX-4644 into evidence.

            8              MS. SCHMIDT:      No objection.

            9              THE COURT:     They are received and may be published.

01:42:21   10          (DTX-4635 and DTX-4644 was received in evidence.)

           11   BY MS. ROTHSCHILD:

           12   Q.   Let's start with DTX-4635.

           13              Okay.    This is an email.       It starts on the bottom of

           14   the page with an email from you to Ted Kozlowski.               And he at

01:42:45   15   this time was the head of DMR, right?

           16   A.   Yes, he was.

           17   Q.   And this is from September 14, 2010, with a subject

           18   "Information for Indira," right?

           19   A.   That's correct.

01:42:58   20   Q.   Indira, that's Indira Saladi, who at the time was an

           21   intellectual property attorney at Motorola, right?

           22   A.   That's correct.

           23   Q.   And you wrote to Mr. Kozlowski, "One item I forgot about

           24   was the list of people who worked in Penang and when they left

01:43:12   25   Motorola for Hytera," right?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 64 of 169 PageID #:60880
                                       Rublaitus - direct by Rothschild
                                                                                           3661

            1   A.   Yes, because evidently Indira was looking for a list of

            2   people that had gone to Hytera and any patents that may have

            3   been associated with them.

            4   Q.   You write, "I think the key ones were G.S. Kok and Sam

01:43:27    5   Chia but don't know when they left Motorola," right?

            6   A.   Yes, I see that.

            7   Q.   And then you ask him, "Can you get that information from

            8   the HR person there, and also find out from PB" -- that's P.B.

            9   Teo, right?

01:43:41   10   A.   Correct.

           11   Q.   -- "or Lokang" -- that's Lokang KwaiSin?

           12   A.   Yes.

           13   Q.   "...if there are any others that went there?" right?

           14   A.   Yes, correct.

01:43:50   15   Q.   And then you write, "Also, I believe that Penang tracks

           16   their patent submissions and Indira would like to know if any

           17   of them, e.g. Sam were on our patent submissions.               I'm also

           18   going to ping Dave Wiatrowski on this one," right?

           19   A.   Yes, I said that, correct.

01:44:08   20   Q.   And Mr. Kozlowski responds the same day, right?

           21   A.   Yes.

           22   Q.   He says, "I asked Hari about this before."             That's Hari

           23   Narayanan, the head of Motorola Penang at the time, right?

           24   A.   That's correct, yes.

01:44:19   25   Q.   And he says, "He can't remember if he sent me an email on
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 65 of 169 PageID #:60881
                                       Rublaitus - direct by Rothschild
                                                                                           3662

            1   the people" and he'll ask again, right?

            2   A.   Yes.

            3   Q.   All right.     Now let me ask you about the other email that

            4   I handed you with this one, which is DTX-4644.              And we see the

01:44:34    5   date on this email, it starts at the bottom, the first email

            6   in the chain is September 16, 2010, which is two days after

            7   the email communication between you and Mr. Kozlowski in

            8   DTX-4635, right?

            9   A.   Yes.

01:44:49   10   Q.   Okay.    And Hari writes to Ted Kozlowski, "Here is the info

           11   that we can find," right?

           12   A.   Correct.

           13   Q.   And Mr. Kozlowski in the middle of the page forwards that

           14   to Indira Saladi, copying yourself and Patty Martensen, right?

01:45:07   15   A.   Yes.

           16   Q.   And Patty Martensen, she's in the business division or was

           17   at the time for DMR at Motorola?

           18   A.   She was.     She led our product management for MOTOTRBO.

           19   Q.   And Mr. Kozlowski in forwarding the email says, "Enclosed

01:45:25   20   is the names of people that left Penang and one from Chengdu.

           21   Also included is patent disclosures that were associated that

           22   people did at Motorola before they left," right?

           23   A.   Yes, I see that.

           24   Q.   Okay.    And so in the fall of 2010, Motorola compiled a

01:45:41   25   list of the people that it understood had left Motorola for
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 66 of 169 PageID #:60882
                                       Rublaitus - direct by Rothschild
                                                                                           3663

            1   Hytera, right?

            2   A.   Yes.    I believe Indira was looking for this list and we

            3   provided it.      And I think that's here in the example.

            4                And I think the other thing to note is that a lot of

01:45:55    5   these patents are quite old since this was asked for in 2011

            6   or 2010, and a lot of these patents are from 2003, 2004 kind

            7   of time frame.

            8                So I think Indira was really just looking for, hey,

            9   do we have a list of people that went to Hytera, any patents

01:46:11   10   that they're associated with.

           11   Q.   And, again, Indira Saladi is in Motorola's legal

           12   department, right?

           13   A.   She was, correct.

           14   Q.   And on February 14, 2011, five months after you got this

01:46:26   15   email from Mr. Kozlowski, you forwarded it back to him, right?

           16   A.   Yes, I did.

           17   Q.   And if we look at the attachment, you see here several

           18   individuals listed.       The bottom of the table shows G.S. Kok,

           19   right?

01:46:50   20   A.   Yes, it does.

           21   Q.   Okay.    And it shows the number 4, Sam Chia, right?

           22   A.   Yes, it does, correct.

           23   Q.   And number 6, it shows Y.T. Kok, right?

           24   A.   Yes, it does.

01:47:04   25   Q.   And number 13 shows Ooi Phaik Ee or Peiyi Huang, right?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 67 of 169 PageID #:60883
                                       Rublaitus - direct by Rothschild
                                                                                           3664

            1   A.   Yes, I see that.

            2   Q.   And then below are the list of patents that I think you

            3   were just referring to, right?

            4   A.   Correct, correct.

01:47:21    5   Q.   And you don't recall the circumstances surrounding the

            6   forwarding of this email to Mr. Kozlowski in February of 2011,

            7   right?

            8   A.   Why did I forward it back to him?

            9   Q.   Yeah.

01:47:36   10   A.   No, I don't.

           11   Q.   And you also don't recall why you received it in September

           12   of 2010, is that right?

           13   A.   Well, I think that Indira was asking for information.

           14                MS. ROTHSCHILD:     We can take that down.

01:48:03   15   BY MS. ROTHSCHILD:

           16   Q.   During this time period, fall/winter 2010 into 2011, you

           17   had suspicions about Motorola information leaking to Hytera,

           18   didn't you?

           19   A.   In what respect?

01:48:18   20   Q.   In the respect of information leaking from Motorola to

           21   Hytera.

           22   A.   Is there something specific you are referring to?               Because

           23   I'm not sure exactly what --

           24   Q.   Sitting here today you don't recall having suspicions that

01:48:32   25   information was leaking?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 68 of 169 PageID #:60884
                                       Rublaitus - direct by Rothschild
                                                                                           3665

            1   A.   When you talk about information leaking, I do know, there

            2   was one period of time where we were -- we weren't -- the

            3   definition of "leak" I think here is important.              And when you

            4   say "leak," the way I interpret that, is it my concern, was

01:48:59    5   leaks regarding our high level product information.               That's

            6   the context of leaks.        That was the leaks that I had talked

            7   with people about.

            8   Q.   And you did have concerns in the winter period of 2010

            9   into 2011, correct?

01:49:15   10   A.   I think it would have been around that time, because there

           11   was something that happened that, you know, highlighted that.

           12   Q.   Let me hand you DTX-4634.

           13               This is an email that has two emails in it and you

           14   sent both of them, correct?

01:49:40   15   A.   Yes, that's correct.

           16               MS. ROTHSCHILD:      Your Honor, I'd like to admit

           17   DTX-4634.

           18               MS. SCHMIDT:     No objection.

           19               THE COURT:    Just that one or two?

01:49:49   20               MS. ROTHSCHILD:      One.

           21               THE COURT:    It is received and may be published.

           22          (DTX-4634 was received in evidence.)

           23   BY MS. ROTHSCHILD:

           24   Q.   And these are two emails from December 14th of 2010.

01:49:58   25               THE COURT:    One exhibit consisting of two emails?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 69 of 169 PageID #:60885
                                       Rublaitus - direct by Rothschild
                                                                                           3666

            1                MS. ROTHSCHILD:     Yes, Your Honor.

            2                THE COURT:   All right.     Proceed.

            3   BY MS. ROTHSCHILD:

            4   Q.   This is an email from December -- strike that.

01:50:06    5                These are two emails in one chain from December 14,

            6   2010, correct?

            7   A.   Yes, that's correct.

            8   Q.   Okay.    The first email is from you to P.B. Teo in Motorola

            9   Malaysia, right?

01:50:18   10   A.   That's correct.

           11   Q.   And you write, "P.B., a few things I wanted to discuss

           12   with you (personnel type of issues), if you have time after

           13   the meeting tonight," right?

           14   A.   That's correct.

01:50:31   15   Q.   And then later, the top, you emailed yourself what appears

           16   to be the items that you wanted to discuss with P.B. Teo,

           17   right?

           18   A.   Yes, that is correct.

           19   Q.   And the second item listed there is G.S., right?

01:50:44   20   A.   Yes.

           21   Q.   That's G.S. Kok, right?

           22   A.   In this context it would have been G.S. Kok, correct.

           23   Q.   It says "Report from Alex".         Is that Alex Oon?

           24   A.   Yes, it would have been.

01:50:55   25   Q.   And he was the one who did the analysis of the centered
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 70 of 169 PageID #:60886
                                       Rublaitus - direct by Rothschild
                                                                                           3667

            1   antenna that we looked at a bit ago, right?

            2   A.   He was, yes.

            3   Q.   It says "G.S. - report from Alex about G.S. ties to MOT

            4   still strong and knows lots of our directions," right?

01:51:11    5   A.   Yes, yes, because Alex was saying that G.S. was a

            6   well-liked manager at Motorola, so he had still personal

            7   relationships with people at Motorola.

            8                And when he says "lots of our directions," what that

            9   refers to is our high level product directions, what type of

01:51:30   10   things that we were working on, new products.

           11   Q.   But information that was confidential to Motorola, right?

           12   A.   Yeah.    We certainly don't want to let our competitors know

           13   about what new products that we're working on, that's right.

           14   And that's why I was talking to P.B. Teo about it, because

01:51:47   15   P.B. heads up the Penang facility.

           16   Q.   And this was 6 months after Motorola had instituted a

           17   filter on G.S. Kok's email address at Hytera, but came up with

           18   nothing, right?

           19   A.   I believe we did put an email trace on it that came up

01:52:03   20   with nothing.      And, again, what we wanted to make sure of is

           21   that, even in casual conversations between people that used to

           22   work with G.S. and were still at Motorola, that they didn't

           23   inadvertently talk about products that they were working on

           24   that we would want to keep to ourselves.

01:52:19   25   Q.   And by "keep to yourselves," you mean keep confidential,
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 71 of 169 PageID #:60887
                                       Rublaitus - direct by Rothschild
                                                                                           3668

            1   right?

            2   A.     Yes.

            3   Q.     Okay.    And your suspicions about information leaking to

            4   G.S. Kok continued into 2011, didn't they?

01:52:30    5   A.     I wouldn't call it a suspicion of information leaking to

            6   G.S.    What I said is that the context here is that it's high

            7   level product information.         That's what this email was about.

            8   Q.     Let me give you DTX-4655.

            9                  DTX-4655 is March 2011 instant message conversation

01:53:02   10   you had through your Motorola technology with your colleague

           11   Ron Toth, right?

           12   A.     Yes, it is.

           13                  MS. ROTHSCHILD:   Your Honor, I'd like to move

           14   DTX-4655 into evidence.

01:53:15   15                  MS. SCHMIDT:   No objection.

           16                  THE COURT:   It is received and may be published.

           17           (DTX-4655 was received in evidence.)

           18   BY MS. ROTHSCHILD:

           19   Q.     And Ron Toth was a product manager, so on the business

01:53:24   20   side of things, right?

           21   A.     Yes, he was, correct.

           22   Q.     And you were engineer, you're on the engineering side of

           23   things?

           24   A.     Correct.    And at this time we would have been working on

01:53:31   25   the same program together.         We had a program I think, I
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 72 of 169 PageID #:60888
                                       Rublaitus - direct by Rothschild
                                                                                           3669

            1   believe we mentioned it earlier called Malta, and Malta was a

            2   small form factor radio.

            3   Q.   And the instant message conversation starts with Ron Toth

            4   instant messaging you at 2:30 p.m., and he says, "Hi.                Here is

01:53:53    5   the Kenwood website announcement for the X1."              Do you see

            6   that?

            7   A.   I see that.

            8   Q.   And then he lists the Hytera website address, right?

            9   A.   Yes.    I think he misstated it.        He meant Hytera rather

01:54:02   10   than Kenwood.

           11   Q.   If we turn to the top of page 4, you sent a message at

           12   3:45 p.m.     And you comment about Hytera's product offerings.

           13   "It's quite amazing that their product offerings mirror ours

           14   exactly," with "exactly" all in caps, right?

01:54:27   15   A.   Yes.    And the reason I said that is because what we were

           16   doing is that as we would come out with a product, Hytera

           17   would follow right along with us, and they would come out with

           18   something very similar to it.

           19               So as we would launch a product, for example, you

01:54:42   20   know, the DMR radio, they came out with their DMR radio.                   We

           21   launched a trunking scheme, they launched a trunking scheme.

           22   We launched a hazardous location radio, they would come out

           23   with a hazardous location radio.           So they were just kind of

           24   following what we were doing.

01:54:59   25   Q.   Every DMR radio manufacturer followed Motorola in the
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 73 of 169 PageID #:60889
                                       Rublaitus - direct by Rothschild
                                                                                           3670

            1   sense that Motorola was the first to market, right?

            2   A.   Yes, we were, that's correct.

            3   Q.   And you're talking about Hytera's product offering mirrors

            4   Motorola's "exactly" all in caps, right?

01:55:12    5   A.   Yes.    As I stated, we would come out with something.                And

            6   we should have expected that because, as you mentioned, we are

            7   a market leader.       So we led DMR.      And it really wasn't that

            8   surprising to us that other companies were following our lead.

            9   Q.   And you just said that Motorola would always launch first

01:55:28   10   and Hytera would launch second, is that right?

           11   A.   Typically, in many instances, except for this one.

           12   Q.   Right, because Mr. Toth says they are launching first,

           13   right?

           14   A.   Yes, yes, they were.        Because what this email is actually

01:55:43   15   dealing or this conversation is dealing with is that they were

           16   announcing their small form factor radio and we were also

           17   working on a small form factor radio, and so they had actually

           18   beaten us to the punch where they were announcing it at IWCE.

           19               And that was extremely frustrating to both Ron and

01:56:02   20   myself because we were working on the Malta project, which was

           21   our small radio.

           22   Q.   And if we look at the bottom of this page 4, there is a

           23   message at 3:51 p.m. from Ron Toth and he writes, "Where is

           24   the leak," right?

01:56:16   25   A.   Yes, I see that.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 74 of 169 PageID #:60890
                                       Rublaitus - direct by Rothschild
                                                                                           3671

            1   Q.   And your response is "Good question," right?

            2   A.   Mm-mm, yes.

            3   Q.   And then the conversation continues on page 5.              And if I

            4   can direct your attention to the bottom part of that page, at

01:56:31    5   4:23 p.m. there is a message from Ron Toth again saying,

            6   "There is a leak somewhere," right?

            7   A.   Yes, I see that.

            8   Q.   And you wrote back, "I would agree," right?

            9   A.   Yes.    And, again, the context here is that when I am

01:56:51   10   referring to I agree with the leak, it was a leak of our high

           11   level product information.

           12   Q.   You wrote that -- or strike that.

           13                You suspected that the leak was through G.S. Kok, who

           14   was at Hytera, right?

01:57:01   15   A.   Yeah.    The next line says actually what I did about it is

           16   that, you know, that G.S. has ties to the development team,

           17   which I had mentioned, that he had personal relationships with

           18   some of those people.

           19                And if you look at the bottom, what I did, and I

01:57:18   20   think that we just talked about that in a previous email, is

           21   that I talked to Hari and P.B. about that, so they would

           22   reinforce with our employees that, Hey, if you are talking to

           23   G.S., that's okay.       We just don't want you talking about the

           24   kind of stuff that you are working on.

01:57:31   25   Q.   And your -- you had written specifically, "I talked to
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 75 of 169 PageID #:60891
                                       Rublaitus - direct by Rothschild
                                                                                           3672

            1   some of the guys there and they said G.S. still has ties to DE

            2   development team and pretty much knows what we are doing" and

            3   then you added "In Penang," right?

            4   A.     Yes, I see that.

01:57:49    5   Q.     Meaning your understanding was that the information was

            6   leaking from Penang, is that right?

            7   A.     No.    Again, when we talk about leaks, what we are

            8   referring to, Ron and I in this conversation, is leaks of high

            9   level product information.

01:57:59   10                 So, for example, someone who might have been working

           11   on our small form factor radio inadvertently mentioned it to

           12   G.S.    So those are the type of things that we were considering

           13   leaks.       This is not leaks in terms of our confidential

           14   proprietary information or our source code.

01:58:16   15   Q.     But as you noted at the bottom, you wrote, "But once

           16   Hytera knows the damage is done," right?             That's knowing

           17   Motorola's confidential information?

           18   A.     No.    Again, again, what I am referring to here is once

           19   they know our high level product information, so, hey, someone

01:58:33   20   is working on a small form factor radio, once they know about

           21   that they know about it.         It can't be undone.

           22   Q.     And that is Motorola's confidential information.             That's

           23   what you are referring to, right?

           24   A.     Again, this is high level product information, not

01:58:46   25   confidential information in the terms of what is at issue in
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 76 of 169 PageID #:60892
                                       Rublaitus - direct by Rothschild
                                                                                           3673

            1   this case.

            2   Q.   When you are referring to what you are calling high level

            3   product information, you consider that confidential to

            4   Motorola, don't you?

01:58:59    5   A.   Yes.    Our high level product information, we don't want

            6   that getting out to our competitors, of course.

            7   Q.   And Mr. Toth writes back in response on the top of page 6,

            8   he says, "Exactly," right?

            9   A.   Yes, I see that.

01:59:13   10   Q.   And then he writes, "Need to start developing here in the

           11   U.S. where we have less attrition.           We never had these

           12   problems before," right?

           13   A.   Yes, I see that.

           14   Q.   And "attrition," that's a reference to people leaving

01:59:26   15   Motorola, right?

           16   A.   Correct.

           17   Q.   And then you write back, "Good luck with that.              We're too

           18   expensive," right?

           19   A.   Yes, yes.     The cost of our design center in Penang versus

01:59:42   20   the cost of our design center in the US, they're different.

           21   Q.   And then Mr. Toth writes, "I know.           This is expensive too

           22   though," right?

           23   A.   I see that.

           24   Q.   Meaning the leaks from Motorola to Hytera via departing

01:59:55   25   employees was costly to Motorola and was recognized by you and
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 77 of 169 PageID #:60893
                                       Rublaitus - direct by Rothschild
                                                                                           3674

            1   your colleague in March of 2011, right?

            2   A.   No.    I think you mischaracterized that.

            3   Q.   You were concerned about Motorola confidential information

            4   being in Hytera's hands through G.S. Kok in March of 2011 as

02:00:10    5   reflected in these communications, right?

            6   A.   Confidential information in terms of high level product

            7   information.      That's the extent.

            8   Q.   In March of 2011, that was nine months after Motorola

            9   instituted its filter to monitor communications with G.S. Kok

02:00:26   10   at Hytera, right?

           11   A.   I'm not sure exactly when it went in, but I know, I

           12   believe it was sometime in 2010.

           13   Q.   And March of 2011 is more than 5 years before March 14,

           14   2017, the date Motorola filed this lawsuit, right?

02:00:40   15   A.   Yes.

           16               MS. ROTHSCHILD:      No further questions.

           17               THE COURT:    Proceed.

           18               MS. SCHMIDT:     Thank you, Your Honor.

           19               I will need just a moment, Your Honor, if that's

02:00:59   20   okay?

           21               THE COURT:    Yes.

           22         (Pause)

           23               MS. SCHMIDT:     May I proceed?

           24               THE COURT:    Will you remind the jury of your name,

02:01:37   25   please.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 78 of 169 PageID #:60894
                                         Rublaitus - cross by Schmidt
                                                                                           3675

            1               MS. SCHMIDT:     Certainly.     Leslie Schmidt on behalf of

            2   Motorola.

            3                                CROSS-EXAMINATION

            4   BY MS. SCHMIDT:

02:01:42    5   Q.   Good morning -- or afternoon, Mr. Rublaitus.

            6   A.   Good afternoon.

            7   Q.   So I'd like to ask you some follow-up questions on what

            8   you discussed with Hytera's counsel.

            9               But first I just want to ask you, did you or anyone

02:01:56   10   you work with at Motorola know at any time before Motorola

           11   filed this lawsuit that Hytera had stolen thousands of

           12   confidential documents and source code from Motorola?

           13   A.   Absolutely --

           14               MS. ROTHSCHILD:      Objection, Your Honor.

02:02:10   15               THE COURT:    Overruled.

           16               You may answer.

           17   BY THE WITNESS:

           18   A.   Absolutely not.

           19   BY MS. SCHMIDT:

02:02:15   20   Q.   Now, Mr. Rublaitus, how long have you worked at Motorola?

           21   A.   I've been at Motorola for 35 years.

           22   Q.   And how many people have you supervised over those 35

           23   years?

           24   A.   Oh, hundreds, hundreds of people.

02:02:26   25   Q.   And where are you based?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 79 of 169 PageID #:60895
                                          Rublaitus - cross by Schmidt
                                                                                           3676

            1   A.   I'm based in Schaumburg.

            2   Q.   And how long have you worked on two-way radios at

            3   Motorola?

            4   A.   I've worked on two-way radios my entire 35-year career at

02:02:37    5   Motorola.

            6   Q.   Does that include MOTOTRBO?

            7   A.   It definitely includes MOTOTRBO.

            8   Q.   How many hours did you put in on MOTOTRBO?

            9   A.   Oh, I couldn't even guess.         It was, it was quite, quite a

02:02:51   10   number of hours though.

           11   Q.   And now could you tell us what the MOTOTRBO project was

           12   like?

           13   A.   Yes, yes, I could.        So in my 35-year career I've worked on

           14   a lot of different types of two-way radios, portables and

02:03:06   15   mobile radios.      MOTOTRBO is different though.

           16                And, you know, I think a little background is helpful

           17   here.

           18                THE COURT:    Wait for the question.

           19                What is the question?

02:03:17   20                MS. SCHMIDT:     Certainly.

           21   BY MS. SCHMIDT:

           22   Q.   And so how did the MOTOTRBO project compare to other

           23   two-way radio work that you had done at Motorola?

           24   A.   Okay.    And how it compared to other products that I had

02:03:30   25   worked on is that in our two-way radio business, when I
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 80 of 169 PageID #:60896
                                         Rublaitus - cross by Schmidt
                                                                                           3677

            1   started, everything was analog.          It was all analog.       And over

            2   the years we had different technologies, and we had some that

            3   were more around public safety, that was our P25 product and

            4   our TETRA products, and then we had our standard analog

02:03:52    5   offerings.

            6              Well, in the public safety arena in the '90s they

            7   converted from analog to digital.           And the reason they did

            8   that is, it's similar to what the cellular industry did, is

            9   that it allowed more features, it allowed better performance.

02:04:06   10              But our commercial markets, so this would have been

           11   all the things before MOTOTRBO, we had not converted to

           12   digital yet.

           13              So MOTOTRBO was extremely important because it was

           14   our new platform where we were converting this other nonpublic

02:04:22   15   safety market, so this would have been transportation, mining,

           16   hospitality, entertainment, everywhere you see two-way radios

           17   used other than public safety, we were moving that whole

           18   industry from analog to digital.

           19              So its importance was it was a key inflexion point in

02:04:41   20   our LMR industry, similar, like I said, to what the cellular

           21   industry did when they converted from analog to digital, but

           22   on a smaller scale.       But not in the tens of millions, but

           23   still there are millions of installed bases of users.

           24              And when we started the MOTOTRBO project, a few

02:04:59   25   things to note is that, one, we had design teams all over the
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 81 of 169 PageID #:60897
                                         Rublaitus - cross by Schmidt
                                                                                           3678

            1   world.    As we've talked about before, we had design teams in

            2   the U.S.     We had design teams in China.         We had design teams

            3   in Malaysia.      They were global.      This was a global

            4   development.

02:05:16    5               The scale was hundreds of people across the globe

            6   working on this.       And I think most importantly is that the

            7   complexity of this program, because it was a brand-new

            8   platform, was far greater than any brand-new radio.

            9               We were doing new software.         We were doing new

02:05:35   10   hardware.     We were doing a new protocol.          We had new ICs.

           11   This was completely brand-new from the ground up and we were

           12   creating the DMR standard.

           13               So the complexity of this program dwarfed anything

           14   else that I ever worked on at Motorola.

02:05:51   15               And then the last thing is that because it was an

           16   inflexion point in this industry, it was critical that we got

           17   this right because at risk were the millions of installed user

           18   bases and how do we convert all those people over from analog

           19   to a digital project.

02:06:06   20   Q.   And so now from your work at Motorola and in particular on

           21   MOTOTRBO, are you familiar with an individual named G.S. Kok?

           22   A.   Yes, I'm very familiar with G.S. Kok.

           23   Q.   Right.    And how do you know him?

           24   A.   So G.S. headed up our hardware group in Penang.              And I was

02:06:26   25   responsible for two things, the hardware that we were doing in
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 82 of 169 PageID #:60898
                                         Rublaitus - cross by Schmidt
                                                                                           3679

            1   developing in Schaumburg, which included the mobile and the

            2   repeater, as well as oversight of the entire hardware programs

            3   for our MOTOTRBO offering.

            4               So I worked very closely with G.S. and his team

02:06:43    5   through the entire MOTOTRBO product.

            6   Q.   Did you ever meet with him in person?

            7   A.   Yes, many times.       I visited Penang many times.

            8   Q.   And did you ever -- and how long did you work with him at

            9   Motorola?

02:06:54   10   A.   We go back years.       He left in 2008.      Probably about seven

           11   or eight years, I would say.

           12   Q.   And when you were working with G.S. Kok on MOTOTRBO, did

           13   you create technical specifications?

           14   A.   Yes, that was part of our role, is either creating them or

02:07:15   15   overseeing the people who did create them.

           16   Q.   And was that work that you and Mr. Kok and many others

           17   were doing on MOTOTRBO confidential?

           18   A.   Yes, it was very confidential.

           19   Q.   And as part of his work on MOTOTRBO, did Mr. Kok have

02:07:30   20   access to Motorola's confidential documents and source code?

           21   A.   He would have, yes.

           22   Q.   And now as part of the work on MOTOTRBO, were the

           23   technical specifications that you worked on important?

           24   A.   They were extremely important.

02:07:44   25   Q.   And why is that?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 83 of 169 PageID #:60899
                                         Rublaitus - cross by Schmidt
                                                                                           3680

            1   A.   Because they're foundational.          They are what allowed us to

            2   develop the whole MOTOTRBO product.

            3   Q.   And now when you joined Motorola, did you sign any

            4   agreements?

02:07:59    5   A.   Yes.    I, like every other person who joins Motorola, we

            6   sign a nondisclosure agreement when we join that says that we

            7   will protect our information appropriately because of the

            8   value of that information.         And then also when we exit, we

            9   sign an exit agreement that says we agree not to take any of

02:08:18   10   that information.

           11   Q.   And what do those obligations mean to you?

           12   A.   They mean that part of our role is not only designing new

           13   things, but protecting the information surrounding those

           14   designs.

02:08:30   15   Q.   And I think you discussed this on cross, but do you recall

           16   when Mr. Kok left Motorola?

           17   A.   I believe it was early 2008.

           18   Q.   And after he left, did you have any interactions with him?

           19   A.   I would see him every now and then at IWCEs.              I think that

02:08:50   20   we highlighted some of those conversations, because, again, at

           21   a trade show Hytera would have a booth, and we would have a

           22   booth, so I would run into G.S. at those type of things.

           23   Q.   Now, when did you find out that Hytera had stolen

           24   Motorola's trade secrets and source code?

02:09:04   25   A.   That would have been when the lawsuit was filed.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 84 of 169 PageID #:60900

                                                                                           3681

            1              THE COURT:     This might be a good stopping point for

            2   lunch.

            3              Members of the jury, please come back at 1:15.

            4              And the witness will come back at 1:15.

02:09:16    5          (Recess at 12:12 p.m. until 1:15 p.m.)

            6

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25
Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 85 of 169 PageID #:60901

                                                                                    3682

     1                    IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
     2                             EASTERN DIVISION

     3   MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
     4                                                        )
                        Plaintiffs,                           )
     5   vs.                                                  )   Chicago, Illinois
                                                              )
     6   HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   January 21st, 2020
         HYTERA AMERICA, INC., and HYTERA                     )
     7   COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
     8                  Defendants.                           )   1:17 o'clock p.m.

     9                              TRIAL - VOLUME 26-B
                                 TRANSCRIPT OF PROCEEDINGS
   10
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.,
   11                                and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:         KIRKLAND d& ELLIS, LLP
                                     BY: MR. ADAM R. ALPER
   14                                     MR. BRANDON HUGH BROWN
                                     555 California Street
   15                                Suite 2700
                                     San Francisco, California 94104
   16                                (415) 439-1400

   17                                KIRKLAND & ELLIS, LLP
                                     BY: MR. MICHAEL W. DE VRIES
   18                                     MR. CHRISTOPHER M. LAWLESS
                                     333 South Hope Street
   19                                Suite 2900
                                     Los Angeles, California 90071
   20                                (213) 680-8400

   21

   22    Court Reporter:             AMY M. SPEE, CSR, RPR, CRR
                                     Official Court Reporter
   23                                United States District Court
                                     219 South Dearborn Street, Room 2318A
   24                                Chicago, Illinois 60604
                                     Telephone: (312) 818-6531
   25                                amy_spee@ilnd.uscourts.gov
Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 86 of 169 PageID #:60902

                                                                                    3683

     1   APPEARANCES (Continued):

     2   For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MS. MEGAN MARGARET NEW
     3                               300 North LaSalle Street
                                     Chicago, Illinois 60654
     4                               (312) 862-7439

     5                               KIRKLAND & ELLIS, LLP
                                     BY: MS. LESLIE M. SCHMIDT
     6                               601 Lexington Avenue
                                     New York, New York 10022
     7                               (212) 446-4763

     8   For the Defendants:         STEPTOE & JOHNSON, LLP
                                     BY: MR. MICHAEL J. ALLAN
     9                                    MS. JESSICA ILANA ROTHSCHILD
                                          MS. KASSANDRA MICHELE OFFICER
   10                                1330 Connecticut Avenue NW
                                     Washington, DC 20036
   11                                (202) 429-6230

   12                                STEPTOE & JOHNSON, LLP
                                     BY: MR. DANIEL S. STRINGFIELD
   13                                227 West Monroe Street
                                     Suite 4700
   14                                Chicago, Illinois 60606
                                     (312) 577-1300
   15

   16
         ALSO PRESENT:               MR. RUSS LUND and
   17                                MS. MICHELE NING

   18

   19

   20

   21

   22

   23

   24

   25
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 87 of 169 PageID #:60903
                                         Rubalaitus - cross by Schmidt
                                                                                           3684

            1         (Proceedings heard in open court.           Jury in.)

            2               THE CLERK:     Court is in session.       Please be seated.

            3               THE COURT:     Please recall the witness.

            4               Good afternoon, members of the jury.

03:13:51    5               Please proceed, Counsel.

            6               MS. SCHMIDT:     Yes, Your Honor.

            7         DALE RUBLAITUS, DEFENDANTS' WITNESS, PREVIOUSLY SWORN

            8                         CROSS-EXAMINATION (Resumed)

            9   BY MS. SCHMIDT:

03:13:59   10   Q.   Mr. Rublaitus, before the break, we were talking about

           11   your work on the MOTOTRBO project.           Do you recall that?

           12   A.   Yes.

           13   Q.   All right.     And now as part of that project, was it

           14   important to you and those who worked on that project that the

03:14:11   15   technical specifications and source code remain confidential?

           16   A.   Absolutely.

           17   Q.   And now, when did you find out that Hytera had stolen

           18   Motorola's trade secrets and source code?

           19   A.   I think it would have been in March of 2017 when we

03:14:26   20   actually filed the lawsuit.

           21   Q.   And what does it mean when a competitor like Hytera steals

           22   confidential technical specifications and source code?

           23   A.   It gives them a tremendous advantage.            I mean, the

           24   material that was taken represented thousands and thousands of

03:14:47   25   engineering hours.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 88 of 169 PageID #:60904
                                         Rubalaitus - cross by Schmidt
                                                                                           3685

            1   Q.   And did you ever suspect that G.S. Kok would steal

            2   Motorola's trade secrets and source code?

            3   A.   No, I did not.

            4   Q.   And what impact did it have on you when you learned that

03:15:02    5   G.S. Kok had, in fact, stolen Motorola's trade secrets and

            6   used them to create Hytera's DMR radios?

            7   A.   So initially I was shocked.         So G.S. was someone, as I

            8   said, I worked with on a weekly, if not daily, basis on the

            9   MOTOTRBO project.       I visited him many times in Penang.           We had

03:15:24   10   a good personal relationship.          So, you know, part of me, when

           11   I first found out about it, I felt betrayed because here is a

           12   guy that I had a personal friendship with --

           13               THE COURT:     Just a minute.

           14               Let's move on.      The plaintiff here is Motorola

03:15:38   15   corporation.

           16               Please proceed.

           17               MS. SCHMIDT:     Yes, Your Honor.

           18   BY MS. SCHMIDT:

           19   Q.   Now, Mr. Rublaitus, what does it mean -- or how did the

03:15:48   20   trade secret theft impact Motorola in the market?

           21   A.   So it impacted us, as I said -- is that -- so what this

           22   did is --

           23               THE COURT:     The question goes to the corporation.

           24               Do you understand that question?

03:16:01   25               THE WITNESS:     Yes, I do.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 89 of 169 PageID #:60905
                                         Rubalaitus - cross by Schmidt
                                                                                           3686

            1               THE COURT:     All right.    You may answer it.

            2   BY MS. SCHMIDT:

            3   Q.   Mr. Rublaitus, based on your work on MOTO- -- you worked

            4   on MOTOTRBO for how long?

03:16:08    5   A.   It was probably about -- I'm still working on MOTOTRBO.                 I

            6   started in 2003 or 2004.

            7   Q.   And based on that work, do you have an understanding how

            8   Motorola was impacted in the market by Hytera's theft?

            9   A.   Yes.    It would have impacted us in the market because

03:16:24   10   Hytera was a competitor of us, and so it allowed them --

           11               THE COURT:     The question goes to the corporation, not

           12   "to us," which would include you personally.

           13               Do you now understand the question?

           14               THE WITNESS:     Yes, it would --

03:16:35   15               THE COURT:     Do you want it repeated --

           16               THE WITNESS:     I'm sorry.

           17               THE COURT:     -- or --

           18               THE WITNESS:     If you could repeat it, please.

           19               THE COURT:     Either repeat it or make it more clear as

03:16:43   20   to what you're asking the witness.

           21               MS. SCHMIDT:     Certainly.

           22   BY MS. SCHMIDT:

           23   Q.   And so, Mr. Rublaitus, when you're saying "us," are you

           24   talking about Motorola?

03:16:50   25   A.   An aside, yes.       I wasn't clear about that.        It impacted
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 90 of 169 PageID #:60906
                                      Wiatrowski - direct by Rothschild
                                                                                           3687

            1   Motorola by the fact that that information represented

            2   thousands of hours of engineering effort that was taken from

            3   us, and it would have given Hytera an advantage into the

            4   market and allowed them to introduce a product which would

03:17:09    5   have impacted Motorola by taking away some of the product that

            6   we could've sold.

            7              MS. SCHMIDT:      Thank you, Mr. Rublaitus.

            8              Your Honor, I pass the witness.

            9              MS. ROTHSCHILD:       No redirect, Your Honor.

03:17:21   10              THE COURT:     You may step down.

           11              Thank you.

           12          (Witness excused.)

           13              THE COURT:     Please call the next witness.

           14              MR. ALLAN:     Your Honor, the Hytera defendants call

03:17:33   15   David Wiatrowski.

           16          (Witness sworn.)

           17           DAVID WIATROWSKI, DEFENDANTS' WITNESS, DULY SWORN

           18                              DIRECT EXAMINATION

           19   BY MS. ROTHSCHILD:

03:18:15   20   Q.   Jessica Rothschild on behalf of the Hytera defendants.

           21              Good afternoon, Mr. Wiatrowski.

           22   A.   Good afternoon.

           23   Q.   Are you all set?

           24   A.   I think so, yes.

03:18:31   25   Q.   Great.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 91 of 169 PageID #:60907
                                      Wiatrowski - direct by Rothschild
                                                                                           3688

            1              You are an engineer at Motorola, right?

            2   A.   Yes, I'm a system solution architect.

            3   Q.   And you started to work -- or you've worked on DMR, right?

            4   A.   I work on Motorola's MOTOTRBO project, which is based on

03:18:46    5   the DMR standard.

            6   Q.   And you started to work on DMR in 2004, right?

            7   A.   Yeah, that sounds about right.

            8   Q.   And Motorola is involved in an organization called the DMR

            9   Association, right?

03:19:07   10   A.   Yes, we are.

           11   Q.   And the DMR Association has had three major goals; is that

           12   right?

           13   A.   I'm not familiar with what the three goals are.

           14   Q.   You don't recall testifying about selecting the vocoder,

03:19:24   15   setting features for interoperability, and defining

           16   encryption?

           17   A.   Yeah, that sounds about right.

           18   Q.   And so one of the goals being to select the vocoder.

           19   That's the speech compressor that's in the radio, right?

03:19:38   20   A.   Yeah, that's right.       The vocoder -- the purpose for

           21   selecting the vocoder in the DMR Association is to make sure

           22   that different vendor's products could communicate with each

           23   other in voice mode.

           24   Q.   And in order to do so, they need to use the same vocoder,

03:19:58   25   right?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 92 of 169 PageID #:60908
                                      Wiatrowski - direct by Rothschild
                                                                                           3689

            1   A.   Yes.

            2   Q.   And the second goal of the DMR Association was to define a

            3   set of features that would interoperate among the various

            4   radio manufacturers, right?

03:20:08    5   A.   Yeah, that sounds about right.          They agreed on a set of

            6   additional features that would be in addition to the core DMR

            7   standard.

            8   Q.   And then the third goal was to define encryption, right?

            9   A.   Well, more specifically it was a way to use the DMR

03:20:27   10   standard, the DMR protocol, to convey the encryption

           11   parameters, yes.

           12   Q.   Motorola developed encryption, right?

           13   A.   Well, what we're talking here is not about the encryption

           14   algorithm itself, but it's the way to map the vocoder bits to

03:20:51   15   the encryption algorithm, and then take those encrypted bits

           16   and put them on the radio channel and convey them to the other

           17   radio, the receiving radio.

           18   Q.   And Motorola developed a method of doing that, right?

           19   A.   Yes, we did.

03:21:02   20   Q.   And licensed that solution to the other DMR manufacturers,

           21   right?

           22   A.   Well, the members of the DMR Association, yes.

           23   Q.   And in order to interoperate, they needed -- all of the

           24   DMR manufacturers needed to make sure their DMR radios

03:21:25   25   implemented the same encryption techniques, right?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 93 of 169 PageID #:60909
                                      Wiatrowski - direct by Rothschild
                                                                                           3690

            1   A.   I'm sorry.     Could you ask that again?

            2   Q.   In order for the radios of different DMR manufacturers to

            3   interoperate and talk to each other, they needed to

            4   incorporate the same encryption methodology?

03:21:39    5   A.   Just to be clear, encryption was an optional feature of

            6   the DMR standard.       So for different manufacturers to

            7   interoperate, they don't need to do encryption, they just need

            8   the basic DMR functionality.          But if they wanted to

            9   interoperate with encryption, then, yes, they would have to

03:21:57   10   follow the -- what the DMR Association application is.

           11   Q.   And Motorola licensed its solution to the members of the

           12   DMR Association to facilitate that, right?

           13   A.   So, again, as my role as system architect, I'm not

           14   completely familiar with who we've licensed these things to,

03:22:16   15   but we did have a licensing program to do that.

           16   Q.   Let me hand you PTX-1426.

           17   A.   What should I do with all these here?

           18              Thank you.

           19   Q.   PTX-1426 is the encryption portion of the license

03:22:46   20   agreement between Motorola and Hytera.            Do you see that?

           21   A.   Well, let me just take a look at this.            I'm not familiar

           22   with this license agreement.

           23              So, again, my role is not licensing, but this is a

           24   license agreement.       And it's got Hytera's name on it, and it

03:23:18   25   does mention encryption.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 94 of 169 PageID #:60910
                                      Wiatrowski - direct by Rothschild
                                                                                           3691

            1                MS. ROTHSCHILD:     Your Honor, I'll like to move

            2   PTX-1426 into evidence.

            3                MR. LAWLESS:    No objection.

            4                THE COURT:   It is received and may be published.

03:23:29    5           (Exhibit No. PTX-1426 was received in evidence.)

            6   BY MS. ROTHSCHILD:

            7   Q.   So we see here if we zoom in on the first paragraph, we

            8   see that this is the amendment to the DMR signaling protocol

            9   license agreement between Motorola and Hytera.              Do you see

03:23:44   10   that?

           11   A.   I see the title there, yes.

           12   Q.   Okay.    And if we turn to Page 4 of the agreement, we see

           13   that it has been signed by G.S. Kok on July 11th, 2012, on

           14   behalf of Hytera, correct?

03:24:00   15   A.   I see that, yes.

           16   Q.   And if you look at the bottom of each page of this

           17   agreement, we see a Motorola confidentiality legend.                It says

           18   "Motorola Solutions Confidential and Restricted."

           19                Do you see that?

03:24:14   20   A.   I see that designation, yes.

           21   Q.   But you would expect, wouldn't you, that Hytera would have

           22   a copy of it -- the license agreement it signed with Motorola

           23   in its files, right?

           24   A.   So, again, I'm not really a licensing expert.              So I guess

03:24:33   25   I don't know.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 95 of 169 PageID #:60911
                                      Wiatrowski - direct by Rothschild
                                                                                           3692

            1   Q.   You do understand that Hytera was a member of the DMR

            2   Association, at least as of the time of this agreement in July

            3   of 2012, right?

            4   A.   I don't know when they joined, but they are -- that's my

03:24:55    5   understanding, that they are a member of the DMR Association.

            6   Q.   Okay.    And if we look on Page 3 of PTX-1426, you see on

            7   the bottom half of this page that there is to be an Exhibit A,

            8   the Motorola ARC4 encryption for DMR Association document.

            9   That document was to be provided to Hytera along with this

03:25:23   10   license agreement, right?

           11   A.   So your question again?        I'm sorry.

           12   Q.   That document, DMR ARC4 encryption, would be provided to

           13   Hytera as part of this license agreement?             That's what

           14   provided the technical details of how to implement the

03:25:47   15   encryption, correct?

           16                MR. LAWLESS:    Objection.     Foundation.

           17                THE COURT:   Are you asking the witness to quote from

           18   the document which is in evidence?

           19                MS. ROTHSCHILD:     I am asking the witness just to

03:25:54   20   confirm that that document was part --

           21                THE COURT:   Rephrase the question.        The document is

           22   in evidence.      And if you're asking the witness to read from

           23   the document, he may do that.

           24   BY MS. ROTHSCHILD:

03:26:08   25   Q.   This license agreement between Hytera and Motorola
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 96 of 169 PageID #:60912
                                      Wiatrowski - direct by Rothschild
                                                                                           3693

            1   provides that the Motorola ARC4 encryption document will be

            2   provided to Hytera, right?

            3               MR. LAWLESS:     Objection.     Foundation.

            4               THE COURT:    Sustained.     You may read from the

03:26:24    5   document.     Are you asking the witness to read from the

            6   document?

            7               MS. ROTHSCHILD:      I'm asking the witness to confirm

            8   that that's what the document says.

            9               THE COURT:    A better way to put it is to read from

03:26:35   10   the document.      You could point to a particular statement or a

           11   paragraph and ask the witness to read it into the record for

           12   the benefit of the jury.

           13               MS. ROTHSCHILD:      Okay.

           14   BY MS. ROTHSCHILD:

03:26:45   15   Q.   The license agreement between Motorola and Hytera provides

           16   that Exhibit A to the DMR signaling and DMR ARC4 encryption

           17   protocol license agreement with the addition underlined in the

           18   document.     And that addition that's underlined in the document

           19   is DMR ARC4 encryption document, right?

03:27:14   20               THE COURT:    Did the attorney quote from the document?

           21               THE WITNESS:     Yeah, that's what it says.

           22               THE COURT:    All right.     Did the attorney quote from

           23   the document, as you see it?

           24               THE WITNESS:     I guess I'd have to hear it again.            I'm

03:27:27   25   sorry.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 97 of 169 PageID #:60913
                                      Wiatrowski - direct by Rothschild
                                                                                           3694

            1              THE COURT:     All right.     Let's move on.      It can be

            2   depicted to the jury.        You can show it to the jury.         They will

            3   determine what it says.

            4              MS. ROTHSCHILD:       Can I please get PTX-1427.

03:27:46    5   BY MS. ROTHSCHILD:

            6   Q.   PTX-1427 is a Motorola document entitled "Motorola ARC4

            7   Encryption for DMR Association," correct?

            8   A.   Yes, it is.

            9              MS. ROTHSCHILD:       Your Honor, I'd like to move

03:27:58   10   PTX-1427 into evidence.

           11              MR. LAWLESS:      No objection.

           12              THE COURT:     All right.     It is received and may be

           13   published to the jury.

           14          (Exhibit No. PTX-1427 was received in evidence.)

03:28:04   15   BY MS. ROTHSCHILD:

           16   Q.   And PTX-1427, Motorola ARC4 encryption for DMR

           17   Association.      This contains a description of Motorola's

           18   methodology for encryption that it licensed to members of the

           19   DMR Association, right?

03:28:21   20   A.   Let me take a look at it real quick.

           21              So this document does describe how to do encryption

           22   on a DMR radio.      As to what part of this may or may not be

           23   licensed, I guess I'm not an expert on that area.

           24   Q.   And so if we look at those details, those are -- some of

03:29:04   25   those details that you're describing are on Pages 2 and 3, if
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 98 of 169 PageID #:60914
                                      Wiatrowski - direct by Rothschild
                                                                                           3695

            1   you could pull those up, for example, correct?

            2   A.   Yeah, this section here talks about how to do the

            3   synchronization of the crypto algorithm.

            4   Q.   And that's technical information, right?

03:29:31    5   A.   Yeah, I think so.       Yeah.

            6   Q.   And if we look on the bottom in the center of each page,

            7   it says "Motorola Confidential Restricted," right?

            8   A.   Yes, it does.

            9                MS. ROTHSCHILD:     We can take that down.

03:29:54   10   BY MS. ROTHSCHILD:

           11   Q.   So one of the other aspects we just talked about with

           12   respect to the DMR Association was defining a set of features

           13   to be interoperable amongst various manufacturers, right?

           14   A.   Yes.

03:30:08   15   Q.   Okay.    And you worked on some of those features, right?

           16   A.   I believe I've worked on some of them.

           17   Q.   Okay.    And Motorola, in fact, licensed some of those

           18   features to the DMR manufacturers, right?

           19   A.   Again, it would be the DMR Association members.

03:30:24   20   Q.   And for the members that actually practiced those

           21   features, they would interoperate because they were all using

           22   the same Motorola methodology, right?

           23   A.   Yeah, that's the goal of having an interoperable standard.

           24   Q.   And Motorola licensed those features to other members of

03:30:56   25   the DMR Association royalty free, correct?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 99 of 169 PageID #:60915
                                      Wiatrowski - direct by Rothschild
                                                                                           3696

            1   A.   Again, I'm not the licensing expert at Motorola.               I'm a

            2   system architect, so I don't really get involved with the

            3   terms with licensing agreements.

            4   Q.   Let me hand you DTX-4675.

03:31:25    5               DTX-4675 is an e-mail between Motorola and Hytera,

            6   attaching the DMR signaling protocol license agreement that

            7   licensed the features, a set of features to be interoperable

            8   between the various DMR Association members, right?

            9               MR. LAWLESS:     Objection.     Foundation.

03:31:52   10               THE COURT:    Sustained.

           11   BY MS. ROTHSCHILD:

           12   Q.   You were involved in selecting which features Motorola

           13   provided or presented to the DMR Association for

           14   interoperability, weren't you?

03:32:32   15   A.   I actually don't recall being involved in identifying the

           16   features.     I may have been asked some questions by other

           17   Motorolans about the features, but I don't recall identifying

           18   the set of features that we would offer.

           19   Q.   But you do understand that they were licensed to various

03:32:56   20   manufacturers, including Hytera, correct?

           21   A.   So, again, I'm not involved in the licensing discussions.

           22   I knew that they would be made available for licensing.                I

           23   guess I don't know whatever happened after that.

           24   Q.   And, to your knowledge, Motorola did not receive any

03:33:11   25   payment for those features, right?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 100 of 169 PageID #:60916
                                       Wiatrowski - direct by Rothschild
                                                                                            3697

            1    A.   Again, I can't really speak to that since I'm not involved

            2    in the licensing agreements and arrangements with other

            3    manufacturers.

            4    Q.   But to your knowledge, Motorola did not receive any

03:33:27    5    payment for licensing its features to other DMR manufacturers,

            6    right?

            7    A.   To my knowledge?      Again, no, but nobody would have told me

            8    one way or the other.

            9    Q.   Is it your testimony that you weren't involved in putting

03:34:10   10    together the documentation for the features to members of the

           11    DMR Association?

           12    A.   Which -- we're talking about the signaling features here?

           13    Q.   Yes.

           14    A.   I don't believe that I was directly involved in that.                 Tom

03:34:25   15    Bohn was our representative to the DMR Association, so he was

           16    responsible for pulling that together.

           17    Q.   The other aspect of the -- or the main goal of the DMR

           18    Association and probably the initial one was the selection of

           19    the vocoder, right?

03:35:13   20    A.   I believe the DMR Association formed initially out of the

           21    -- identifying a vocoder that would be used by all

           22    manufacturers.

           23    Q.   And the DMR Association didn't actually select that

           24    vocoder until 2006, right?

03:35:26   25    A.   I guess I don't know the timing of when they selected it,
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 101 of 169 PageID #:60917
                                       Wiatrowski - direct by Rothschild
                                                                                            3698

            1    but that was one of their first activities.

            2    Q.   By 2006, Motorola had already developed most its DMR

            3    MOTOTRBO radios, right?

            4    A.   I don't think that's accurate.          I don't think we shipped

03:35:56    5    until the beginning of 2008, so --

            6    Q.   So Motorola has stipulated in this case that it officially

            7    launched at the end of 2006 and started selling products in

            8    the beginning of 2007.

            9               So by 2006, Motorola had already developed a

03:36:14   10    prototype radio that incorporated a vocoder, right?

           11    A.   So, again, as a system architect, I'm not really sure when

           12    the development was -- you know, which phases of development

           13    were completed at what time.         Usually the system architects

           14    are involved up front, and then while product teams are

03:36:37   15    implementing the specifications, system architects move on to

           16    the next release and start thinking about the next release

           17    that will be coming up.        So I'm not in tune with what the

           18    timing of shipping was necessarily.

           19    Q.   But you were involved in communications internal with

03:37:00   20    Motorola about the selection of vocoder by the DMR

           21    Association, weren't you?

           22    A.   I may have been copied on a few e-mails, but, again, that

           23    wasn't really my primary role.          Tom Bohn was our

           24    representative to the DMR standards body and the DMR

03:37:17   25    Association, and we also had a member of one of our technology
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 102 of 169 PageID #:60918
                                       Wiatrowski - direct by Rothschild
                                                                                            3699

            1    groups address the vocoder issue.

            2    Q.   You were put up by Motorola as the corporate

            3    representative on the DMR Association, weren't you, as the

            4    person most knowledgeable at the company on these issues?

03:37:36    5                 MR. LAWLESS:   Object to the form.

            6                 THE COURT:   Do you understand that question?

            7                 THE WITNESS:   I could use some clarification.

            8                 THE COURT:   All right.

            9    BY MS. ROTHSCHILD:

03:37:44   10    Q.   You were put up back in June on behalf of both plaintiffs

           11    to talk about Motorola's role and contributions to the DMR

           12    Association, weren't you?

           13    A.   I believe I was, yes.

           14    Q.   Okay.    And as part of those contributions to the DMR

03:38:03   15    Association, that included things like the features that

           16    Motorola licensed to the manufacturer or members of the DMR

           17    Association, right?

           18    A.   I'm sorry.     Could I have that one more time?

           19    Q.   One of the aspects of that testimony that you would put up

03:38:24   20    on was on Motorola's contributions, including licensing of

           21    features to other manufacturers or members of the DMR

           22    Association, right?

           23    A.   I mean, primarily I remember talking about the technical

           24    contributions to the standard.

03:38:43   25    Q.   You also talked about the key features that were licensed
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 103 of 169 PageID #:60919
                                       Wiatrowski - direct by Rothschild
                                                                                            3700

            1    to the other members of the DMR Association.              Do you recall

            2    that?

            3    A.   Not clearly.     If you want to show me something.

            4    Q.   So on June 13th, 2019, at Page 43, Lines 2 through 14, you

03:39:14    5    were asked:

            6               "QUESTION:     What would the DMR Association address?"

            7               You responded:      "So the first thing was the vocoder,

            8    which I mentioned.       The second pillar of their existence was

            9    to define some features that would interoperate beyond what

03:39:28   10    was specified in the DMR standard.

           11               Some examples of those features would be remote

           12    monitor, color; radio check may have been included in that,

           13    features like that.

           14               And then the third pillar that this group focused on

03:39:42   15    was defining encryption, how to do encryption on the DMR

           16    standard within the bounds of the DMR protocol."

           17               Do you recall that testimony?

           18               MR. LAWLESS:     Objection, Your Honor.         Improper

           19    impeachment.     I also don't believe the witness has a copy of

03:39:56   20    their --

           21               THE COURT:     There is enough to give the issue to the

           22    jury.   Your objection is overruled.

           23               You may answer.

           24    BY MS. ROTHSCHILD:

03:40:01   25    Q.   Do you recall that testimony?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 104 of 169 PageID #:60920
                                       Wiatrowski - direct by Rothschild
                                                                                            3701

            1    A.   I do, yes.     Yes.

            2    Q.   And those features that you testified about back on

            3    June 13th, 2019, those are the features that are covered by

            4    the document that you have in front of you, DTX-4675, right?

03:40:21    5    A.   I see radio check, remote monitor, and color, yes.

            6                 MS. ROTHSCHILD:    I'd like to move DTX-4675 into

            7    evidence.

            8                 MR. LAWLESS:   No objection.

            9                 THE COURT:    It is received and may be published.

03:40:40   10           (Exhibit No. DTX-4675 was received in evidence.)

           11    BY MS. ROTHSCHILD:

           12    Q.   So this is a February 10th, 2011, e-mail from Motorola to

           13    Hytera attaching the fully executed DMR signaling protocol

           14    license agreement in which Motorola licensed to Hytera the set

03:40:55   15    of features to be interoperable, correct?

           16    A.   So the title of the attachment is "DMR Signaling Protocol

           17    Licensing Agreement."       And, again, I'm not a licensing expert,

           18    so yes.

           19    Q.   Okay.    And if we look on Page 3 of the document, which is

03:41:28   20    Page 2 of the license, and we look in Section 2.1.

           21    A.   I see it.

           22    Q.   "This provides Motorola grants to Licensee a personal,

           23    nonexclusive, nontransferable, nonassignable, worldwide,

           24    royalty-free license . . ."

03:41:49   25                 Did I read that correctly?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 105 of 169 PageID #:60921
                                       Wiatrowski - direct by Rothschild
                                                                                            3702

            1    A.   That's what the words say, yes.

            2    Q.   And if we look on the bottom of this page in each page of

            3    the agreement or license, we see that this document says

            4    Motorola Confidential Propriety, right?

03:42:05    5    A.   It does say that, yes.

            6    Q.   And this is a document that we saw on Page 1 that was sent

            7    from Hy- -- or -- strike that.

            8                 We see on Page 1 that this is a document that

            9    Motorola sent to Hytera, right?

03:42:18   10    A.   By "Page 1," you're referring to the e-mail?

           11    Q.   The cover page, yes.

           12    A.   Yes.    It's from Brian Portratz to somebody at Hytera's

           13    e-mail address.

           14    Q.   If we turn to Page 7 of this document, we see in Exhibit

03:42:42   15    A.   It says, "Exhibit A to the DMR signaling protocol license

           16    agreement, DMR signaling technical document, MOTOTRBO DMR Tier

           17    2 Propriety Signaling for DMR Association," right?

           18    A.   You're asking me to confirm that's what it says?              Yes,

           19    that's what it says.

03:43:02   20    Q.   Okay.    If we turn to the next page, Page 8 of the exhibit,

           21    the title here matches the title of the document on the prior

           22    page, "MOTOTRBO DMR Tier 2 Propriety Signaling for DMR

           23    Association," right?

           24    A.   Yeah, they match.

03:43:22   25    Q.   And if we look, for example -- if we could pull up Pages 9
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 106 of 169 PageID #:60922
                                       Wiatrowski - direct by Rothschild
                                                                                            3703

            1    and 10, we see some of the details for the implementation of

            2    the features, like call alert, emergency alarm, remote

            3    monitor, right?

            4    A.   So just to clarify, this is not the implementation.               These

03:43:45    5    are just the message definitions for these features.

            6    Q.   Message definitions that the various manufacturers needed

            7    to do consistently to interoperate, correct?

            8    A.   Yeah.    Well, by "messages," I'm talking about the messages

            9    that flow between one radio and another over the radio waves.

03:44:01   10    So these are just a message format.           It is not an

           11    implementation or a product design.

           12    Q.   And if we see on the bottom of each of the pages of this

           13    document, it says "Motorola Confidential Restricted," right?

           14    A.   Yes, it says that.

03:44:14   15    Q.   And this is part of the document that a Motorola employee

           16    e-mailed to Hytera, correct?

           17    A.   It appears to be, yes.

           18    Q.   You can put that one aside.

           19                 Let me hand you DTX-4203.       This is a March 14th,

03:44:58   20    2006, e-mail internal of Motorola from Chris Pappas to several

           21    Motorola engineers, including yourself.            You are listed on the

           22    fourth line towards the end.         Do you see that?

           23    A.   Yeah, I see that.

           24                 MS. ROTHSCHILD:    Okay.    Your Honor, I'd like to move

03:45:14   25    DTX-4203 into evidence.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 107 of 169 PageID #:60923
                                       Wiatrowski - direct by Rothschild
                                                                                            3704

            1                 MR. LAWLESS:   No objection.

            2                 THE COURT:   It is received and may be published to

            3    the jury.

            4            (Exhibit No. DTX-4203 was received in evidence.)

03:45:20    5    BY MS. ROTHSCHILD:

            6    Q.   The subject of this e-mail is Matrix Standards Call

            7    Meeting Minutes, March 13th, 2006, right?

            8    A.   Yes.

            9    Q.   The first topic that is discussed in the meeting minutes

03:45:40   10    on the bottom half of the page relates to Icom and its dPMR

           11    offering, right?

           12    A.   I didn't hear the end of that sentence.

           13    Q.   DPMR offering.

           14    A.   I'm sorry.     Could you give it one more time?

03:46:01   15    Q.   Or I'll just confirm what it says in Item 1.             It says,

           16    "Icom announced Digital PMR, dPMR radio," right?

           17    A.   That's what it says, yes.

           18    Q.   And the second topic in the e-mail is the vocoder, right?

           19    A.   Yes.

03:46:16   20    Q.   Okay.    And this topic continues on to the top of the next

           21    page.    Do you see that?

           22    A.   It does.

           23    Q.   And if we look at the bullet at the top of the page, it

           24    says, "Would like to drive for a vocoder decision as soon as

03:46:33   25    possible.     If decision cannot be made, need clear
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 108 of 169 PageID #:60924
                                       Wiatrowski - direct by Rothschild
                                                                                            3705

            1    understanding of what has to be done next to work toward a

            2    decision.     Would like to have a decision before additional

            3    members join" with a parenthetical "(e.g., Hytera, CTE,

            4    etc.)."

03:46:56    5                 Did I read that correctly?

            6    A.   That is what it says, yes.

            7    Q.   Okay.    The third topic for discussion that was discussed

            8    at that meeting in March of 2006 is the MoU, right?

            9    A.   Yes.

03:47:09   10    Q.   MoU, that's memorandum of understanding?

           11    A.   That's my understanding, yes.         And this is a precursor to

           12    what the DMR Association became.

           13    Q.   And Motorola wanted to make sure the group was focused on

           14    DMR and not dPMR, right?

03:47:30   15    A.   Just let me take a moment to look at this.             I haven't seen

           16    this document in a while.

           17                 Okay.   Could I have the question again?

           18    Q.   Motorola wanted to make sure that the DMR MoU, what became

           19    the DMR Association, was focused on DMR as opposed to dPMR,

03:48:37   20    right?

           21    A.   Yeah, the intent was to have this group be a group of

           22    manufacturers that would work together to promote the DMR

           23    technology versus the competing standard, which is dPMR.

           24    Q.   The fourth bullet under "MoU" states, "Opportunity

03:48:57   25    currently exists to allow Motorola to take a more active role
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 109 of 169 PageID #:60925
                                       Wiatrowski - direct by Rothschild
                                                                                            3706

            1    in this area - to drive discussion, to minimize distractions

            2    around other standards, to move DMR standard forward," right?

            3    A.   That's what it says there, yes.

            4    Q.   And then it says, "As time goes by, increasing the risk

03:49:18    5    that other players will join MoU and further complicate team's

            6    efforts (such as HYT, CTE, etc.)," right?

            7    A.   That's what it says, yeah.

            8    Q.   There's a fourth topic in this meeting minute summary.

            9    Maintenance release changes, right?

03:49:42   10    A.   Yes.

           11    Q.   And the first bullet says Dave W., right?

           12    A.   Yes.

           13    Q.   That's you?

           14    A.   Yes.

03:49:50   15    Q.   Okay.    You were coordinating internal reviews of parts

           16    one, two, and three of the DMR standard, right?

           17    A.   Yeah, just to clarify what this is.           This standard was

           18    being developed kind of at the same time that Motorola was

           19    starting to develop product in this area.            And so as the

03:50:08   20    standard was going through its final revisions, we wanted to

           21    make sure that our product and our required specifications of

           22    the standard were all in alignment.           So that's what this

           23    review was.

           24    Q.   The original standard was issued in April of 2005, right?

03:50:22   25    A.   I don't know the timing of it, but it sounds to be the
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 110 of 169 PageID #:60926
                                       Wiatrowski - direct by Rothschild
                                                                                            3707

            1    right time range.      But the standard evolves, and there's

            2    always new material added and corrections made to the standard

            3    as they're discovered.

            4    Q.   And Motorola drafted parts one, two, and three that you

03:50:39    5    were reviewing, right?

            6    A.   My recollection is Motorola had a big part in the first

            7    three parts of the standard, yes.

            8    Q.   Motorola took the lead and had the most significant

            9    contributions to parts one, two, and three, right?

03:50:54   10    A.   So, again, you know, Motorola had developed this DMR

           11    protocol which came into the standard.            And we proposed it to

           12    the standards body which consists of many other manufacturers.

           13    And they took a vote and agree that this is the direction that

           14    they wanted the standard to go in.           So, yes, Motorola took the

03:51:15   15    lead there.

           16    Q.   And I think you just mentioned this after the standard was

           17    originally issued, modifications were made, right?

           18    A.   Yeah, that's fairly typical for any standard body.

           19    Q.   And modifications are made through what's called a change

03:51:31   20    request; is that right?

           21    A.   That's the normal process, yeah.

           22    Q.   Okay.    And Motorola submitted change requests, right?

           23    A.   I recall that we did submit several change requests.

           24    Q.   And what is noted here is you were reviewing parts one,

03:51:44   25    two, and three of the standard to determine if any changes
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 111 of 169 PageID #:60927
                                       Wiatrowski - direct by Rothschild
                                                                                            3708

            1    were needed, right?

            2    A.   Yes.

            3    Q.   Changes to the standard, right?

            4    A.   Yes.    Well -- well, yeah, the change -- if we found a

03:51:57    5    discrepancy between our implementation and the standard, you

            6    know, we would take a look at it and decide, well, should we

            7    make a change request to the standard or do we need to change

            8    our product to match, you know, based on which was more

            9    technically superior.

03:52:12   10    Q.   So sometimes Motorola's implementation didn't exactly

           11    match the standard, right?

           12    A.   So as I said, the standard and the implementation were

           13    kind of going along simultaneously.           So we just wanted to make

           14    sure everything was in sync.

03:52:27   15    Q.   And that was a "yes"?

           16    A.   What was the question again?

           17    Q.   That there were times where Motorola's implementation did

           18    not match the standards?

           19    A.   There may have been.       I'm not sure exactly.

03:52:46   20    Q.   And at this time, in March of 2006 -- strike that.

           21                 So we were talking about some of the change requests,

           22    that Motorola did, in fact, submit change requests, right?

           23    A.   Yes.

           24    Q.   Okay.    And some of those change requests would be to

03:53:04   25    correct technical errors in the standard, right?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 112 of 169 PageID #:60928
                                       Wiatrowski - direct by Rothschild
                                                                                            3709

            1    A.   That would be one reason to submit a change request.

            2    Q.   And sometimes to change clerical mistakes in the standard?

            3    A.   Yes.

            4    Q.   And sometimes to provide clarifications, right?

03:53:16    5    A.   Yes.

            6    Q.   To ensure that different manufacturers creating a product

            7    could interoperate if the standard was vague and allowed for

            8    different implementations, right?

            9    A.   Yeah, well, that's the goal of the standard, is to make

03:53:32   10    sure that different radio manufacturers' equipment would

           11    interoperate.     And so if there's any ambiguity in the way the

           12    standard was written, that would warrant a change request to

           13    clarify that.

           14    Q.   And so in March of 2006, you were conducting an analysis

03:53:50   15    of Motorola's implementation versus parts one, two, and three

           16    of the standard to see if Motorola needed to submit any

           17    recommended changes at that April DMR meeting, right?

           18    A.   Yes, I believe that's the activity here.

           19                MS. ROTHSCHILD:     We can take that down.

03:54:20   20    BY MS. ROTHSCHILD:

           21    Q.   Let's talk about Motorola's DMR patent strategy.              And from

           22    time to time you've been involved in making some decisions

           23    about what patent applications to pursue, right?

           24    A.   Yeah, I sit on the Motorola patent committee, and we

03:54:39   25    review invention disclosures submitted by engineers and make a
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 113 of 169 PageID #:60929
                                       Wiatrowski - direct by Rothschild
                                                                                            3710

            1    determination as to whether it warrants filing a patent

            2    application with the Patent Office.

            3    Q.   And aside from your role on an official committee, you

            4    have been involved in decisions to pursue or urge the pursuit

03:54:56    5    of various DMR-related patents, right?

            6    A.   Yeah, I mean, some of the patent application -- or the

            7    invention disclosures that we have are related to DMR, and

            8    those may turn in to be patent applications by Motorola.

            9    Q.   Let me hand you DTX-4316.        This is a February 2010 e-mail

03:55:31   10    that you received, correct?

           11    A.   Yes.    Yes.

           12                 MS. ROTHSCHILD:    Your Honor, I'd like to move

           13    DTX-4316 into evidence.

           14                 MR. LAWLESS:   No objection.

03:55:42   15                 THE COURT:   It is received and may be published.

           16           (Exhibit No. DTX-4316 was received in evidence.)

           17    BY MS. ROTHSCHILD:

           18    Q.   The subject of this e-mail in February of 2010 is "Hytera

           19    already talking about 6.25e in direct mode on roadmap for DMR

03:55:58   20    products," right?

           21    A.   That's in the subject line, yes.

           22    Q.   Okay.    And February of 2010, this is a little bit before

           23    Hytera launched its DMR product line, right?

           24    A.   I believe that's correct.

03:56:13   25    Q.   I'd like to direct your attention to the e-mail on Page 2
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 114 of 169 PageID #:60930
                                       Wiatrowski - direct by Rothschild
                                                                                            3711

            1    from Tom Mockridge.       In the second paragraph of the e-mail, he

            2    writes, "Two possible patents have been selected for follow up

            3    by the patent review committee and will be filed shortly

            4    (approximately four weeks).         The engineering team looking at

03:56:35    5    it are reviewing to see if we want to file anything else to

            6    cover our position (e.g. file IPR around alternative

            7    approaches to achieve the end so that we make sure whatever

            8    route is adopted by the industry (if it goes to standard) we

            9    have IPR)," right?

03:57:00   10    A.   That's what he says here in this e-mail, which I was

           11    originally not included on, but yes.

           12    Q.   But this e-mail chain was forwarded to you --

           13    A.   Eventually.

           14    Q.   -- and you did ultimately comment on it, right?

03:57:12   15    A.   Yes.

           16    Q.   In the fourth paragraph Mr. Mockridge notes, "Once filed,

           17    there is the small risk that we," meaning Motorola, "can't

           18    make the feature work," right?

           19    A.   That's what it says, yes.

03:57:26   20    Q.   Then it says, "Off the cuff, Tom said less than 10 percent

           21    risk," right?

           22    A.   That's what the document says, yes.

           23    Q.   Referring to 10 percent risk of not being able to make the

           24    feature work, right?

03:57:39   25    A.   Well, that's what it says, yes.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 115 of 169 PageID #:60931
                                       Wiatrowski - direct by Rothschild
                                                                                            3712

            1    Q.   In the last paragraph, Mr. Mockridge explains that the

            2    news about Hytera meant that Motorola needed to,

            3    quote/unquote, speed up, right?

            4    A.   Well, that's what it says, yes.          Yeah.

03:58:08    5    Q.   Then if we look on the first page of the e-mail chain, the

            6    latest e-mail in the chain is on February 12th, 2010, from Tom

            7    Bohn to yourself.      Do you see that?

            8    A.   Yes, I do.

            9    Q.   And Mr. Bohn says, "We should disclose as soon as

03:58:29   10    possible," right?

           11    A.   He does say that, yes.

           12                 You know, as a matter of the way patent filings work,

           13    before you convey or explain your invention outside of

           14    Motorola, you need to get a filing in place to preserve your

03:58:47   15    intellectual property rights.         If you go and talk about it

           16    outside of the company before you do that, then you lose your

           17    patent rights, is my understanding.

           18    Q.   Motorola heard that Hytera is talking about 6.25e in

           19    direct mode, and so Motorola wants to speed up filing its

03:59:02   20    patent applications, right?

           21    A.   Yeah.    And I think that's just to facilitate the

           22    discussion within the MoU association as to this feature and

           23    what technical direction the standards committee should take

           24    with it.

03:59:17   25    Q.   And Mr. Bohn in the second paragraph writes, "Business and
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 116 of 169 PageID #:60932
                                       Wiatrowski - direct by Rothschild
                                                                                            3713

            1    engineering need to determine if 6.25e direct mode will go

            2    into the standard or the MoU association," right?

            3    A.   Yes, it says that.       Yes.

            4    Q.   And then in the third paragraph, he says, "Once we decide

03:59:37    5    that we need to come up with our timeline for activities.

            6    Things like when we will disclose to our allies so we can

            7    minimize Hytera proposals."

            8               That's what he wrote, right?

            9    A.   That's what he says here.

03:59:54   10    Q.   And he differentiates or he separates Hytera out from

           11    Motorola's allies, right?

           12    A.   Yeah, and I think it's -- the reason Hytera is separated

           13    out here is because they were also working on a 6 and a

           14    quarter E direct mode solution, as was Motorola.              And, again,

04:00:15   15    we just wanted to make sure that our patent rights were

           16    preserved before we talk within the MoU about these two

           17    approaches, to come to a conclusion as to which would make it

           18    into the MoU.

           19    Q.   And Hytera is not included in Motorola's allies, right?

04:00:29   20    A.   Well, on this particular topic, knowing that Hytera has

           21    their own approach, you know, we would like to talk to some

           22    other manufacturers and get their input on the feature before

           23    it gets presented to the MoU.

           24    Q.   Mr. Bohn separates out allies from Hytera, doesn't he?

04:01:01   25    A.   Well, in the sentence it's separated.           And, again, it's
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 117 of 169 PageID #:60933
                                       Wiatrowski - direct by Rothschild
                                                                                            3714

            1    only on this one particular issue because we knew that Hytera

            2    was working on their own approach.

            3    Q.   He then writes, "These never come free, so it will be

            4    interesting," right?

04:01:17    5    A.   He wrote that there, yes.

            6    Q.   And then he writes, "I guess my 10 percent risk is based

            7    on my view that we could probably get Tait and Selex to side

            8    with us, though it will cost," right?

            9    A.   He did write that.       You know, typically when you're moving

04:01:35   10    features into a standard, you try to get support from other

           11    vendors to side with you and agree with your approach.

           12    Q.   Though sometimes it costs, right?

           13    A.   Yeah, I think what he's talking about there is Tait or

           14    Selex may have some features of their own that they want to

04:01:58   15    put in the standard and they would be looking for Motorola to

           16    support them on that.

           17    Q.   And do you know this or are you guessing?

           18    A.   I guess I don't know it, but what I do know is that cost

           19    does not mean a financial cost, right.            Motorola has, you

04:02:10   20    know, high standards of ethics.          You know, we're not going to

           21    be paying for votes, so to speak.

           22    Q.   Let me hand you another exhibit, DTX-4319.

           23               This is an internal Motorola e-mail chain, October

           24    and November of 2010, between yourself and one of your

04:02:44   25    colleagues, correct?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 118 of 169 PageID #:60934
                                       Wiatrowski - direct by Rothschild
                                                                                            3715

            1    A.   Yes, it is.

            2                 MS. ROTHSCHILD:    Your Honor, I would like to move

            3    DTX-4319 into evidence.

            4                 MR. LAWLESS:   No objection.

04:02:52    5                 THE COURT:   It is received and may be published.

            6           (Exhibit No. DTX-4319 was received in evidence.)

            7    BY MS. ROTHSCHILD:

            8    Q.   In this e-mail chain you're discussing some patent

            9    applications with one of your colleagues, correct?

04:03:04   10    A.   Yes, I am.

           11    Q.   Okay.    And these are DMR patent applications?

           12    A.   Actually, let me clarify.        It's not actually patent

           13    applications.     It's patent disclosures.         And so the disclosure

           14    is the Motorola internal processing.

04:03:22   15                 And these are actually not related to DMR, these two

           16    at the bottom, CM13756 and the CM13757.            Those are actually

           17    related to APCO Project 25 Phase 2.           So they are not actually

           18    DMR related.

           19                 Just to clarify, you know, the P25 is the North

04:03:45   20    America public safety digital radio standard, so it's

           21    completely separate from the DMR standard.

           22    Q.   So I'd like to direct your attention to the latest e-mail

           23    in the chain from you on the top of Page 1.             In your second

           24    paragraph you write, "I agree that with Hytera on the

04:04:03   25    landscape, we need to be aggressive with our IPR to protect
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 119 of 169 PageID #:60935
                                       Wiatrowski - direct by Rothschild
                                                                                            3716

            1    our business in the countries that we wish to operate.                They

            2    are already giving us some pain in PCR" -- professional and

            3    commercial radios, right?

            4    A.   Yes.

04:04:18    5    Q.   -- "on simpler stuff.       Does the business team consider the

            6    value of aggressively putting our methods in the standard to

            7    prevent us from having to pay licensing to competitors, such

            8    as Hytera?     Also, putting our method in the standard might

            9    'redirect' Hytera's development.          This might help the business

04:04:39   10    team's strategic decision, "right?           That's what you wrote?

           11    A.   That's what it says there.         And just to put a little more

           12    context around this e-mail, Motorola has internal goals on

           13    identifying patent applications.          And I was the person in

           14    charge of my department to make sure we reached that goal.

04:04:56   15                And so here we're just discussing these two cases.

           16    And I'm asking my colleague what's the likelihood that we're

           17    going to be putting it -- you know, submitting it to their

           18    standard and filing a patent application.            So that's really

           19    what I'm trying to get at here.

04:05:11   20                And then as it relates to this paragraph here, you

           21    know, I'm just asking if the business team considers this to

           22    be a valuable type of a patent disclosure.

           23    Q.   And Motorola encourages its employees to submit invention

           24    disclosures, right?

04:05:25   25    A.   Yes.    When Motorola is spending billions of dollars a year
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 120 of 169 PageID #:60936
                                       Wiatrowski - direct by Rothschild
                                                                                            3717

            1    on research and development, they like to protect what we as

            2    engineers develop.

            3    Q.   And one thing that you're pointing out that might be

            4    beneficial to Motorola in pursuing a patent application or

04:05:45    5    putting Motorola's method into a standard is that it might

            6    redirect Hytera's development, right?

            7    A.   Again, I said that there.        And the way the patent system

            8    works is if you're the first to invent something and obtain a

            9    patent on it, then you get the privilege of choosing how to

04:06:04   10    use that patent.

           11    Q.   If it's put into the standard, doesn't that make it a

           12    standard-essential patent that everyone has to practice?

           13    A.   So, again, as I mentioned earlier, these two patents are

           14    relative to the APCO Project 25 standard in North America.                  So

04:06:21   15    I'm not really sure -- I'm not as familiar with what their

           16    licensing requirements and rules are.

           17    Q.   Is it your testimony that these patents bear no relation

           18    to DMR, but you were suggesting to put it into the standard

           19    that Hytera is practicing to redirect Hytera's development?

04:06:35   20    A.   So if -- you know, there's a sequence of events here.                 So

           21    if Motorola was going to propose these two inventions to the

           22    P25 standard, Motorola would want to file for a patent

           23    application first.       The fact that Motorola has a patent

           24    application in place may or may not affect what Hytera was

04:06:55   25    developing, you know.       So I'm not sure if that answers your
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 121 of 169 PageID #:60937
                                       Wiatrowski - direct by Rothschild
                                                                                            3718

            1    question.

            2    Q.   Hytera doesn't have a P25 radio, does it?

            3    A.   So, again, having a patent, it doesn't really matter if

            4    it's in the standard or not, right.           So it could be a patent

04:07:11    5    related to the P25 standard, which may impact Hytera's DMR

            6    development, depending on the details of how the patent was

            7    written and how the claims are written.            I wasn't that

            8    familiar with these two inventions to know if it would affect

            9    them or not.

04:07:28   10    Q.   But you did suggest that putting Motorola's method in the

           11    standard, be it P25 or DMR, might redirect Hytera's

           12    development, right?

           13    A.   Well, that's what it says here, yes.

           14    Q.   And that might help the business team's strategic decision

04:07:43   15    in whether to pursue a patent application or not?

           16    A.   Yes, I'm suggesting if they thought about it in that

           17    light, they might see more value in these two patent

           18    disclosures.

           19    Q.   Let me hand you a new exhibit, DTX-4342.             This is an

04:08:11   20    e-mail that you sent on March 1st, 2011, correct?

           21    A.   Yes, it is.

           22                MS. ROTHSCHILD:     Okay.    Your Honor, I'd like to move

           23    DTX-4342 into evidence.

           24                MR. LAWLESS:    No objection.

04:08:23   25                THE COURT:    It is received and may be published.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 122 of 169 PageID #:60938
                                       Wiatrowski - direct by Rothschild
                                                                                            3719

            1           (Exhibit No. DTX-4342 was received in evidence.)

            2    BY MS. ROTHSCHILD:

            3    Q.   So this is a March 1st, 2011, e-mail that you sent to

            4    Patty Martensen, who was a business person and the head of

04:08:42    5    DMR's products at the time, right?

            6    A.   Yes, I believe that's correct.

            7    Q.   And the subject is "ETSI-DMR Reverse Channel Patent

            8    Applications," right?

            9    A.   Yes.

04:08:53   10    Q.   So we're talking about DMR?

           11    A.   Yes.

           12    Q.   Okay.    So you write in the first paragraph, "Motorola has

           13    several patent applications related to the ETSI-DMR 'reverse

           14    channel' pending in the U.S. (and foreign) Patent Office.

04:09:11   15    MOTOTRBO has not implemented or put on a roadmap any of these

           16    inventions; however, we know that Hytera has been telling

           17    potential customers that they have plans to make use of the

           18    ETSI-DMR reverse channel in some way (I don't think we know

           19    exactly what features or capabilities they plan to support)."

04:09:34   20                 Did I read that correctly?

           21    A.   Yes.

           22    Q.   Then you pose a question in the next paragraph:               "From a

           23    business point of view, should we continue to work towards

           24    getting the Motorola patent applications to issue as patents,

04:09:46   25    or should we drop them (to save some money)?"             Right?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 123 of 169 PageID #:60939
                                       Wiatrowski - direct by Rothschild
                                                                                            3720

            1    A.   Yes, that's what it says.

            2    Q.   And then you explain, "The reason I ask is that the IAM

            3    office" -- can you tell us what "IAM" stands for?

            4    A.   Sure.   I believe it's intellectual asset management

04:10:08    5    office.

            6    Q.   And that's at Motorola, right?

            7    A.   That would be at Motorola, yes.

            8    Q.   So you say, "The reason I ask is that the IAM office has

            9    recently decided to drop (at least) one of these applications

04:10:18   10    because we haven't implemented it, and we presently have no

           11    plans to implement it.        I.e., the IAM office could find no

           12    business value to continuing to support the patenting of that

           13    case (i.e., no Motorola sales $$ directly tied to the

           14    invention)," right?

04:10:43   15    A.   That's what it says there, yes.

           16    Q.   And that was your understanding of the view of the IAM

           17    office, right?

           18    A.   Yeah, it also reflects the fact that our current radio

           19    platform had some hardware limitations and it wasn't able to

04:11:00   20    support this type of an operation, but our next generation

           21    radio platform did.       And we ultimately did implement it.

           22    Q.   So you're saying Matrix was not capable of this feature?

           23    A.   Matrix release one.

           24    Q.   And then you write, "I would contend that the business

04:11:20   25    value lies not with the productizing of the feature; rather,
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 124 of 169 PageID #:60940
                                       Wiatrowski - direct by Rothschild
                                                                                            3721

            1    the value lies in the blocking of certain capabilities that

            2    Hytera (or others) may attempt to implement (and/or possibly

            3    standardize)."      Did I read that correctly?

            4    A.   Yes.   Again, to explain that, the way the patent system

04:11:44    5    works is, if you invent something, you submit your application

            6    to the Patent Office.       They do some investigation and confirm

            7    that you're the first to invent it.           And in response to that,

            8    the government gives you the right to use that invention and

            9    tell others to not use that invention.

04:12:02   10                And in return to that -- for a period of time.             And

           11    in return for that, after that period of time, you put your

           12    invention to the public domain so that it benefits all of

           13    society.

           14    Q.   And what you specifically explained to Ms. Martensen, the

04:12:15   15    business side of DMR in March of 2011, was that even though

           16    Motorola did not implement and had no plans to implement these

           17    features, you were suggesting that the applications be pursued

           18    because there was value in the blocking of certain

           19    capabilities that Hytera or others may attempt to implement,

04:12:34   20    right?

           21    A.   Yes.

           22                MS. ROTHSCHILD:     We can take that down.

           23    BY MS. ROTHSCHILD:

           24    Q.   Motorola offers awards to its engineers for patents,

04:12:46   25    right?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 125 of 169 PageID #:60941
                                       Wiatrowski - direct by Rothschild
                                                                                            3722

            1    A.   Yes, that's right.

            2    Q.   Okay.    And another intellectual property, right?

            3    A.   Yes.

            4    Q.   And Motorola has a larger or annual award for patent of

04:12:58    5    the year, correct?

            6    A.   Yes, they do.

            7    Q.   And Motorola has some set criteria for selecting patent of

            8    the year, right?

            9    A.   They do identify some criteria, but in general, they

04:13:14   10    evaluate patents on their positive impact in the Motorola

           11    business.

           12    Q.   And negative impact on competitors, right?

           13    A.   If it's good for Motorola, it may not be good for

           14    competitors, sure.

04:13:32   15    Q.   Let me hand you DTX-4333.

           16                 You sent this e-mail -- or at least the last e-mail

           17    in the chain, correct?

           18    A.   Yes, I did.

           19                 MS. ROTHSCHILD:    Your Honor, I'd like to move

04:13:47   20    DTX-4333 into evidence.

           21                 MR. LAWLESS:   No objection.

           22                 THE COURT:   It is received and may be published to

           23    the jury.

           24           (Exhibit No. DTX-4333 was received in evidence.)

04:13:52   25    BY MS. ROTHSCHILD:
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 126 of 169 PageID #:60942
                                       Wiatrowski - direct by Rothschild
                                                                                            3723

            1    Q.   This was a September 2011 e-mail chain.            The subject is

            2    "Patent of the Year Nominations Due September 16th, 2011,"

            3    right?

            4    A.   Yes, it is.

04:14:06    5    Q.   And if we look at Pages 2 and 3, we see that the chain

            6    starts with an e-mail from Jody Stowell, program specialist in

            7    the intellectual asset management department at Motorola.                  And

            8    on the third page, there's a section called "Selection

            9    Criteria Guidelines," right?

04:14:33   10    A.   I see that, yes.

           11    Q.   Okay.   Commercial importance, i.e., the impact the patent

           12    has had for Motorola Solutions in the marketplace.               While some

           13    patents may have future potential, the POY, or patent of the

           14    year, nomination should have already proved itself in one or

04:14:53   15    more of the following areas, right?

           16    A.   It says that, yes.

           17    Q.   Okay.   And the second item listed there is the patent

           18    provided a sustained technology advantage over the

           19    competition, right?

04:15:07   20    A.   Yes.

           21    Q.   And then it provides some examples, right?

           22    A.   Yes.

           23    Q.   "E.g., blocked a competitor from matching our performance

           24    or entering the market," right?

04:15:18   25    A.   That's what it says, yes.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 127 of 169 PageID #:60943
                                       Wiatrowski - direct by Rothschild
                                                                                            3724

            1    Q.   "Delayed entry to a market as the competitors attempted

            2    workarounds," right?

            3    A.   Yes, that's what it says.

            4    Q.   For example, if somebody had to redirect their

04:15:31    5    development, right?

            6    A.   I suppose so, yes.

            7    Q.   And then if we look on the first page of the e-mail to

            8    your e-mail at the top of the page, you suggested some

            9    possible candidates for Motorola's patent of the year, right?

04:15:58   10    A.   I did.

           11    Q.   Okay.    And I'd like to direct your attention to the last

           12    one that you list.       It starts on that last bullet, "Australia

           13    method and system of interrupting a transmitting subscriber in

           14    a wireless communication system."

04:16:16   15                 Do you see that?

           16    A.   Yes, I do.

           17    Q.   Okay.    And then you have the parenthetical with an

           18    explanation that states, "This is the reverse channel method,

           19    may not be a business impact yet for this one, but I think the

04:16:28   20    feature that we implemented is doing well and patents on both

           21    the RC method and our method serve to block that feature from

           22    competitors."     Right?

           23    A.   That's what it says.       And basically if we have -- if we

           24    invented two different things and patented them, then we've

04:16:50   25    essentially blocked out two different ways to do the same
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 128 of 169 PageID #:60944
                                       Wiatrowski - direct by Rothschild
                                                                                            3725

            1    thing, yeah.

            2    Q.   And you said "that's what it says."           Those are your words,

            3    right?

            4    A.   Yes.

04:16:57    5    Q.   And you were suggesting nominating one of the pieces of

            6    technology that you had worked on to get patented in part

            7    because Motorola's method serves to block that feature from

            8    competitors, right?

            9    A.   I believe that's accurate, yeah.

04:17:12   10    Q.   Okay.    And we can take that down.

           11                 Motorola --

           12                 THE COURT:    Just a minute.     Can you give the jury

           13    what you mean -- what is your definition of the word "block"

           14    as you used it?

04:17:24   15                 THE WITNESS:   Okay.    Could we say that again?

           16                 THE COURT:    You used the word "block"; is that

           17    correct?

           18                 THE WITNESS:   Yeah, block.

           19                 THE COURT:    What is your definition of block?

04:17:33   20                 THE WITNESS:   Sure.    Just to clarify that, by

           21    "block," it just means that Motorola invented it, Motorola

           22    received a patent on it, and we can choose to license it to a

           23    competitor and then they could use it or we could choose to

           24    not license it to the competitor and they cannot invent that

04:17:48   25    or use that invention.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 129 of 169 PageID #:60945
                                       Wiatrowski - direct by Rothschild
                                                                                            3726

            1                THE COURT:    That's your definition, the way you used

            2    the word "block"?

            3                THE WITNESS:    I believe that's accurate, yeah.

            4                THE COURT:    Proceed.

04:17:57    5    BY MS. ROTHSCHILD:

            6    Q.   Motorola awards upwards of $15,000 for patents that

            7    successfully block its competitors, right?

            8    A.   Well, I believe the number you're quoting is the patent of

            9    the year award.      And if blocking is a criteria, then yes.

04:18:12   10                THE COURT:    I think the jury has heard some testimony

           11    about the awards.      Are you quoting that 15,000?

           12                MS. ROTHSCHILD:     Yes, sir.     And I could pull out an

           13    exhibit.

           14                THE COURT:    You have the document?

04:18:22   15                MS. ROTHSCHILD:     Yes, sir.

           16                THE COURT:    Let's see it.

           17                MS. ROTHSCHILD:     Let's pull up previously admitted

           18    DTX-4721.

           19    BY MS. ROTHSCHILD:

04:18:33   20    Q.   And we have a hard copy for you.

           21                So this is a Motorola's July 2004 intellectual

           22    property training document.         And if we turn to Page 66.         So

           23    also -- strike that.

           24                July 2004, that's more than 15 years ago, right?

04:18:52   25    A.   It's almost 15 years ago, right?          Or 15 -- yeah, 15 years
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 130 of 169 PageID #:60946
                                       Wiatrowski - direct by Rothschild
                                                                                            3727

            1    ago.

            2    Q.     We're in 2020 now.

            3    A.     Yes.   Yes.

            4    Q.     And so these are the award amounts more than 15 years ago

04:19:07    5    at Motorola, right?

            6    A.     Yeah, those look accurate for that time period.

            7    Q.     So in July of 2004, business patent of the year, each

            8    inventor named on the patent received $15,000, right?

            9    A.     Yes, that's what it says.

04:19:31   10    Q.     And then Motorola also would give out one even larger

           11    company-wide patent of the year award, right?

           12    A.     That one wasn't always issued.        It was typically available

           13    when Motorola was a much bigger company with many business

           14    units.

04:19:49   15    Q.     And it was available --

           16    A.     It was available, yes.

           17    Q.     -- in 2004, right?

           18    A.     Yes.

           19    Q.     And it was available during the development of Motorola's

04:19:57   20    DMR products, right?

           21    A.     It was available during the development; but, again, while

           22    you're developing a product, you typically haven't exhibited

           23    business impact yet because you haven't sold your product yet;

           24    it's still in development.         So while it was available, it

04:20:14   25    wasn't very likely to be issued to anyone.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 131 of 169 PageID #:60947
                                       Wiatrowski - direct by Rothschild
                                                                                            3728

            1    Q.     You received patent of the year award for the DMR patent,

            2    right?

            3    A.     For a DMR-related patent?      Yes.

            4                MS. ROTHSCHILD:     Okay.    We can take that down.

04:20:31    5                THE COURT:    Are you not going to ask him how much he

            6    got?

            7           (Laughter.)

            8    BY MS. ROTHSCHILD:

            9    Q.     How much did you get, sir?

04:20:37   10    A.     I'm sorry.    I don't remember right now.

           11    Q.     And what year was that?

           12    A.     I believe it was in 2008, but I'm not a hundred percent

           13    certain.

           14    Q.     Now, periodically you have reviewed and analyzed

04:21:03   15    documentation related to Hytera's products, right?

           16    A.     There have been a few examples of reviewing the marketing

           17    literature and some of their user guides, yes.

           18    Q.     And you looked at some Hytera patents related to DMR?

           19    A.     Yes, we've looked at some of the patent applications that

04:21:20   20    have been published by the government Patent Office, yes.

           21    Q.     Let me hand you DTX-4200.

           22                You received this e-mail, correct?

           23    A.     Yes, I did.

           24                MS. ROTHSCHILD:     Your Honor, I'd like to move

04:21:47   25    DTX-4200 into evidence.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 132 of 169 PageID #:60948
                                       Wiatrowski - direct by Rothschild
                                                                                            3729

            1                MR. LAWLESS:    No objection.

            2                THE COURT:    It is received and may be published.

            3           (Exhibit No. DTX-4200 was received in evidence.)

            4    BY MS. ROTHSCHILD:

04:21:54    5    Q.   So this is an e-mail that you received in February of

            6    2010, correct?

            7    A.   Yes.

            8    Q.   Now, the first e-mail on the chain is dated February 5th,

            9    2010, and it's from ChowLeng Hong.           That was a Motorola

04:22:11   10    employee in Asia, correct?

           11    A.   Yes, that is correct.

           12    Q.   And she was circulating this slide deck that came from

           13    Australia, right?

           14    A.   Yes.

04:22:21   15    Q.   And the subject of the e-mail is "Hytera," right?

           16    A.   Yes.

           17    Q.   And then Ted Kozlowski forwards the e-mail to you and to

           18    some of your colleagues, right?

           19    A.   Yes, he did.

04:22:36   20    Q.   And what he's attaching we can see on Page 2 is a Hytera

           21    slide deck entitled "Hytera DMR Introduction," dated

           22    October 2009, right?

           23    A.   Yes, that's correct.

           24    Q.   And you reviewed this document, correct?

04:22:58   25    A.   I believe I did, yes.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 133 of 169 PageID #:60949
                                       Wiatrowski - direct by Rothschild
                                                                                            3730

            1    Q.   Okay.   Let's turn to Page 20.        This is a slide in Hytera's

            2    slide deck entitled "Longer Battery Life," right?

            3    A.   Yes, it is.

            4    Q.   And the left side is describing FDMA mode battery

04:23:27    5    performance projections, right?

            6    A.   Yes, it does show that based on an assumed usage profile

            7    where the user transmits five percent of the time, receives

            8    five percent of the time, and the radio is essentially idle

            9    for 90 percent of the time, yes.

04:23:40   10    Q.   And FDMA mode, that would be dPMR, right?

           11    A.   It could refer to analog, which is the preceding

           12    technology at this time.        It could also refer to dPMR, which

           13    was an FDMA technology.

           14    Q.   And that was the competing technology to DMR at the time,

04:23:56   15    right?

           16    A.   To DMR, that's correct.        Yes.

           17    Q.   And then the right side shows TDMA mode.             That's what DMR

           18    uses, right?

           19    A.   That's correct, yes.

04:24:07   20    Q.   Okay.   And if we look towards the bottom, there's a

           21    battery life line.       Do you see that?

           22    A.   I do.

           23    Q.   And it says that under FDMA mode, the estimated battery

           24    life would be 8.05 hours, right?

04:24:27   25    A.   That's what it says, yes.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 134 of 169 PageID #:60950
                                       Wiatrowski - direct by Rothschild
                                                                                            3731

            1    Q.   But under TDMA mode, it would have an improvement to

            2    11.27 hours, right?

            3    A.   That's correct.      Yes, that's what it shows.

            4    Q.   And you saw this in Hytera's slide deck and you thought

04:24:43    5    this was a suspicious similarity to Motorola's never before

            6    published information, didn't you?

            7    A.   So I don't think I'm the one that identified that

            8    similarity, but I'm aware of it.

            9    Q.   Let me hand you DTX-5592.

04:25:12   10                 You sent this e-mail, correct?

           11    A.   Yes, I did.

           12                 MS. ROTHSCHILD:    Your Honor, I'd like to move

           13    DTX-5592 into evidence.

           14                 MR. LAWLESS:   No objection.

04:25:23   15                 THE COURT:   It is received and may be published.

           16           (Exhibit No. DTX-5592 was received in evidence.)

           17    BY MS. ROTHSCHILD:

           18    Q.   Now, this document, DTX-5592, is a continuation of the

           19    e-mail that we were just looking at in DTX-4200, correct?

04:25:43   20    A.   I'm referring back to ChowLeng's e-mail about the HYT

           21    deck, yes.

           22    Q.   Okay.    And Mr. Kozlowski sent the Hytera slide deck to you

           23    on February 7th.      And moving up in the e-mail, on February 8th

           24    you responded with some initial comments.            Do you see that?

04:26:02   25    A.   Yes.    I see my initial comments are in the e-mail here,
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 135 of 169 PageID #:60951
                                       Wiatrowski - direct by Rothschild
                                                                                            3732

            1    yes.

            2    Q.     And then on February 22nd, you responded again and you

            3    said, "I've put my observations in a slide deck (attached),"

            4    right?

04:26:19    5    A.     Yes.

            6    Q.     And these were your personal observations, right?

            7    A.     I may have had some discussion with Ted or Tom, but it was

            8    initiated by my initial observations, yes.

            9    Q.     If we turn to Page 12, we see that in your attached slide

04:26:45   10    deck you've put in a section slide Part 2:             "'Suspicious'

           11    similarities between Hytera's slides and Motorola material,"

           12    right?

           13    A.     That's what we wrote there, yes.        Upon our examination of

           14    the Hytera slide deck, we noted some similarities between

04:27:07   15    Motorola's marketing material and Motorola's system planner or

           16    user guide type of material, and we noticed the similarities.

           17    Q.     These are the set of slides that you put together based on

           18    your observations, right?

           19    A.     Yes.

04:27:22   20    Q.     Let's turn to Page 16.      Here you've listed example three,

           21    "Hytera's battery life chart (below in Hytera slide 19) bears

           22    a strong resemblance to Motorola engineering's (Tom Bohn)

           23    internal battery life spreadsheet," right?

           24    A.     That's what it says there, yes.

04:27:52   25    Q.     That's what you wrote?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 136 of 169 PageID #:60952
                                       Wiatrowski - direct by Rothschild
                                                                                            3733

            1    A.   Yes.

            2    Q.   Let me hand you DTX-4219.

            3                You sent this e-mail, right?

            4    A.   Yes, I did.

04:28:10    5                MS. ROTHSCHILD:     Your Honor, I'd like to move

            6    DTX-4219 into evidence.

            7                MR. LAWLESS:    No objection.

            8                THE COURT:    It is received and may be published.

            9           (Exhibit No. DTX-4219 was received in evidence.)

04:28:17   10    BY MS. ROTHSCHILD:

           11    Q.   And this is you, again, responding in that same e-mail

           12    chain.    This is the next e-mail.        After you put in your

           13    observations on a slide deck, you're now responding on

           14    February 23rd, 2010, saying, "I've updated the slides to

04:28:33   15    address feedback from Ted and Tom," right?

           16    A.   Yes, that's what it says.

           17    Q.   And that's Ted Kozlowski?

           18    A.   Yes.

           19    Q.   And Tom Bohn?

04:28:44   20    A.   Yes.

           21    Q.   Tom Bohn being the author of the Motorola battery life

           22    chart?

           23    A.   That's my understanding, yes.

           24    Q.   And then you comment, "Take a look at the battery life

04:28:59   25    charts on slides 12 and 13.         It's amazing that they are
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 137 of 169 PageID #:60953
                                       Wiatrowski - direct by Rothschild
                                                                                            3734

            1    projecting the exact same current drains that our hardware

            2    uses!"    Right?

            3    A.   That's what I said there, yes.

            4    Q.   Let's look at the slides you reference, but let's start

04:29:16    5    with the immediately preceding slide, slide 11, which is

            6    Page 13 of the attachment -- or Page 13 of the exhibit,

            7    Page 11 of the attachment.

            8                 And this is the section page that you put into the

            9    slide deck entitled "Part 2:         'Suspicious' similarities

04:29:41   10    between Hytera slides and Motorola material," right?

           11    A.   That's what it says, yes.

           12    Q.   And the next two pages, Pages 14 and 15 of the exhibit,

           13    those are slides 12 and 13 that you were referencing in your

           14    cover e-mail, right?

04:29:58   15    A.   Yes.

           16    Q.   And this is the updated set of slides that now

           17    incorporates Ted Kozlowski and Tom Bohn's feedback, right?

           18    A.   That's correct.

           19    Q.   Okay.    And now on Page 14, example one, slide 1 of 2, the

04:30:17   20    title is "Motorola's (Tom Bohn) battery life chart" with a

           21    parenthetical, "(note this was never published by Motorola),"

           22    right?

           23    A.   That's what it says and, that was my understanding at the

           24    time.    I later learned that it had been published.

04:30:36   25    Q.   Your understanding at the time that this was put together
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 138 of 169 PageID #:60954
                                       Wiatrowski - direct by Rothschild
                                                                                            3735

            1    and everyone else on the e-mail, everybody's understanding at

            2    the time was that that information had never been published,

            3    right?

            4    A.   Well, that was my understanding.          I later found out that

04:30:49    5    Ted Kozlowski had a different understanding.

            6    Q.   And Ted Kozlowski is on this e-mail, right?

            7    A.   He is, yes.

            8    Q.   Okay.   And he didn't respond to this e-mail and say, hey,

            9    wait a second, that's not right, right?

04:31:06   10    A.   He did not correct me; but, again, this is kind of a small

           11    distribution list and it wasn't really intended to be

           12    presented to a larger audience.          So it was just Ted Kozlowski

           13    and his managers, I believe, and Tom Bohn, so.              He never fed

           14    that information back to me, no.

04:31:29   15    Q.   So what we see here on the left side of the screen on

           16    Page 14, this is Motorola's Tom Bohn's battery life projection

           17    chart, right?

           18    A.   Yes.

           19    Q.   And then on the right side, we see a clip of what has been

04:31:45   20    removed from the Hytera presentation, right?

           21    A.   Yes.

           22    Q.   Okay.   And then there are some comments included on the

           23    Hytera slide on Page 15, note the similarities with the

           24    previous slide, right?

04:32:01   25    A.   Yeah, there's three observations there.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 139 of 169 PageID #:60955
                                       Wiatrowski - direct by Rothschild
                                                                                            3736

            1    Q.   The first is identical table layout, right?

            2    A.   That's what it says.

            3    Q.   The information is presented in the same sequence and

            4    general structure in both of the charts, right?

04:32:15    5    A.   Yeah, as I mentioned before, the 5590 duty cycle is fairly

            6    standard.    And, you know, it's been used throughout my whole

            7    career at Motorola and throughout the industry.              So it

            8    wouldn't surprise me if Motorola had a version of this

            9    published relating to a different product, so yes.

04:32:34   10    Q.   These were projections?        These aren't actual recorded

           11    results of radio testing, right?

           12    A.   So I guess I don't know how the numbers got there.               Tom

           13    Bohn had his version.       I didn't ask him if this was measured

           14    or what.

04:32:53   15    Q.   Okay.    The second point listed here is "identical current

           16    drains," with a parenthetical, "(normally this is hardware

           17    dependent)," right?

           18    A.   That's what it says.       And current drains could be measured

           19    by Hytera if they had a Motorola sample product that they were

04:33:11   20    looking at.     It's a very simple measurement.

           21    Q.   And the third point listed there is "identical resulting

           22    battery life (to one-one hundredth of an hour accuracy!),"

           23    right?

           24    A.   That is what it says.       And, again, to compute the battery

04:33:31   25    life estimate at the bottom, it's basically a simple averaging
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 140 of 169 PageID #:60956
                                       Wiatrowski - direct by Rothschild
                                                                                            3737

            1    calculation so you could show whatever precision of decimal

            2    digits that you want to.

            3    Q.   And that references that Motorola says 8.05 and Hytera

            4    says 8.05, one-one hundredth of an hour accuracy is two places

04:33:51    5    after the decimal, right?

            6    A.   It would.    And, again, you know, this is based on the

            7    standard 5590 duty cycle, which is common in the industry, and

            8    the battery current drains there.

            9               THE COURT:     How many batteries were being tested?

04:34:04   10               THE WITNESS:     I believe it was just the 1200 milliamp

           11    hour battery, Your Honor.

           12               THE COURT:     One battery?

           13               THE WITNESS:     Well, one battery capacity.

           14               THE COURT:     How many physical batteries were being

04:34:16   15    tested?

           16               THE WITNESS:     That, I don't know.

           17               THE COURT:     Does the study or this document show it?

           18               THE WITNESS:     Show how many batteries were tested?

           19               THE COURT:     Yes.

04:34:26   20               THE WITNESS:     No, it doesn't.       But just to clarify,

           21    the point of this slide is really to show that because of the

           22    TDMA technology, your battery will last longer because due to

           23    the nature that it's TDMA, when you are transmitting, you are

           24    only transmitting half the time as compared to FDMA.

04:34:47   25               THE COURT:     How many batteries were tested?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 141 of 169 PageID #:60957
                                       Wiatrowski - direct by Rothschild
                                                                                            3738

            1               THE WITNESS:     I don't know.

            2    BY MS. ROTHSCHILD:

            3    Q.   Well, these are projection results, so no actual physical

            4    batteries were tested, right?

04:34:57    5    A.   Well, that was my understanding.          But, again, the Tom Bohn

            6    chart was provided to me by Tom Bohn, so I didn't actually

            7    create that chart, which is why we call it the Tom Bohn chart.

            8    Q.   And if we go back one page to Page 13 of the exhibit, this

            9    is example one, what we were just looking at in the suspicious

04:35:26   10    similarity section of your PowerPoint, right?

           11    A.   Could you ask that again, please?

           12    Q.   What we were looking at, the comparison between Hytera's

           13    and Motorola's battery life projection charts, that was

           14    example one in the section of your presentation in February of

04:35:43   15    2010 that you called a suspicious similarity, right?

           16    A.   It was the first example, yes.

           17    Q.   And if we go to Page 1 of the exhibit, we see that the

           18    recipients of this slide deck include Ted Kozlowski, Ramesh

           19    Rangarajan, and Dale Rublaitus, right?

04:36:10   20    A.   Yes, and Tom Bohn also.

           21    Q.   And Mr. Kozlowski, Mr. Rangarajan, and Mr. Rublaitus,

           22    those were engineering management at the time, right?

           23    A.   Dale, Ramesh, and Ted were part of engineering management.

           24    Q.   And to your knowledge, there was no follow-up on the

04:36:25   25    information contained specifically in slides 12 and 13, right?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 142 of 169 PageID #:60958
                                       Wiatrowski - direct by Rothschild
                                                                                            3739

            1    A.     I guess I can't recall any.       Again, this was just a

            2    summary of information.        There's other material in the deck.

            3    And this was given to engineering management.             Ted Kozlowski

            4    was the most senior engineering management on the project.

04:36:54    5    And so this information was given to him.            And I trusted his

            6    expertise and experience in the industry to do the right

            7    thing.

            8    Q.     You're not aware of any follow-up to the information in

            9    your suspicious similarity section of your PowerPoint, are

04:37:06   10    you?

           11    A.     I'm personally not, no.

           12    Q.     And you're also not aware of any way in which Motorola

           13    tried to understand how Hytera had come up with the same

           14    projections as Motorola, right?

04:37:18   15    A.     No, that's not quite accurate.        So as I explained earlier,

           16    there was some discussion about how the current drains could

           17    be measured, if somebody, a competitor such as Hytera, could

           18    have measured the current drains on Motorola radio, 5590 duty

           19    cycle is standard in the industry.           And then it's just simple

04:37:37   20    math from there to figure out how long the battery would last.

           21    Q.     And you recall your June 13th, 2019, testimony when you

           22    were under oath and at Lines 150 -- or Page 153, Line 23 to

           23    Page 154, Line 4, you were asked:

           24                "QUESTION:    You are not aware of any way in which

04:37:54   25    Motorola tried to understand how Hytera had come up with the
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 143 of 169 PageID #:60959
                                           Wiatrowski - direct by Rothschild
                                                                                            3740

            1    same projections as Motorola; is that correct?

            2                   "ANSWER:    I'm not aware of any, no."

            3                   That was your testimony, right?

            4    A.     Yes.

04:38:09    5    Q.     And it was your understanding at the time you sent these

            6    e-mails in February of 2010 that Tom Bohn's battery life

            7    projection chart had not been published, right?

            8    A.     That was my understanding at the time, but this is

            9    typically information we would provide to our customers.

04:38:28   10    Q.     And now ten years later, it's your testimony that you

           11    understand that that chart may have been published; is that

           12    right?

           13    A.     I came to learn that it had been published in 2006 at a

           14    Motorola Channel Partner conference.

04:38:44   15    Q.     And you learned that from Ted Kozlowski, who was on the

           16    e-mail, correct?

           17    A.     Yes, I did.

           18    Q.     Okay.    Ted Kozlowski, he didn't respond to that e-mail,

           19    hey, wait a second, it was actually published, right?

04:38:57   20    A.     He did not respond to me; but, again, this was just a

           21    simple e-mail amongst a small set of people.                  And, you know,

           22    it wasn't like he had to have me correct it because I was

           23    going to send this out to a broader audience.

           24    Q.     Well, you did send it out to a broader audience, didn't

04:39:18   25    you?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 144 of 169 PageID #:60960
                                       Wiatrowski - direct by Rothschild
                                                                                            3741

            1    A.   I don't recall doing so.

            2    Q.   Well, let's -- before we get to when you sent it out to a

            3    broader audience, let's take a look at that February 26th

            4    presentation.     And let's pull up previously admitted PTX-1311.

04:39:38    5                 This is Motorola's Digital Mobile Radio Channel

            6    Introduction Presentation, dated February 27th, 2006, right?

            7    A.   Yes, it is.

            8    Q.   Okay.    And this was presented to Motorola's channel

            9    partners, right?

04:39:59   10    A.   Yeah, it's Motorola's channel partners, dealers, some

           11    customers.     Yes.   It was presented in 2006.

           12    Q.   Let's take a look at Page 54.         This is a slide entitled

           13    "Longer Talk Time," right?

           14    A.   Longer talk time, yes.

04:40:24   15    Q.   And it reports here that the talk time under analog and

           16    FDMA digital would be 8 hours, right?

           17    A.   Yes.

           18    Q.   And for TDMA, the talk time is listed as 11.3 hours,

           19    right?

04:40:47   20    A.   Yes.

           21    Q.   Well, let's compare this to Motorola's internal battery

           22    life chart by putting up DTX-4219, Page 14, next to PTX-1311,

           23    Page 54.

           24                 And we see -- we see here that the document on the

04:41:13   25    left, the one that was sent to channel partners -- or shared
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 145 of 169 PageID #:60961
                                       Wiatrowski - direct by Rothschild
                                                                                            3742

            1    with channel partners at a meeting, PTX-1311, that's less

            2    detailed than what we see on the right in DTX-4219 listed as

            3    Tom Bohn's never published chart, right?

            4    A.   Well, if you're referring to the talk time precision, you

04:41:34    5    can take the current drain information on the left, and you

            6    can do the math and calculate it to the precision that is

            7    shown on the right.

            8    Q.   You agree with me, don't you, that on the left we see a

            9    talk time of 8 hours in PTX-1311, and in DTX-4219, Page 14,

04:41:58   10    battery life is 8.05, right?

           11    A.   Yes, that's accurate.

           12    Q.   Okay.   And PTX-1311, the presentation to dealers, does not

           13    contain talk time to one-one hundredth of an hour, right?

           14    A.   It does not; but, again, as I've explained in the

04:42:16   15    information shown on the left, you can do the math with a

           16    calculator, a simple calculator, and come up with the answers

           17    on the right.

           18    Q.   But the information on the left and what was supposedly

           19    published does not contain information to one-one hundredth of

04:42:35   20    an hour, right?

           21    A.   So, again, I believe all the information on these two

           22    slides is consistent.       If you're looking at the talk time,

           23    it's not shown to the one-one hundredth of a precision, but

           24    you can do the math with a calculator using the inputs from

04:42:56   25    the slide on the left to get the answer on the right.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 146 of 169 PageID #:60962
                                       Wiatrowski - direct by Rothschild
                                                                                            3743

            1                 MS. ROTHSCHILD:    Can we pull up -- or -- on the right

            2    side move to Page 15 of DTX-4219.

            3    BY MS. ROTHSCHILD:

            4    Q.   You do agree, don't you, that one of the suspicious

04:43:15    5    similarities that has been specifically identified in your

            6    February 2010 slide is "Identical resulting battery life to

            7    one-one hundredth of an hour accuracy!"            Right?

            8    A.   That is what I wrote there.         Again, as a system architect,

            9    I'm kind of at a higher level.          And I think based on the

04:43:38   10    feedback from Tom and Ted, I was asked to, you know, include

           11    the battery chart.

           12                 And as I was inserting it into the slide deck, these

           13    are just my initial impressions and I didn't really vet these

           14    farther than that.

04:43:52   15    Q.   But this is Tom Bohn's battery life chart, right?

           16    A.   Well, this one here says from HYT slides.

           17    Q.   On Page 14, the previous page, that's Tom Bohn's battery

           18    life chart, right?

           19    A.   Yeah, the one -- yeah.

04:44:13   20    Q.   Okay.

           21    A.   That's Tom Bohn's.

           22    Q.   And if we go back in 4219 to Page 13.           And if -- let's

           23    take down 1311, please.

           24                 In February, specifically on February 23rd, 2010,

04:44:43   25    when you sent this around to engineering management, it was
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 147 of 169 PageID #:60963
                                        Wiatrowski - direct by Rothschild
                                                                                            3744

            1    your understanding that Hytera having Motorola's

            2    never-published battery life projection chart was a suspicious

            3    similarity, right?

            4    A.    Yeah, well, I mean, that's what's written here.             And the

04:45:06    5    other examples that were not -- we haven't talked about yet,

            6    are -- you know, appear to be Hytera using Motorola's

            7    published information, marketing information, and system

            8    planner information and representing it again as their own.

            9    So that's the kind of suspicious behavior.             We've never seen

04:45:25   10    that before in competitors, so . . .

           11    Q.    In February of 2010, you identified several suspicious

           12    similarities in Hytera's marketing materials, correct?

           13    A.    Yes.

           14    Q.    Okay.    Now I'm just going to -- is it on?          Oh, there we

04:46:13   15    go.   Oh, I hit the zoom.

           16                  Okay.   So we have February of 2010, suspicious --

           17                  THE COURT:   Are you publishing to the jury?

           18                  MS. ROTHSCHILD:    Yes, sir.

           19                  THE COURT:   I think you have to pause a little.             What

04:46:36   20    is the question?

           21                  MS. ROTHSCHILD:    I was just writing down what we had

           22    just discussed.

           23                  THE COURT:   Well, you can't write down what we just

           24    heard.

04:46:41   25                  MS. ROTHSCHILD:    In February --
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 148 of 169 PageID #:60964
                                       Wiatrowski - direct by Rothschild
                                                                                            3745

            1               THE COURT:     Just a minute.      What is the question to

            2    the witness?

            3               MS. ROTHSCHILD:      February -- I just was conferring

            4    that February --

04:46:47    5               THE COURT:     You're repeating your questions and

            6    answers and attempting to summarize.           The jury has heard it.

            7    Let's move on here.

            8               MS. ROTHSCHILD:      Okay.

            9    BY MS. ROTHSCHILD:

04:47:00   10    Q.   Now, you and your colleagues continue --

           11               THE COURT:     We are proceeding here with excruciating

           12    detail, and we must move along.          And the last thing we want to

           13    be is redundant and repetitious, so please proceed.

           14               MS. ROTHSCHILD:      Okay.

04:47:12   15               THE COURT:     And with that admonition, it's probably

           16    time to take a break.

           17               THE CLERK:     All rise.     This court will take a brief

           18    recess.

           19          (Recess.    Jury in)

05:04:12   20               THE COURT:     Please be seated.

           21    BY MS. ROTHSCHILD:

           22    Q.   Let me hand you DTX-4213.        This is a May 2010 email that

           23    you received, correct?

           24    A.   Yes, it is.

05:04:40   25               MS. ROTHSCHILD:      Your Honor, I move DTX-4213 into
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 149 of 169 PageID #:60965
                                       Wiatrowski - direct by Rothschild
                                                                                            3746

            1    evidence.

            2                 MR. LAWLESS:   No objection.

            3                 THE COURT:   It is received.

            4           (DTX-4213 was received in evidence.)

05:04:47    5    BY MS. ROTHSCHILD:

            6    Q.   This email has a subject XPR 6550.           That's a MOTOTRBO DMR

            7    radio, right?

            8    A.   Yes, it is.

            9    Q.   Okay.    And the subject of this email is "The battery life

05:05:00   10    of a MOTOTRBO DMR radio," right?

           11    A.   Yes.

           12    Q.   Okay.    And on the bottom of the first page, there is an

           13    email from you on May 14, 2010, and you write, "I can't

           14    comment on whether the observed current drains make sense,"

05:05:18   15    right?

           16    A.   That's what it says, yes.

           17    Q.   Okay.

           18    A.   I'm not a battery expert, so okay.           I'm not a battery

           19    expert, so...

05:05:26   20    Q.   And so this "current drains," that's a reference to the

           21    battery, right?

           22    A.   Yes, yes.

           23    Q.   And then you write, "I think Tom has some spreadsheets

           24    that calculate battery saver impact (or should we just ask

05:05:40   25    Hytera ...)" smiley face, close parenthetical, right?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 150 of 169 PageID #:60966
                                       Wiatrowski - direct by Rothschild
                                                                                            3747

            1    A.    Yes, that's what it says.

            2    Q.    And that's in reference to Tom Bohn's battery life charts

            3    that you identify as a suspicious similarity in your February

            4    2010 PowerPoint slide deck, right?

05:05:56    5    A.    I'm not actually sure about that, because what we were

            6    like looking at earlier was a comparison of FDMA versus TDMA

            7    battery life, and this was related to the battery saver

            8    feature that we have on the radio.

            9    Q.    Do you recall your June 13, 2019 deposition?            At page 156,

05:06:16   10    page 15 to 24, you were asked:

           11                  "And that reference to, quote-unquote, 'battery saver

           12    impact,' that's a reference to what we were just looking at on

           13    pages 12 and 13 of Exhibit 5 as well as page 626 of Exhibit

           14    4."   And I can match those up to the exhibits that we talked

05:06:35   15    about here today.

           16                  And your response is, "Well, my interpretation of the

           17    reference to Tom's spreadsheets would be to the one on

           18    Motorola battery life, which is slide 12 of Exhibit 5."

           19                  That was your response, right?

05:06:50   20    A.    Yes, okay.

           21    Q.    And to pull that up really quickly, slide 12 of Exhibit 5

           22    is DTX-4219, page 14.

           23                  And we see here that this is slide 12, right?

           24    A.    Yes, it is.

05:07:09   25    Q.    Okay.    We can put that down.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 151 of 169 PageID #:60967
                                       Wiatrowski - direct by Rothschild
                                                                                            3748

            1                Let me hand you DTX-4292 and DTX-4352.

            2                This is a June 15th, 2010 email at DTX-4292 that you

            3    received and the attachment is DTX-4532.            Do you see that?

            4    A.   Yes, yes.

05:07:51    5                MS. ROTHSCHILD:     Your Honor, I'd like to move

            6    DTX-4292 and DTX-4532 into evidence.

            7                MR. LAWLESS:    No objection.

            8                THE COURT:    Both are received and may be published.

            9           (DTX-4292 and DTX-4532 were received in evidence.)

05:08:01   10    BY MS. ROTHSCHILD:

           11    Q.   So at the top of DTX-4292 there is an email from

           12    Ms. Campana to Tom Bohn, yourself, Ted Kozlowski, Ramesh

           13    Ragaragan, David Latus and Patty Martensen, right?

           14    A.   Yes.

05:08:27   15    Q.   And that is a broader distribution than what we were

           16    looking at in the February 2010 email that was with Tom Bohn,

           17    Ted Kozlowski, yourself and Ramesh Ragaragan, right?

           18    A.   So yeah.    I mean, Patty Martensen was added and Nancy

           19    Campana was, yes.      But those are business people.

05:08:53   20    Q.   And if we look at the attachment, page 27 of DTX-4532, we

           21    see that the slides from your February 2010 PowerPoint

           22    "suspicious similarities" are included here again.               And if we

           23    look at pages 28 and 29, we see those slides as well, right?

           24    A.   Two battery charts here, yes.

05:09:31   25    Q.   Let's talk about some patents that you looked at.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 152 of 169 PageID #:60968
                                       Wiatrowski - direct by Rothschild
                                                                                            3749

            1                 Let's get DTX-4207 please, Jim.

            2                 So this is a July 27, 2010 email from Tom Bohn to Ted

            3    Kozlowski copying you, "Subject:          Hytera patents," right?

            4    A.   Yes, it is.

05:10:07    5                 MS. ROTHSCHILD:    Your Honor, I'd like to move

            6    DTX-4207 into evidence.

            7                 MR. LAWLESS:   No objection.

            8                 THE COURT:   It is received and may be published.

            9           (DTX-4207 was received in evidence.)

05:10:16   10    BY MS. ROTHSCHILD:

           11    Q.   So at the end of July 2010, you receive an email with four

           12    Hytera patents or patent applications.            And Mr. Bohn writes,

           13    "Enclosed are patent applications that will probably give us

           14    insight into Hytera implementations for two slot direct mode,

05:10:35   15    pseudo trunking on repeater and dynamic grouping," right?

           16    A.   That's what it says, yes.

           17    Q.   Okay.    And the fourth patent application listed,

           18    "WO2010066086A1 is dynamic grouping, but in Chinese.               We

           19    should have this translated."

05:10:56   20                 Did I read that correctly?

           21    A.   Yes, you did.

           22    Q.   And then he notes that that patent application had one of

           23    the inventors was Sam Chia, right?

           24    A.   Yes.

05:11:04   25    Q.   Okay.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 153 of 169 PageID #:60969
                                       Wiatrowski - direct by Rothschild
                                                                                            3750

            1                 MS. ROTHSCHILD:    Can I get 4341, please.

            2    BY MS. ROTHSCHILD:

            3    Q.   You sent this email, correct?

            4    A.   Yes, I did.

05:11:26    5                 MS. ROTHSCHILD:    Your Honor, I'd like to move

            6    DTX-4341 into evidence.

            7                 MR. LAWLESS:   No objection.

            8                 THE COURT:   It is received and may be published.

            9           (DTX-4341 was received in evidence.)

05:11:33   10    BY MS. ROTHSCHILD:

           11    Q.   Now, if we look, the latest email in the chain is from you

           12    to Tom Bohn on March 14, 2011.          Do you see that?

           13    A.   I do.

           14    Q.   Okay.    But if we look at page 2, we see the initial email

05:11:45   15    in the chain is the email, the last exhibit that we were just

           16    looking at from Tom Bohn to Ted Kozlowski and yourself from

           17    July 27, 2010, seven months earlier, right?

           18    A.   Yes, it is.

           19    Q.   And you respond on the bottom of the first page to the

05:12:10   20    July 27, 2010 email on March 14, 2011, and you write to Tom

           21    Bohn, "What is Khoo going to do with these?" right?

           22    A.   Yes, I wrote that.

           23    Q.   And that's a reference to Hun Weng Khoo from Motorola

           24    Malaysia, right?

05:12:29   25    A.   Yes, it is.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 154 of 169 PageID #:60970
                                       Wiatrowski - direct by Rothschild
                                                                                            3751

            1    Q.   And Mr. Bohn responds, "Khoo probably wants to see if we

            2    have any legal recourse," right?

            3    A.   Okay.   Yes, I see that there.

            4    Q.   Okay.   And then at the top of the page you respond and you

05:12:47    5    write, "We probably shouldn't be circulating emails widely on

            6    this subject," right?

            7    A.   Yeah.   And my concern there was -- well, actually let's go

            8    back to Khoo's concern.        He felt that Motorola had some patent

            9    related to something that he's seen in the Hytera application.

05:13:09   10    And so my statement here is just, you know, we shouldn't be

           11    drawing any conclusions without getting legal involved because

           12    a patent is a legal document, and I wanted to make sure the

           13    proper analysis was done.

           14    Q.   You even suggest the law department should probably be

05:13:23   15    consulted, right?

           16    A.   Yes, I say that.

           17    Q.   You say that, "If we want to understand what we can do,

           18    what we can or need to do, if anything," right?

           19    A.   Yes, that's what I said.

05:13:37   20    Q.   And you didn't consult with the legal department about

           21    this, did you?

           22    A.   I don't recall consulting with them, just because in our

           23    short little analysis here we found some differences between

           24    the two, the two patents, so we didn't foresee a problem.

05:13:54   25    Q.   Let me hand you PTX-1388.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 155 of 169 PageID #:60971
                                       Wiatrowski - direct by Rothschild
                                                                                            3752

            1                 This is Tom Bohn's response to your email that we

            2    just reviewed, right?

            3    A.   Yes.

            4                 MS. ROTHSCHILD:    Your Honor, I'd like to move

05:14:16    5    PTX-1388 into evidence.

            6                 MR. LAWLESS:   No objection.

            7                 THE COURT:   The exhibit is received and may be

            8    published.

            9            (PTX-1388 was received in evidence.)

05:14:24   10    BY MS. ROTHSCHILD:

           11    Q.   And so this is Tom Bohn's response on March 14, 2011, and

           12    he writes, "I asked Sam when he left and he told me 2008,"

           13    right?

           14    A.   That's what Tom wrote, yes.

05:14:39   15    Q.   And that's Sam Chia, right?

           16    A.   Yes.

           17    Q.   Okay.    And then he says, "Wonder if we should be looking

           18    for old documents from before our disclosure," right?

           19    A.   That is what he said.       And, again, the reason for doing

05:14:53   20    that would be if we did need to establish an earlier date of

           21    our invention to go up against the Hytera patent, finding

           22    older documents within our system would be really helpful for

           23    that.

           24    Q.   Motorola's disclosure as indicated in the middle of the

05:15:11   25    page was December 3rd, 2007, right?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 156 of 169 PageID #:60972
                                       Wiatrowski - direct by Rothschild
                                                                                            3753

            1    A.   That was the internal disclosure date, yes.

            2    Q.   And Sam Chia had just told Tom Bohn that he left in 2008,

            3    which would be after Motorola's internal disclosure, right?

            4    A.   Yeah.    Well, Sam left in 2008.        That would have been after

05:15:37    5    the internal disclosure.

            6                 But just to clarify, usually technology is developed

            7    prior to the disclosure date, right.           You have to have

            8    invented something before you can write it down.

            9    Q.   And this specific technology had been invented at Motorola

05:15:53   10    while Sam Chia was there, right?

           11    A.   Yeah.    Well, if he left in 2008, and we disclosed it

           12    internally in 2007, yes.

           13    Q.   And, in fact, Sam Chia had managed the proof of concept of

           14    this technology, right?

05:16:11   15    A.   That's my understanding.        But, you know, being a manager,

           16    managers aren't always that technical.            And they may not be as

           17    involved in the proof of concept.          So I don't know to what

           18    extent he knew of this.

           19    Q.   But you do understand that he did manage the proof of

05:16:28   20    concept for the technology at issue that is being discussed,

           21    right?

           22    A.   I believe that's accurate, yeah.

           23    Q.   And you yourself had previously suggested looking for

           24    internal documentation regarding Motorola's internal

05:16:44   25    development, right?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 157 of 169 PageID #:60973
                                       Wiatrowski - direct by Rothschild
                                                                                            3754

            1    A.   You're asking if I suggested that?

            2    Q.   Mm-mm.

            3    A.   I don't recall doing that.

            4    Q.   Let me hand you DTX-4337.

05:16:59    5                 This is another string related to the same email

            6    chain that we've been reviewing in this case.             The last email

            7    is on March 15, 2011 from yourself to Tom Bohn, correct?

            8    A.   Yeah.    This one is from me to Tom, yes.

            9                 MS. ROTHSCHILD:    I'd like to move DTX-4337 into

05:17:23   10    evidence.

           11                 MR. LAWLESS:   No objection.

           12                 THE COURT:   It is received and may be published.

           13           (DTX-4337 was received in evidence.)

           14    BY MS. ROTHSCHILD:

05:17:28   15    Q.   Focusing on the last email in the chain at the top of page

           16    1, and specifically the last paragraph, you wrote, "Last year

           17    I asked attorneys about looking for other internal

           18    documentation.      And the response was something about how we

           19    don't know how far back Hytera's documentation would go, so

05:17:47   20    they just wanted to work with filing dates.             If this gets

           21    ugly, maybe that position will change."

           22                 That's what you wrote, right?

           23    A.   That is what I wrote.       And, again, it was just, you know,

           24    if you can document and establish that you were the first to

05:18:01   25    invent something, you then you would get the patent rights.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 158 of 169 PageID #:60974
                                       Wiatrowski - direct by Rothschild
                                                                                            3755

            1    So by suggesting if we found a better date on one of our

            2    documents, you know, Hytera might also have a better date, and

            3    so, you know, I'm not, I'm not a patent attorney, but I think

            4    their advice to us was to just go with the filing dates for

05:18:19    5    now and we'd work the rest out later.

            6                 MS. ROTHSCHILD:    We can take that down.

            7    BY MS. ROTHSCHILD:

            8    Q.   Let's talk about IP Site Connect.          That's how Motorola

            9    connects its repeaters to each other, right?

05:18:35   10    A.   Yeah.    IP Site Connect is a way that you can hook -- you

           11    can connect one or more or two or more repeaters across a

           12    network, and it gives you a better coverage footprint for the

           13    two-way radios.

           14    Q.   And you were involved in comparing Hytera and Motorola's

05:18:51   15    implementations of this functionality back in the spring or

           16    summer of 2011, right?

           17    A.   Well, my involvement was to -- I wasn't directly involved

           18    actually, but I did review some -- we had one of our other

           19    architects was involved, and I reviewed his work in that area,

05:19:17   20    primarily in analyzing the documentation.

           21    Q.   That was John Belmonte?

           22    A.   Yes.

           23    Q.   Let me hand you DTX-4326.

           24                 This is a June 28, 2011 email from John Belmonte to

05:19:36   25    yourself, correct?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 159 of 169 PageID #:60975
                                       Wiatrowski - direct by Rothschild
                                                                                            3756

            1    A.   Yes.

            2                 MS. ROTHSCHILD:    Your Honor, I'd like to move

            3    DTX-4326 into evidence.

            4                 MR. LAWLESS:   No objection.

05:19:47    5                 THE COURT:   It is received and may be published.

            6           (DTX-4326 was received in evidence.)

            7    BY MS. ROTHSCHILD:

            8    Q.   And the subject of this June 2011 email is "Hytera versus

            9    Motorola IPSC."      That stands for IP Site Connect, right?

05:20:00   10    A.   Yes, it does.

           11    Q.   And Mr. Belmonte writes, "Here are the slides I put

           12    together summarizing Hytera IP Site Connect and how it

           13    compares to our solution," right?

           14    A.   Yeah.    So John was another system architect that worked in

05:20:13   15    the group that I was in.        And he had been asked to compare the

           16    published material by Hytera and compare that with our IP Site

           17    Connect Solution.      And so he was just copying me here since I

           18    was kind of a senior member of the group, he wanted me to know

           19    what he found.

05:20:33   20    Q.   Let's turn to page 10.        We see a slide entitled "Supported

           21    Site Schemes."      And the first bullet here says "Hytera

           22    supports 4 basic site schemes," right?

           23    A.   I see that, yes.

           24    Q.   Okay.    Now let's look at the next page, page 11.            This

05:20:54   25    bullet at the top states "MOTOTRBO supports 4 surprisingly
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 160 of 169 PageID #:60976
                                       Wiatrowski - direct by Rothschild
                                                                                            3757

            1    similar schemes," right?

            2    A.   That's what it says there.

            3    Q.   And "surprisingly similar," that's emphasized in red,

            4    right?

05:21:12    5    A.   It is emphasized in red.

            6                 And, again, we're comparing Hytera's, I think this is

            7    a user guide of some sort with our system planner, which is

            8    our user guide.      And we found four similar diagrams.

            9    Q.   Surprisingly similar diagrams, right?

05:21:29   10    A.   That's what it says, yes.

           11    Q.   Okay.    Let me hand you DTX-4223.

           12                 This is a continuation of the email where you

           13    received the IP Site Connect slides and continuation of the

           14    communications between you and Mr. Belmonte, correct?

05:21:50   15    A.   Yes, it is.

           16                 MS. ROTHSCHILD:    Your Honor, I'd like to move

           17    DTX-4223 into evidence.

           18                 MR. LAWLESS:   No objection.

           19                 THE COURT:   It is received and may be published.

05:21:54   20           (DTX-4223 was received in evidence.)

           21    BY MS. ROTHSCHILD:

           22    Q.   In the middle of the page, you have reviewed

           23    Mr. Belmonte's slides and are providing some feedback, right?

           24    A.   Yeah, that's correct.

05:22:08   25    Q.   Okay.    And you comment "Slides 8/9 and 10/11 are awesome,"
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 161 of 169 PageID #:60977
                                       Wiatrowski - direct by Rothschild
                                                                                            3758

            1    right?

            2    A.   Yeah, that's what I wrote, yes.

            3    Q.   And slides 8/9 are the ones with the comment of Hytera

            4    having surprisingly similar schemes, right?

05:22:24    5    A.   So there is actually no page numbers on the copy I have.

            6    Q.   So if you look at page 9 of 31 of DTX-4326, you see it

            7    says "Speaker notes for slide 7"?

            8    A.   Yes.

            9    Q.   So then the next two slides would be 8 and 9.             And 9 is

05:22:50   10    the one with "surprisingly similar" in red, right?

           11    A.   Okay, yes.

           12    Q.   And then in your email on DTX-4223 you write, "For the

           13    configuration slides, you might want to highlight the things

           14    that are similar but you might not expect to be similar,"

05:23:09   15    right?

           16    A.   Yeah.   What I was pointing out there was, you know, if

           17    Hytera and Motorola had not reviewed each other's public

           18    information, you may not expect these things to be similar

           19    necessarily.

05:23:23   20    Q.   And you give some examples, right?

           21    A.   Yeah.   And all these examples are something that you can

           22    see in configuration software.

           23    Q.   And you say --

           24    A.   Or these are a user guide talking about the configuration

05:23:35   25    software, yes.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 162 of 169 PageID #:60978
                                       Wiatrowski - direct by Rothschild
                                                                                            3759

            1    Q.   "For example, repeater type is similar, but you wouldn't

            2    necessarily expect it to be so similar," right?

            3    A.   Again, yes.     That's what we observed in their

            4    documentation.

05:23:45    5    Q.   "Same for UDP port 50000," right?

            6    A.   That's what is written there.

            7    Q.   You say the same for firewall open timer, right?

            8    A.   Yes.

            9    Q.   Then you contrast that with other features that perhaps

05:24:01   10    are, quote-unquote, not so striking, right?

           11    A.   Yeah.    The other examples are just setting up IP addresses

           12    so they can talk on a network.

           13    Q.   And Mr. Belmonte responds at the top of the page, right?

           14    A.   Yes, he does.

05:24:24   15    Q.   In the second paragraph he writes, "I agree with your

           16    statements identifying the parameters that are oddly similar

           17    and playing down those we would expect to be the same" right?

           18    A.   Yeah.    Again, this is just some feedback on, there is a

           19    lot of material in the stack, and to kind of focus and get to

05:24:39   20    the point is what we are talking about here.

           21                 MS. ROTHSCHILD:    We can take that down.

           22    BY MS. ROTHSCHILD:

           23    Q.   Let me hand you PTX-1386.        You received this email, which

           24    is also with the subject "IP Site Connect," right?

05:25:03   25    A.   Yes.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 163 of 169 PageID #:60979
                                       Wiatrowski - direct by Rothschild
                                                                                            3760

            1                 MS. ROTHSCHILD:    Your Honor, I'd like to move

            2    PTX-1386 into evidence.

            3                 MR. LAWLESS:   No objection.

            4                 THE COURT:   It is received and may be published.

05:25:09    5           (PTX-1386 was received in evidence.)

            6    BY MS. ROTHSCHILD:

            7    Q.   And for this email I'd like to just focus on the top of

            8    page 1, the last email in the chain, where Tom Bohn is

            9    providing some other thoughts.          Do you see that?

05:25:28   10    A.   I do, yes.

           11    Q.   Okay.    Then he writes, "G.S. and Sam know about some of

           12    our IPR from when they were Motorolans."

           13                 IPR, that's intellectual property rights?

           14    A.   Yes.

05:25:41   15    Q.   Okay.    In the third line there is a sentence that starts

           16    "I would."     Do you see that?

           17    A.   I see that, yes.

           18    Q.   Mr. Bohn writes, "I would say any IPR that came out of

           19    Schaumburg or Penang before they left is most likely known by

05:26:00   20    them," right?

           21    A.   That's what he says there.         But if you look at the

           22    continuation of the first sentence, he does say that they'd

           23    probably stay away from that, from our IPR.

           24    Q.   But he also says that he understands that G.S. and Sam

05:26:16   25    most likely know all IP that came out of Motorola's Schaumburg
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 164 of 169 PageID #:60980
                                       Wiatrowski - direct by Rothschild
                                                                                            3761

            1    and Penang facilities while they were Motorolans, right?

            2               MR. LAWLESS:     I object to the form of the question.

            3               THE COURT:     Do you understand the question the way it

            4    is put to you?

05:26:27    5               THE WITNESS:     No.    I could use some clarification.

            6               THE COURT:     All right.     Rephrase the question.

            7    BY MS. ROTHSCHILD:

            8    Q.   Mr. Bohn states his understanding that any intellectual

            9    property that came out of Motorola's facilities in Schaumburg

05:26:39   10    or Penang before G.S. Kok and Sam Chia left Motorola for

           11    Hytera is most likely known by them, right?

           12               THE COURT:     What is right?

           13               MS. ROTHSCHILD:      That's what he is saying, yes.

           14               THE COURT:     That is what he said?

05:26:56   15               MS. ROTHSCHILD:      Yes.

           16               THE COURT:     Is that what he said in a memo?

           17               THE WITNESS:     Tom Bohn --

           18               THE COURT:     Is that what he said?

           19               THE WITNESS:     Well, that's what he wrote here.

05:27:03   20               THE COURT:     Is that what he wrote?

           21               THE WITNESS:     Yes.

           22               THE COURT:     What is the next question?

           23    BY MS. ROTHSCHILD:

           24    Q.   Let me hand you PTX-1387.         This is another June 2011

05:27:30   25    Motorola email that you received, correct?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 165 of 169 PageID #:60981
                                       Wiatrowski - direct by Rothschild
                                                                                            3762

            1    A.   Yes.

            2                 MS. ROTHSCHILD:    Your Honor, I'd like to move

            3    PTX-1387 into evidence.

            4                 MR. LAWLESS:   No objection.

05:27:38    5                 THE COURT:   It is received and may be published.

            6           (PTX-1387 was received in evidence.)

            7    BY MS. ROTHSCHILD:

            8    Q.   This is a June 2011 discussion of Motorola's intellectual

            9    property policies, right, or practices?

05:27:53   10    A.   Yeah.    And the email starts out with Mike Krause is

           11    introducing some sort of a new process related to that, yes.

           12    Q.   And I'd like to direct your attention to the second email

           13    from the top on the first page, from Tom Bohn to Ted Kozlowski

           14    and yourself.

05:28:12   15                 And Mr. Bohn writes, "This does not seem to address

           16    who is responsible for evaluating if competitors are

           17    infringing upon our IPR in their products and then how we

           18    would proceed with that information," right?

           19    A.   Well, that's what he wrote there, yes.

05:28:29   20    Q.   And he's using IP Site Connect as the example, right?

           21    A.   Yes.

           22    Q.   And then in the fourth line he's commenting that "It

           23    doesn't seem to be a stretch to do the IP evaluation, but why

           24    bother if we would not follow up with legal action," right?

05:28:54   25    A.   Well, actually he says "It doesn't seem to be a stretch
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 166 of 169 PageID #:60982
                                       Wiatrowski - direct by Rothschild
                                                                                            3763

            1    for development or ATR to do the evaluation," yeah.

            2    Q.   And then he comments, "But why bother if we would not

            3    follow up with legal action," right?

            4    A.   Yeah.    So as I said, this is an email relating to Mike

05:29:13    5    Krause.

            6                 THE COURT:   This may be confusing.        If the question

            7    "Right, is that what he said?"          Then you may say "Yes or no,

            8    that's what he said" and not "Right" in terms of the substance

            9    of what he said.

05:29:24   10                 THE WITNESS:   Okay, Your Honor.

           11                 THE COURT:   So rephrase the question.

           12    BY MS. ROTHSCHILD:

           13    Q.   Mr. Bohn wrote, "Why bother if we would not follow up with

           14    legal action."      That's what he wrote, right?

05:29:35   15    A.   Yes.

           16    Q.   And at the end of the next line, he writes, "Specifically

           17    if we were aware of infringement, would we proceed with legal

           18    action?     Some might say it's obvious that we would, but after

           19    initial discussions on Capacity Plus I'm not convinced about

05:29:53   20    that."      Did I read that correctly?

           21    A.   Yes.

           22    Q.   And Ted Kozlowski, who by June of 2011 was the head of

           23    DMR, he responds to that email, correct?

           24    A.   Yes, he does.

05:30:07   25    Q.   And he starts by saying, "I agree," right?
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 167 of 169 PageID #:60983
                                           Wiatrowski - cross by Lawless
                                                                                            3764

            1    A.   Yes, he does.

            2    Q.   He says, "And that was brought up in the call with Bob K.

            3    He said the strategy on how to handle this is changing (I will

            4    believe it when I see it)" smiley face.             That's what he wrote,

05:30:31    5    right?

            6    A.   That is what he wrote.

            7                 MS. ROTHSCHILD:       No further questions.

            8                 THE COURT:     Do you have any questions, counsel?

            9                 MR. LAWLESS:     Approximately two, Your Honor.

05:30:46   10                 Chris Lawless on behalf of Motorola.

           11                 May I proceed.

           12                 THE COURT:     Yes.

           13                                  CROSS-EXAMINATION

           14    BY MR. LAWLESS:

05:30:51   15    Q.   Mr. Wiatrowski, when did you find out that Hytera had

           16    stolen Motorola's trade secrets?

           17    A.   Well, the first time I found out about it was when our

           18    company's CEO sent an email to the entire company as of March

           19    of 2017.

05:31:08   20    Q.   Okay.    Let's be crystal clear on just one point.            At any

           21    point before you received that email in March of 2017, did you

           22    have any idea that G.S. Kok, Y.T. Kok or Sam Chia had taken

           23    thousands of Motorola technical documents and source code to

           24    Hytera?

05:31:27   25    A.   No, I had no idea before that point in time.
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 168 of 169 PageID #:60984

                                                                                            3765

            1                MR. LAWLESS:    No further questions.

            2                MS. ROTHSCHILD:      No further questions, Your Honor.

            3                THE COURT:    All right.     You may step down.

            4          (Witness excused)

05:31:36    5                THE COURT:    Please call the next witness.

            6                MR. ALLAN:    Your Honor, the Hytera defendants call

            7    Nickie Petratos by video deposition.

            8                THE COURT:    All right.     Are you all set up and ready

            9    to go?

05:31:51   10                MR. ALLAN:    It should be just a moment.

           11                THE COURT:    All right.

           12           (Viewing of the video deposition of Nickie Petratos)

           13                MR. ALLAN:    Your Honor, can we have a brief

           14    scheduling -- sidebar about scheduling?

06:09:46   15                THE COURT:    Yes.

           16          (Discussion at sidebar on the record)

           17                MR. ALLAN:    Our next witness, Your Honor, is Barbara

           18    Frederiksen-Cross.       She's a source code expert.         She'll

           19    probably testify on direct for several hours.

06:10:41   20                THE COURT:    I think it would better to take her

           21    tomorrow.    The jury would appreciate it, too.

           22                MR. ALLAN:    Very good.     Thank you, Your Honor.

           23          (End of discussion at sidebar)

           24                THE COURT:    Members of the jury, the next witness

06:10:58   25    will be on the stand for a considerable period of time.                I
       Case: 1:17-cv-01973 Document #: 920 Filed: 02/26/20 Page 169 of 169 PageID #:60985

                                                                                            3766

            1    think it would be better to start fresh with her in the

            2    morning.

            3               So you are excused for the day and return tomorrow

            4    once again at 10:00 a.m.

06:11:29    5          (Jury out)

            6               THE COURT:     Court is adjourned until tomorrow at

            7    10:00.    Thank you.

            8           (Adjournment 4:14 p.m. to 10:00 a.m., January 22, 2020)

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25
